Exhibit 10.47

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
LOAN AGREEMENT
Dated as of April 4, 2007
Between
NORTH TOWER, LLC,
as Borrower
and
LEHMAN ALI INC.,
and
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,
together, as Lender


Property:         Wells Fargo Tower
                                  333 South Grand Avenue
                                Los Angeles, California






--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of April 4, 2007 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
LEHMAN ALI INC., a Delaware corporation, having an address at 399 Park Avenue,
New York, New York 10022 (together with its successors and assigns, “Lehman”)
and GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation, having
an address at 600 Steamboat Road, Greenwich, Connecticut 06830 (together with
its successors and assigns, “Greenwich”; collectively, Lehman and Greenwich are
referred to herein as “Lender”), and NORTH TOWER, LLC, having an address at 1733
Ocean Avenue, 4th Floor, Santa Monica, California 90401 (“Borrower”).
W I T N E S S E T H:
WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents (as hereinafter defined).
NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby
covenant, agree, represent and warrant as follows:
ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1.    Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:
“Acceptable Appraisal” shall mean an appraisal (i) executed and delivered to
Lender by a qualified MAI appraiser having no direct or indirect interest in the
Property or any loan secured in whole or in part thereby and whose compensation
is not affected by the approval or disapproval of such appraisal by Lender; (ii)
addressed to Lender and its successors and assigns; (iii) satisfying the
requirements of the Federal National Mortgage Association or the Federal Home
Loan Mortgage Corporation and Title XI of the Federal Institutions Reform,
Recovery and Enforcement Act of 1989 and the regulations promulgated thereunder,
all as in effect on the date of such calculation, with respect to such appraisal
and the appraiser making such appraisal; and (iv) otherwise satisfactory to
Lender in all respects. Lender approves Cushman & Wakefield as an appraiser.
“Additional Insolvency Opinion” shall have the meaning set forth in Section
4.1.30(c) hereof.








--------------------------------------------------------------------------------




“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.
“Affiliated Manager” shall mean any Manager in which Borrower or Guarantor has,
directly or indirectly, any legal, beneficial or economic interest.
“Aggregate Outstanding Principal Balance” shall mean, as of any date, the sum of
the Outstanding Principal Balance of the Loan and the Mezzanine Loan Outstanding
Principal Balance.
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Alteration” shall mean any demolition, alteration, installation, improvement or
expansion of or to the Property or any portion thereof.
“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower for the applicable Fiscal
Year or other period.
“Anticipated Mezzanine Loan” shall have the meaning set forth in Section
9.7.1(a) hereof.
“Appraised Value” shall mean the appraised value of the Property as set forth in
an Acceptable Appraisal.
“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.
“Approved Bank” shall mean a bank or other financial institution which has a
minimum long term unsecured debt rating of at least “AA” by S&P and Fitch and
“Aa2” by Moody’s.
“Approved Leasing Expenses” shall mean actual out-of-pocket expenses incurred by
Borrower in leasing space at the Property pursuant to Leases entered into in
accordance with the Loan Documents, including brokerage commissions and tenant
improvements, which expenses (a) are either (i) specifically approved by Lender
in connection with approving the applicable Lease, (ii) incurred in the ordinary
course of business and on market terms and conditions in connection with Leases
which do not require Lender’s approval under the Loan Documents, and Lender
shall have received and approved a budget for such tenant improvement costs and
a schedule of brokerage commission payments payable in connection therewith, or
(iii) otherwise approved by Lender in its reasonable discretion, and (b) are
substantiated by executed Lease documents and brokerage agreements.
“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s right, title and
interest in and to the Leases and Rents as security for the Loan, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

-2-

--------------------------------------------------------------------------------




“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Lender, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition against such Person; (c) such Person
filing an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
from any Person; (d) such Person seeking, consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for such Person or any portion of the Property; or (e) such Person
making an assignment for the benefit of creditors, or admitting, in writing or
in any legal proceeding, its insolvency or inability to pay its debts as they
become due.
“Bankruptcy Code” shall mean 11 U.S.C. § 101 et seq., as the same may be amended
from time to time.
“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes, (b) Other Charges and (c) Insurance Premiums.
“Blanket Insurance Premium Financing Arrangement” shall have the meaning set
forth in Section 6.1(c) hereof.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.
“Borrower Parties” shall have the meaning set forth in Section 9.4 hereof.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in the State of New York or the State of California are
not open for business.
“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).
“Cash Expenses” shall mean, for any period, the Operating Expenses for the
operation of the Property as approved by Lender or as set forth in a then
effective Approved Annual Budget, if applicable, to the extent that such
expenses are actually incurred by Borrower, minus any payments into the Tax and
Insurance Escrow Funds.
“Cash Management Account” shall have the meaning set forth in Section 2.7.2(a)
hereof.

-3-

--------------------------------------------------------------------------------




“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Manager and Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.
“Casualty” shall have the meaning set forth in Section 6.2 hereof.
“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.
“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.
“Closing Date” shall mean the date of the funding of the Loan.
“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.
“Covered Disclosure Information” shall have the meaning set forth in Section
9.2(b) hereof.
“Debt” shall mean the Outstanding Principal Balance, together with all interest
accrued and unpaid thereon and all other sums (including, if applicable, the
Yield Maintenance Premium) due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgage and the other Loan Documents.
“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments due under this Agreement and the
Note.
“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:
(a)    the numerator is the Net Operating Income (excluding interest on credit
accounts for such period) as set forth in the financial statements required
hereunder; and
(b)    the denominator is the aggregate amount of principal and interest due and
payable on the Loan.

-4-

--------------------------------------------------------------------------------




“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) five percent (5%) above the Interest Rate.
“Defeasance Date” shall have the meaning set forth in Section 2.5.1(a)(i)
hereof.
“Defeasance Deposit” shall mean an amount equal to the remaining principal
amount of the Note, the Yield Maintenance Premium, any costs and expenses
incurred or to be incurred in the purchase of U.S. Obligations necessary to meet
the Scheduled Defeasance Payments and any revenue, documentary stamp or
intangible taxes or any other tax or charge due in connection with the transfer
of the Note or otherwise required to accomplish the agreements of Sections 2.4
and 2.5 hereof.
“Defeasance Event” shall have the meaning set forth in Section 2.5.1(a) hereof.
“Defeasance Lockout Date” shall mean the date that is two (2) years from the
“startup day” within the meaning of Section 860G(a)(9) of the Code for the REMIC
Trust established in connection with the last Securitization involving any
portion of the Loan.
“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, or similar offering memorandum or offering circular, or
other offering documents or marketing materials, in each case in preliminary or
final form, used to offer Securities in connection with a Securitization.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution, or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “AA” by Fitch and
S&P and “Aa2” by Moody’s).
“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.

-5-

--------------------------------------------------------------------------------




“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.
“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.
“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(f)
hereof.
“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.
“Financing Installment” shall have the meaning set forth in Section 6.1(c)
hereof.
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.
“Fitch” shall mean Fitch, Inc.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“Garage Penthouse Lease” shall mean that certain Garage Penthouse Lease, dated
as of December 20, 1982, between Maguire Thomas Partners - South Tower, LLC, as
landlord, and Borrower (successor to Maguire Partners - Crocker Properties Phase
I), as tenant, as amended pursuant to an Amendment to Garage Penthouse Lease,
dated as of April 22, 1998.
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.
“Greenwich” shall have the meaning set forth in the introductory paragraph
hereto.
“Gross Income from Operations” shall mean, for any period, all income, computed
in accordance with GAAP, derived from the ownership and operation of the
Property from whatever source during such period, including Rents, utility
charges, escalations, forfeited security deposits, interest on credit accounts,
service fees or charges, license fees, parking fees (whether generated by the
parking structure on Lot 2 or otherwise), rent concessions or credits, and other
pass-throughs or reimbursements paid by tenants under the Leases of any nature,
and interest on Reserve Funds, if any, but excluding (a) Rents from
month-to-month tenants or tenants that are included in any Bankruptcy Action,
(b) sales, use and occupancy or other taxes on receipts required to be accounted
for by Borrower to any Governmental Authority, (c) refunds and uncollectible
accounts, (d) sales of furniture, fixtures and equipment, (e) Insurance Proceeds

-6-

--------------------------------------------------------------------------------




and Condemnation Proceeds (other than business interruption or other loss of
income or rental insurance), and (f) disbursements to Borrower from the Reserve
Funds, if any.
“Guarantor” shall mean the Operating Partnership, together with its successors
and permitted assigns, if any, and any other Person hereafter executing a
separate guaranty or indemnity agreement in favor of Lender in connection with
the Loan.
“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, from Guarantor in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.
“Indebtedness” shall mean for any Person, on a particular date, the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including amounts for borrowed money and indebtedness in the form of mezzanine
debt and preferred equity); (b) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (c) obligations for the deferred purchase
price of property or services (including trade obligations); (d) obligations
under letters of credit; (e) obligations under acceptance facilities; (f) all
guaranties, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds, to invest in any Person or entity, or
otherwise to assure a creditor against loss; and (g) obligations secured by any
Liens, whether or not the obligations have been assumed.
“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.
“Indemnified Person” and “Indemnified Persons” shall have the meaning set forth
in Section 9.2(b) hereof.
“Indemnifying Person” shall mean each of Borrower and Guarantor.
“Independent Manager” shall mean a natural Person who is not at the time of
initial appointment, or at any time while serving as a member of Borrower and
has not been at any time during the preceding five (5) years: (a) a stockholder,
director, officer, employee, partner, member (with the exception of serving as
the Independent Manager of Borrower), attorney or counsel of Borrower or any
Affiliate of Borrower; (b) a creditor, customer, supplier or other Person who
derives any of its purchases or revenues from its activities with Borrower or
any Affiliate of Borrower; (c) a Person controlling, controlled by or under
common control with Borrower or any Affiliate of Borrower or any such
stockholder, partner, member, creditor, customer, supplier or other Person; or
(d) a member of the immediate family by blood, marriage or otherwise, of any
such stockholder, director, officer, employee, partner, manager, creditor,
customer, supplier or other Person.
A natural Person who satisfies the foregoing definition other than clause (b)
shall not be disqualified from serving as an Independent Manager of Borrower if
such individual is an independent manager provided by a nationally recognized
company that provides professional independent managers and that also provides
other corporate services in the ordinary course of

-7-

--------------------------------------------------------------------------------




its business to Borrower and/or its Affiliates or if such individual receives
customary member’s fees for so serving, subject to the limitation on fees set
forth below.
A natural Person who otherwise satisfies the foregoing shall not be disqualified
from serving as an Independent Manager of Borrower if such individual is at the
time of initial appointment, or at any time while serving as an Independent
Manager of Borrower, an “Independent Manager” of a “Special Purpose Entity”
affiliated with Borrower (other than any entity that owns a direct or indirect
equity interest in Borrower) if such natural Person is an independent manager
provided by a nationally recognized company that provides professional
independent managers or such individual does not derive a material portion of
his or her annual income from serving as a member of Borrower or any Affiliate
of Borrower.
“Initial Blanket Insurance Premium Installment” shall have the meaning set forth
in Section 7.2(a) hereof.
“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Richards, Layton & Finger, P.A. in connection
with the Loan.
“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.
“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.
“Intercreditor Agreement” shall mean the intercreditor agreement entered into by
and between Lender and Mezzanine Lender relating to the Loan and the Mezzanine
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Interest Accrual Period” shall mean, with respect to any Payment Date, the
period commencing on the sixth (6th) day of the preceding calendar month and
terminating on and including the fifth (5th) day of the calendar month in which
such Payment Date occurs; provided, however, that no Interest Accrual Period
shall end later than the Maturity Date (other than for purposes of calculating
interest at the Default Rate) and the initial Interest Accrual Period shall
begin on and include the Closing Date and shall end on and include April 5,
2007.
“Interest Rate” shall mean, as to Note A-1, the Note A-1 Rate, and, as to Note
A-2, the Note A-2 Rate.
“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and (a) every modification, amendment or other agreement relating to
such lease, sublease, subsublease, or other agreement entered into in connection
with such lease, sublease, subsublease, or other agreement, and (b) every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto.
“Lease Termination Payments” shall have the meaning set forth in Section
7.4.1(b)(i) hereof.

-8-

--------------------------------------------------------------------------------




“Legal Requirements” shall mean all applicable federal, state, county, municipal
and other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting the
Property or any part thereof, or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force,
including the Americans with Disabilities Act of 1990, as amended, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower, the Property or any part thereof, including any which may
(a) require repairs, modifications or alterations in or to the Property or any
part thereof, or (b) in any way limit the use and enjoyment thereof.
“Lehman” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.
“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.
“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit, as the same may be replaced, split, substituted,
modified, amended, supplemented, assigned or otherwise restated from time to
time (either an evergreen letter of credit or a letter of credit which does not
expire until at least two (2) Business Days after the Maturity Date or such
earlier date as such Letter of Credit is no longer required pursuant to the
terms of this Agreement), in favor of Lender and entitling Lender to draw
thereon based solely on a statement purportedly executed by an officer of Lender
stating that it has the right to draw thereon, and issued by a domestic Approved
Bank or the U.S. agency or branch of a foreign Approved Bank, or if there are no
domestic Approved Banks or U.S. agencies or branches of a foreign Approved Bank
then issuing letters of credit, then such letter of credit may be issued by a
domestic bank, the long term unsecured debt rating of which is the highest such
rating then given by the Rating Agency or Rating Agencies, as applicable, to a
domestic commercial bank.
“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.
“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.
“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
easement, restrictive covenant, preference, assignment, security interest, or
any other encumbrance, charge or transfer of, or any agreement to enter into or
create, any of the foregoing, on or affecting Borrower, the Property, or any
portion thereof or any interest therein, or any direct or indirect interest in
Borrower or Guarantor, including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialman’s and other similar liens and encumbrances.
“Loan” shall mean the loan in the original principal amount of Five Hundred
Fifty Million and No/100 Dollars ($550,000,000.00) made by Lender to Borrower
pursuant to this Agreement.

-9-

--------------------------------------------------------------------------------




“Loan Agreement Amendment” shall have the meaning set forth in Section 9.7.3(a)
hereof.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Environmental Indemnity, the Assignment
of Management Agreement, the Guaranty, the Cash Management Agreement, the
Lockbox Agreement and all other documents executed and/or delivered in
connection with the Loan.
“Loan-to-Value Ratio” shall mean the ratio, as of a particular date, the
numerator of which is an amount equal to the Aggregate Outstanding Principal
Balance as of such date and the denominator of which is an amount equal to the
Appraised Value of the Property as of such date as determined by Lender.
“Lockbox Account” shall have the meaning set forth in Section 2.7.1(a) hereof.
“Lockbox Agreement” shall mean that certain Lockbox Agreement, dated as of the
date hereof, by and among Bank of the West, Borrower, Manager and Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.
“Lockbox Bank” shall mean Bank of the West or any successor or permitted assigns
thereof.
“Major Lease” shall mean any Lease which, either individually or when taken
together with any other Lease with the same tenant or its Affiliates, demises in
excess of 27,000 rentable square feet in the Improvements.
“Major Tenant” shall mean a tenant under a Major Lease.
“Management Agreement” shall mean the management agreement entered into by and
between Borrower and Manager, as the same has been and may be amended, modified
or supplemented from time to time, pursuant to which Manager is to provide
management and other services with respect to the Property, or, if the context
requires, the Replacement Management Agreement.
“Manager” shall mean the Operating Partnership, or, if the context requires, a
Qualified Manager who is managing the Property in accordance with the terms and
provisions of this Agreement.
“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (i) the use, value or possession of the Property taken as a
whole (including the Net Operating Income), (ii) the business, prospects,
profits, operations or condition (financial or otherwise) of Borrower, or
(iii) the ability of Borrower to repay the principal and interest of the Loan as
it becomes due.
“Maturity Date” shall mean April 6, 2017, or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
by acceleration pursuant to Section 2.5.1(b) hereof or otherwise.

-10-

--------------------------------------------------------------------------------




“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“Mezzanine Borrower” shall mean North Tower Mezzanine, LLC, a Delaware limited
liability company, in its capacity as the borrower under the Mezzanine Loan
Documents, and its permitted successors or permitted assigns.
“Mezzanine Cash Management Account” shall mean the “Mezzanine Cash Management
Account” as defined in the Mezzanine Loan Agreement.
“Mezzanine Debt” shall mean the “Debt” as defined in the Mezzanine Loan
Agreement.
“Mezzanine Default” shall mean a “Default” as defined in the Mezzanine Loan
Agreement.
“Mezzanine Event of Default” shall mean an “Event of Default” as defined in the
Mezzanine Loan Agreement.
“Mezzanine Lender” shall mean Lehman, Greenwich or a Qualified Institutional
Lender, in its capacity as holder of the Mezzanine Loan, together with its
successors and assigns.
“Mezzanine Loan” shall have the meaning set forth in Section 9.7.1(a) hereof.
“Mezzanine Loan Agreement” shall mean the mezzanine loan agreement entered into
between Mezzanine Lender and Mezzanine Borrower, which evidences and governs the
Mezzanine Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Mezzanine Loan Documents” shall mean all documents evidencing and/or securing
the Mezzanine Loan.
“Mezzanine Loan Outstanding Principal Balance” shall mean, as of any date, the
outstanding principal balance of the Mezzanine Loan.
“Mezzanine Reserve Funds” shall mean the “Reserve Funds” as defined in the
Mezzanine Loan Agreement.
“Monthly Interest Payment” shall have the meaning set forth in Section 2.3.1
hereof.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean that certain first priority Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing, dated the date hereof,
executed and delivered by Borrower as security for the Loan and encumbering the
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

-11-

--------------------------------------------------------------------------------




“Multiple Notes” shall have the meaning set forth in Section 9.1(a) hereof.
“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.
“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.
“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.
“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.
“New Mezzanine Loan” shall have the meaning set forth in Section 9.7.2 hereof.
“Note” shall mean, collectively, Note A-1 and Note A-2.
“Note A-1” shall mean that certain Promissory Note (Note A-1) dated of even date
herewith in the principal amount of Two Hundred Eighty Million Five Hundred
Thousand and No/100 Dollars ($280,500,000.00), made by Borrower to the order of
Lehman, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Note A-1 Rate” shall mean a fixed rate of interest equal to 5.6755% per annum.
“Note A-2” shall mean that certain Promissory Note (Note A-2) dated of even date
herewith in the principal amount of Two Hundred Sixty-Nine Million Five Hundred
Thousand and No/100 Dollars ($269,500,000.00), made by Borrower to the order of
Greenwich, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Note A-2 Rate” shall mean a fixed rate of interest equal to 5.6755% per annum.
“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
that is signed by an authorized senior officer of the general partner or
managing member of Borrower, as applicable.
“Operating Expenses” shall mean, for any period, the total of all expenditures,
computed in accordance with GAAP, of whatever kind during such period relating
to the operation, maintenance and/or management of the Property which
expenditures are incurred on a regular monthly or other periodic basis,
including utilities, ordinary repairs and maintenance, insurance, license fees,
property taxes and assessments, advertising expenses, management fees, payroll
and related taxes, computer processing charges, tenant improvements and leasing
commissions, operational equipment or other lease payments as approved by
Lender, and other

-12-

--------------------------------------------------------------------------------




similar costs, but excluding depreciation, Debt Service, debt service under the
Mezzanine Loan, Capital Expenditures and contributions to any of the Reserve
Funds or any of the Mezzanine Reserve Funds.
“Operating Partnership” shall mean Maguire Properties, L.P., a Maryland limited
partnership, which is the operating partnership of the REIT, together with its
successors and permitted assigns.
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including vault charges and license
fees for the use of vaults, chutes and similar areas adjoining the Property, now
or hereafter levied or assessed or imposed against the Property or any part
thereof.
“Other Obligations” shall mean (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower
contained in any other Loan Document; and (c) the performance of each obligation
of Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Note or any other Loan Documents.
“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.
“Payment Date” shall mean the sixth (6th) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day. The first Payment Date shall be May 6, 2007.
“Permitted Encumbrances” shall mean, collectively (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, (d) such other
title and survey exceptions as Lender has approved or may approve in writing by
Lender, (e) all Liens, encumbrances and other matters created by the Manager
under the Management Agreement in accordance with the terms thereof, and (f)
Liens, encumbrances and other matters (x) created with Lender’s consent in
accordance with this Agreement or (y) permitted to be created pursuant to the
terms of this Agreement without the consent or approval of Lender.
“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
Governmental Authority, and any fiduciary acting in such capacity on behalf of
any of the foregoing.
“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

-13-

--------------------------------------------------------------------------------




“Physical Conditions Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
reasonably satisfactory in form and substance to Lender.
“Policies” or “Policy” shall have the meaning set forth in Section 6.1(b)
hereof.
“Prepayment Lockout Expiration Date” shall mean the Payment Date occurring in
October, 2016.
“Prescribed Laws” shall mean, collectively, as each may be amended or modified,
(a) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)
(The USA PATRIOT Act), (b) Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism,
(c) the International Emergency Economic Power Act, 50 U.S.C. §1701 et. seq.,
and (d) all other Legal Requirements relating to money laundering or terrorism.
“Property” shall mean each parcel of real property, the Improvements thereon and
all Personal Property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the granting clause of the Mortgage and referred to
therein as the “Property”.
“Proposed Mezzanine Loan Documents” shall have the meaning set forth in Section
9.7.1(a) hereof.
“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to the Property, Borrower, Guarantor and/or Manager.
“Qualified Institutional Lender” means:
(A)    a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person has total assets (in
name or under management) in excess of $600,000,000 and (except with respect to
a pension advisory firm or similar fiduciary) capital/statutory surplus or
shareholder’s equity of $250,000,000 and is regularly engaged in the business of
making or owning commercial real estate loans or operating commercial mortgage
properties;
(B)    an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, provided that any
such Person has total assets (in name or under management) in excess of
$600,000,000 and (except with respect to a pension advisory firm or similar
fiduciary) capital/statutory surplus or shareholder’s equity of $250,000,000 and
is regularly engaged in the business of making or owning commercial real estate
loans or operating commercial mortgage properties; or

-14-

--------------------------------------------------------------------------------




(C)    an institution substantially similar to any of the foregoing entities
described in clauses (ii)(A) or (ii)(B) that has total assets (in name or under
management) in excess of $600,000,000 and (except with respect to a pension
advisory firm or similar fiduciary) capital/statutory surplus or shareholder’s
equity of $250,000,000 and is regularly engaged in the business of making or
owning commercial real estate loans or operating commercial mortgage properties.
Notwithstanding the foregoing requirements, Lender confirms that, for purposes
of Section 5.2.10(h) hereof, Credit Suisse shall qualify as a Qualified
Institutional Lender.
“Qualified Manager” shall mean either (a) Manager or (b) in the reasonable
judgment of Lender, a reputable and experienced management organization (which
may be an Affiliate of Borrower) possessing experience in managing properties
similar in size, scope, use and value as the Property, provided, however, that
Borrower shall have obtained prior written confirmation from the applicable
Rating Agencies that management of the Property by such Person will not cause a
downgrade, withdrawal or qualification of the then current ratings of the
Securities or any class thereof.
“Qualified Pledgor” shall mean (i) Operating Partnership, (ii) Persons owning a
direct or indirect interest in Operating Partnership and (iii) Persons owned
directly or indirectly by Operating Partnership other than Borrower or Mezzanine
Borrower.
“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which has been approved by
Lender.
“Re-Dating” shall have the meaning set forth in Section 9.1(d) hereof.
“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such regulation may be amended from time to time.
“REIT” shall mean Maguire Properties, Inc., a Maryland corporation.
“Related Loan” shall mean a loan to an Affiliate of Borrower or secured by a
Related Property, that is included in a Securitization with the Loan.
“Related Property” shall mean a parcel of real property, together with the
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to the Property.
“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.
“Rents” shall mean all rents (including percentage rents), rent equivalents,
moneys payable as damages (including payments by reason of the rejection of a
Lease in a Bankruptcy Action) or in lieu of rent or rent equivalents, royalties
(including all oil and gas or other mineral royalties and bonuses), income,
receivables, receipts, revenues, deposits (including security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other payments and consideration of whatever form or nature received by or paid
to or for the account

-15-

--------------------------------------------------------------------------------




of or benefit of Borrower, Manager or any of their respective agents or
employees from any and all sources arising from or attributable to the Property
and the Improvements, including all receivables, customer obligations now
existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right of the use and occupancy of the
Property or rendering of services by Borrower, Manager or any of their
respective agents or employees and proceeds, if any, from business interruption
or other loss of income insurance.
“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement being replaced, or (ii) a management
agreement with a Qualified Manager, which management agreement shall be
reasonably acceptable to Lender in form and substance, provided, however, that
with respect to this clause (ii), Lender, at its option, may require that
Borrower obtain confirmation from the applicable Rating Agencies that such
management agreement will not cause a downgrade, withdrawal or qualification of
the then current ratings of the Securities or any class thereof; and (b) an
assignment of management agreement and subordination of management fees
substantially in the form then used by Lender (or in such other form and
substance reasonably acceptable to Lender), executed and delivered to Lender by
Borrower and such Qualified Manager at Borrower’s expense.
“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.
“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.
“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.
“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.
“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Funds,
the Replacement Reserve Funds, the Unfunded Tenant Allowance Funds, the Rollover
Reserve Funds and any other escrow fund established pursuant to the Loan
Documents.
“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.
“Restricted Party” shall mean, collectively (a) Borrower, Mezzanine Borrower,
Guarantor and any Affiliated Manager, and (b) any shareholder, partner, member,
non-member manager, direct or indirect legal or beneficial owner, agent or
employee of, Borrower, Mezzanine Borrower, Guarantor, any Affiliated Manager or
any non-member manager.
“RICO” shall mean the Racketeer Influenced and Corrupt Organizations Act.
“Rollover Reserve Amount” shall have the meaning set forth in Section 7.4
hereof.
“Rollover Reserve Funds” shall have the meaning set forth in Section 7.4 hereof.

-16-

--------------------------------------------------------------------------------




“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies.
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other disposal of
a legal or beneficial interest, whether direct or indirect.
“Scheduled Defeasance Payments” shall have the meaning set forth in Section
2.5.1(b) hereof.
“Securities” shall have the meaning set forth in Section 9.1 hereof.
“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.
“Securitization” shall have the meaning set forth in Section 9.1 hereof.
“Security Agreement” shall have the meaning set forth in Section 2.5.1(a)(v)
hereof.
“Servicer” shall have the meaning set forth in Section 9.6 hereof.
“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.
“Severed Loan Documents” shall have the meaning set forth in Section 8.2(b)
hereof.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that at all times prior to, on and after the date
hereof:
(a)    was, is and will be organized solely for the purpose of (i) acquiring,
developing, owning, holding, selling, leasing, transferring, exchanging,
managing and operating the Property, entering into this Agreement with Lender,
refinancing the Property in connection with a permitted repayment of the Loan,
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing; or (ii) acting as the general partner of the limited
partnership that owns the Property or as the sole member of the limited
liability company that owns the Property;
(b)    has not been, is not, and will not be engaged in any business unrelated
to (i) the acquisition, development, ownership, management, leasing or operation
of the Property, (ii) acting as the general partner of the limited partnership
that owns the Property, or (iii) acting as the sole member of the limited
liability company that owns the Property, as applicable;
(c)    has not had, does not have and will not have any assets other than those
related to the Property or its partnership interest in the limited partnership
or the limited liability company interest in the limited liability company that
owns the Property or acts as the general partner or the sole member thereof, as
applicable;

-17-

--------------------------------------------------------------------------------




(d)    has not engaged, sought or consented to, and will not engage in, seek or
consent to, (i) any dissolution, winding up, liquidation, consolidation, merger,
or sale of all or substantially all of its assets, (ii) except as permitted
under the terms of this Agreement, any transfer of partnership or limited
liability company interests (if such entity is a general partner in a limited
partnership or a member in a limited liability company), or (iii) any amendment
of its limited partnership agreement, articles of incorporation, articles of
organization, certificate of formation or operating agreement (as applicable)
with respect to the matters set forth in this definition without the written
consent of Lender;
(e)    if such entity is a limited partnership, has had, now has and will have
as its only general partners, Special Purpose Entities that are corporations,
limited partnerships or limited liability companies;
(f)    if such entity is a corporation, has had, now has and will have at least
two (2) Independent Managers, and has not caused or allowed, and will not cause
or allow, the board of directors of such entity to take any Bankruptcy Action or
any other action requiring the unanimous affirmative vote of one hundred percent
(100%) of the members of its board of directors unless two (2) Independent
Managers shall have participated in such vote;
(g)    if such entity is a limited liability company with more than one member,
has had, now has and will have at least one member that is a Special Purpose
Entity that is a corporation that has at least two (2) Independent Managers and
that owns at least one percent (1.0%) of the equity of the limited liability
company;
(h)    if such entity is a limited liability company with only one member, has
been, now is, and will be a limited liability company organized in the State of
Delaware that has (i) as its only member a managing member, (ii) at least two
(2) Independent Managers and has not caused or allowed, and will not cause or
allow, the board of managers of such entity to take any Bankruptcy Action or any
other action requiring the unanimous affirmative vote of one hundred percent
(100%) of the managers pursuant to the terms of the limited liability company
agreement of Borrower (as in effect as of the date hereof) unless two (2)
Independent Managers have participated in such vote, and (iii) at least one
person acting as Independent Manager who shall become the sole member of such
entity upon the dissolution of the existing member;
(i)    if such entity is (i) a limited liability company, has had, now has, and
will have articles of organization, a certificate of formation and/or an
operating agreement, as applicable, (ii) a limited partnership, has had, now
has, and will have a limited partnership agreement, or (iii) a corporation, has
had, now has, and will have a certificate of incorporation that, in each of the
foregoing cases, provides that such entity will not, as long as any portion of
the Debt remains outstanding: (A) dissolve, merge, liquidate or consolidate; (B)
except as permitted under the terms of this Agreement, sell all or substantially
all of its assets or the assets of Borrower (as applicable); (C) engage in any
other business activity or amend its organizational documents with respect to
the matters set forth in this definition without the written consent of Lender;
or (D) without the affirmative vote of two (2) Independent Managers and of all
other directors or managers of such entity, take any Bankruptcy Action with
respect to itself or any other entity in which it has a direct or indirect legal
or beneficial ownership interest;

-18-

--------------------------------------------------------------------------------




(j)    has been, is and intends to remain solvent and has paid and intends to
continue to pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same have or shall
become due, and has maintained, is maintaining and intends to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations,
provided that this clause shall not be construed to require any equity owner to
make additional capital contributions to such entity;
(k)    has not failed, and will not fail, to correct any known misunderstanding
regarding the separate identity of such entity;
(l)    has maintained and will maintain its accounts, books and records separate
from any other Person and has filed and will file its own tax returns, except to
the extent that it has been or is required to file consolidated tax returns by
law;
(m)    has maintained and will maintain its own records, books, resolutions and
agreements;
(n)    other than as provided in the Cash Management Agreement, (i) has not
commingled, and will not commingle, its funds or assets with those of any other
Person and (ii) has not participated and will not participate in any cash
management system with any other Person;
(o)    has held and will hold its assets in its own name;
(p)    has conducted and will conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of Borrower,
except for services rendered under a business management services agreement with
an Affiliate that complies with the terms contained in Subsection (dd) below, so
long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of Borrower;
(q)    has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person and has not
permitted, and will not permit, its assets to be listed as assets on the
financial statement of any other entity except as required by GAAP; provided,
however, that any such consolidated financial statement shall contain a note
indicating that its separate assets and liabilities are neither available to pay
the debts of the consolidated entity nor constitute obligations of the
consolidated entity;
(r)    has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and will maintain a sufficient number of employees in light of its
contemplated business operations;
(s)    has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;
(t)    has had no and will have no Indebtedness other than (i) the Loan, (ii)
unsecured trade and operational debt incurred in the ordinary course of business
relating to the ownership and operation of the Property and the routine
administration of Borrower, in amounts

-19-

--------------------------------------------------------------------------------




not to exceed one percent (1%) of the original principal amount of the Loan and
the Mezzanine Loan, in the aggregate, which liabilities are not more than sixty
(60) days past the date incurred, are not evidenced by a note and are paid when
due, and which amounts are normal and reasonable under the circumstances, and
(iii) such other liabilities as are permitted pursuant to this Agreement;
(u)    has not assumed or guaranteed or become obligated for, and will not
assume or guarantee or become obligated for, the debts of any other Person and
has not held out and will not hold out its credit as being available to satisfy
the obligations of any other Person except as permitted pursuant to this
Agreement;
(v)    has not acquired and will not acquire obligations or securities of its
partners, members or shareholders or any other Affiliate;
(w)    has allocated and will allocate, fairly and reasonably, any overhead
expenses that are shared with any Affiliate, including paying for shared office
space and services performed by any employee of an Affiliate;
(x)    has maintained and used, now maintains and uses, and will maintain and
use, separate stationery, invoices and checks bearing its name. The stationery,
invoices, and checks utilized by the Special Purpose Entity or utilized to
collect its funds or pay its expenses have borne and shall bear its own name and
have not borne and shall not bear the name of any other entity unless such
entity is clearly designated as being the Special Purpose Entity’s agent;
(y)    has not pledged and will not pledge its assets for the benefit of any
other Person, except as expressly permitted herein;
(z)    has held itself out and identified itself, and will hold itself out and
identify itself, as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person, except for services
rendered under a business management services agreement with an Affiliate that
complies with the terms contained in Subsection (dd) below, so long as the
manager, or equivalent thereof, under such business management services
agreement holds itself out as an agent of Borrower;
(aa)    has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;
(bb)    has not made and will not make loans to any Person or hold evidence of
Indebtedness issued by any other Person or entity (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);
(cc)    has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself, and shall not identify itself, as a division of any
other Person;

-20-

--------------------------------------------------------------------------------




(dd)    has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except (i) in the ordinary course of its business and on terms which are
intrinsically fair, commercially reasonable and are no less favorable to it than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party, and (ii) in connection with this Agreement;
(ee)    has not had and will not have any obligation to indemnify, and has not
indemnified and will not indemnify, its partners, officers, directors or
members, as the case may be, unless such an obligation was and is fully
subordinated to the Obligations and will not constitute a claim against the
Obligations in the event that cash flow in excess of the amount required to pay
the Obligations is insufficient to pay such obligation;
(ff)    if such entity is a corporation, it has considered and shall consider
the interests of its creditors in connection with all corporate actions;
(gg)    except as provided in the Loan Documents, does not and will not have any
of its obligations guaranteed by any Affiliate; and
(hh)    has complied and will comply with all of the terms and provisions
contained in its organizational documents, and the statements of facts contained
in its organizational documents are true and correct and will remain true and
correct.
“State” shall mean the State of California.
“Successor Borrower” shall have the meaning set forth in Section 2.5.3(a)
hereof.
“Survey” shall mean a survey of the Property.
“Tax and Insurance Escrow Account” shall have the meaning set forth in Section
7.2(a) hereof.
“Tax and Insurance Escrow Funds” shall have the meaning set forth in Section
7.2(a) hereof.
“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon.
“Terrorism Insurance Cap” shall have the meaning set forth in Section 6(a)(x)
hereof.
“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.
“Title Company” shall mean Chicago Title Insurance Company or any successor
title company to either of the foregoing acceptable to Lender and licensed to
issue title insurance in the State in which the Property is located.
“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
a form acceptable to Lender (or, if the Property is in a State which does not
permit the issuance of such

-21-

--------------------------------------------------------------------------------




ALTA policy, such form as shall be permitted in such State and acceptable to
Lender) issued with respect to the Property and insuring the lien of the
Mortgage.
“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.
“Unavoidable Delays” shall mean delays beyond Borrower’s control (other than
delays as a result of Borrower’s inability to pay), including governmental
restrictions, governmental pre-emption, strikes, labor disputes, lockouts,
shortages of labor and materials, enemy action, civil commotions, riot,
insurrection and fire, other casualty and other acts of God.
“Unfunded Tenant Allowance Amount” shall have the meaning set forth in Section
7.4 hereof
“Unfunded Tenant Allowance Funds” shall have the meaning set forth in Section
7.4 hereof.
“Unfunded Tenant Allowances” shall mean the amounts specifically set forth in
any Lease as a payment to or reimbursement due to a tenant from Borrower for
costs incurred to finish, “build out” or furnish such tenant’s applicable leased
premises and for leasing commissions in connection therewith; the Unfunded
Tenant Allowances on the Closing Date are set forth on Schedule IV.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.
“U.S. Obligations” shall mean (a) non-redeemable securities evidencing an
obligation to timely pay principal and/or interest in a full and timely manner
that are direct obligations of the United States of America for the payment of
which its full faith and credit is pledged, and (b) to the extent acceptable to
the Rating Agencies, direct non-callable obligations of the United States of
America or other obligations which are “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940.
“Yield Maintenance Premium” shall mean (i) in connection with a Defeasance
Event, the amount (if any) which, when added to the remaining principal amount
of the Note, will be sufficient to purchase U.S. Obligations providing the
required Scheduled Defeasance Payments, and (ii) in connection with a prepayment
pursuant to Section 2.4.1(b), an amount equal to the greater of (A) one percent
(1%) of the principal amount of the Loan being prepaid or (B) the present value
as of the Prepayment Date of the Calculated Payments from the Prepayment Date
through the Prepayment Lockout Expiration Date determined by discounting such
payments at the Discount Rate. For purposes of this definition, the term
“Prepayment Date” shall mean the date on which a prepayment is made; the term
“Calculated Payments” shall mean the monthly payments of interest only which
would be due based on the principal amount of the Loan being prepaid on the
Prepayment Date ad assuming an interest rate per annum equal to the difference
(if such difference is greater than zero) between (y) the Interest Rate and (z)
the Yield Maintenance Treasury Rate; the term “Discount Rate” shall mean the
rate which, when compounded monthly, is equivalent to the Yield Maintenance
Treasury Rate, which compounded semi-annually; the term “Yield Maintenance
Treasury Rate” shall mean the yield calculated by Lender by the linear
interpolation of the yields, as reported in the Federal Reserve Statistical

-22-

--------------------------------------------------------------------------------




Release H.15-Selected Interest Rates under the heading U.S. Government
Securities/Treasury Constant Maturities for the week ending prior to the
Prepayment Date, of U.S. Treasury Constant Maturities with maturity dates (one
longer or one shorter) most nearly approximating the Prepayment Lockout
Expiration Date, provided that, in the event Release H.15 is no longer
published, Lender shall select a comparable publication to determine the Yield
Maintenance Treasury Rate, provided, further, in no event shall Lender be
required to reinvest any prepayment proceeds in U.S. Treasury obligations or
otherwise.
Section 1.2.    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.
ARTICLE 2
GENERAL TERMS
Section 2.1.    Loan Commitment; Disbursement to Borrower.
2.1.1.    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make, and Borrower hereby
agrees to borrow, the Loan on the Closing Date.
2.1.2.    Single Disbursement to Borrower. Borrower may request and receive only
one disbursement hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed.
2.1.3.    The Note, Mortgage and Loan Documents. The Loan shall be evidenced by
the Note and secured by the Mortgage, the Assignment of Leases and the other
Loan Documents.
2.1.4.    Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
refinance the Property and/or repay and discharge any existing loans relating to
the Property, (b) pay all past-due Basic Carrying Costs, if any, with respect to
the Property, (c) make initial deposits into the Reserve Funds on the Closing
Date in the amounts provided herein, (d) pay costs and expenses incurred in
connection with the closing of the Loan, as approved by Lender, (e) fund any
working capital requirements of the Property, and (f) distribute the balance, if
any, to Borrower or as directed by Borrower.
Section 2.2.    Interest Rate.
2.2.1.    Interest Rate. Subject to Sections 2.2.3 and 2.2.4 hereof, and without
limiting the terms thereof, interest on the Outstanding Principal Balance shall
accrue from the Closing Date to but excluding the Maturity Date at the Interest
Rate.

-23-

--------------------------------------------------------------------------------




2.2.2.    Interest Calculation. Interest on the Outstanding Principal Balance
shall be calculated by multiplying (a) the actual number of days elapsed in the
period for which the calculation is being made by (b) a daily rate based on a
three hundred sixty (360) day year by (c) the Outstanding Principal Balance.
2.2.3.    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
and, to the extent permitted by law, all accrued and unpaid interest in respect
of the Loan and any other amounts due pursuant to the Loan Documents, shall
accrue interest at the Default Rate, calculated from the date such payment was
due without regard to any grace or cure periods contained herein.
2.2.4.    Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the Outstanding Principal Balance at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the Outstanding Principal Balance at a rate in excess of the Maximum
Legal Rate, the Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to the Maximum Legal Rate and all previous
payments in excess of the Maximum Legal Rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.
Section 2.3.    Loan Payment.
2.3.1.    Interest Payments. Borrower shall pay to Lender (a) on the Closing
Date, an amount equal to interest only which would accrue at the Interest Rate
on the Outstanding Principal Balance for the period commencing on and including
the Closing Date up to and including the last calendar day of the Interest
Accrual Period in which the Closing Date occurs, and (b) on the Payment Date
occurring in May, 2007 and on each Payment Date thereafter up to but excluding
the Maturity Date, an amount equal to interest only at the Interest Rate on the
Outstanding Principal Balance for the applicable Interest Accrual Period (the
“Monthly Interest Payment”).
2.3.2.    Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage and the other Loan
Documents.
2.3.3.    Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents is not paid by Borrower on or prior to the date on or
prior to which it is due, Borrower shall pay to Lender upon demand an amount
equal to the lesser of five percent (5%) of such unpaid sum or the maximum
amount permitted by applicable law, in order to defray the expense incurred by
Lender in handling and processing such delinquent payment and

-24-

--------------------------------------------------------------------------------




to compensate Lender for the loss of the use of such delinquent payment. Any
such late payment charge shall be secured by the Mortgage and the other Loan
Documents to the extent permitted by applicable law.
2.3.4.    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.
2.3.5.    Payments Generally. The first Interest Accrual Period hereunder shall
commence on and include the Closing Date and end on and include April 5, 2007.
Each Interest Accrual Period thereafter shall commence on the sixth (6th) day of
each calendar month during the term of the Loan and shall end on and include the
fifth (5th) day of the next occurring calendar month. For purposes of making
payments hereunder, but not for purposes of calculating Interest Accrual
Periods, if the day on which such payment is due is not a Business Day, then
amounts due on such date shall be due on the immediately preceding Business Day.
Lender shall have the right from time to time, in its discretion, upon not less
than thirty (30) days prior written notice to Borrower, to change the Payment
Date to a different calendar day each month which is not more than five (5) days
earlier nor more than five (5) days later than the sixth (6th) day of each
calendar month; provided, however, that if Lender shall have elected to change
the Payment Date as aforesaid, Lender shall have the option, but not the
obligation, to adjust the Interest Accrual Period accordingly. All amounts due
pursuant to this Agreement and the other Loan Documents shall be payable without
setoff, counterclaim, defense or any other deduction whatsoever.
Section 2.4.    Prepayments.
2.4.1.    Voluntary Prepayments.
(a)    Except as otherwise provided herein, Borrower shall not have the right to
prepay the Loan in whole or in part prior to the Maturity Date.
(b)    Prior to the Prepayment Lockout Expiration Date, Borrower may, at its
option and upon thirty (30) days prior written notice to Lender, prepay the Debt
in whole but not in part, together with payment of the Yield Maintenance
Premium, provided, however, if the date of such prepayment is other than a
Payment Date, Borrower shall pay Lender, in addition to the Debt, all interest
which would have accrued on the amount of the Loan to be paid through and
including the end of the Interest Accrual Period in which such prepayment
occurs.
(c)    On the Prepayment Lockout Expiration Date, or on any Payment Date
thereafter, Borrower may, at its option and upon thirty (30) days prior written
notice to Lender, prepay the Debt in whole but not in part, without payment of
the Yield Maintenance Premium provided, however, if the date of such prepayment
is other than a Payment Date, Borrower shall pay Lender, in addition to the
Debt, all interest which would have accrued on the amount of the

-25-

--------------------------------------------------------------------------------




Loan to be paid through and including the end of the Interest Accrual Period in
which such prepayment occurs.
2.4.2.    Mandatory Prepayments. On the next occurring Payment Date following
the date on which Lender actually receives any Net Proceeds, if Lender is not
obligated, or does not elect pursuant to the terms hereof to make such Net
Proceeds available to Borrower for Restoration, Borrower shall prepay, or
authorize Lender to apply Net Proceeds as a prepayment of, the Outstanding
Principal Balance in an amount equal to one hundred percent (100%) of such Net
Proceeds. Notwithstanding anything to the contrary contained in the Loan
Documents, so long as no Event of Default has occurred and is continuing, no
Yield Maintenance Premium shall be due in connection with any prepayment made
pursuant to this Section 2.4.2. Any partial prepayment under this Section 2.4.2
shall be applied to the last payments of principal due under the Loan. Any Net
Proceeds remaining after the prepayment of the Debt in full shall be (a)
transferred by Lender to Mezzanine Lender for application in accordance with the
terms of the Mezzanine Loan Documents if the Mezzanine Loan (or any portion
thereof) is then outstanding or (b) paid to Borrower if the Mezzanine Loan is
not then outstanding.
2.4.3.    Prepayments After Default. If after the occurrence and during the
continuance of an Event of Default, payment of all or any part of the Debt is
tendered by Borrower or otherwise recovered by Lender (including through
application of any Reserve Funds), such tender or recovery shall be deemed (a)
to have been made on the next occurring Payment Date together with the Monthly
Interest Payment, and (b) to be a voluntary prepayment by Borrower in violation
of the prohibition against prepayment set forth in Section 2.4.1 hereof, and
Borrower shall pay, in addition to the Debt if such prepayment occurs prior to
the Prepayment Lockout Expiration Date, an amount equal to the Yield Maintenance
Premium that would be required if a voluntary prepayment pursuant to Section
2.4.1(b) had occurred in an amount equal to the Outstanding Principal Balance.
2.4.4.    Application of Prepayments. Any amounts received by Lender on account
of prepayments made in accordance with this Section 2.4 shall be applied by
Lender exclusively in accordance with the provisions of this Section 2.4, and
not pursuant to the provisions of Section 2.7.2, whether or not such funds may
have been deposited into the Cash Management Account.
2.4.5.    Application of Payments of Principal. Notwithstanding anything to the
contrary contained in this Agreement, the following principal payments or
prepayments shall be allocated between the Loan and the Mezzanine Loan as
follows:
(a)    intentionally omitted;
(b)    all Net Proceeds not required to be made available for Restoration shall
be applied first to the Debt, in any order, priority and proportions as Lender
shall elect from time to time, until the Debt is paid in full, and then, as a
distribution permitted under applicable law, (i) disbursed to Mezzanine Lender
for application in accordance with the terms of the Mezzanine Loan Agreement if
the Mezzanine Debt (or any portion thereof) is then outstanding, until the
Mezzanine Debt is paid in full, and then (ii) the balance disbursed to Borrower;

-26-

--------------------------------------------------------------------------------




(c)    any Reserve Funds or other cash collateral held by or on behalf of
Lender, whether in the Cash Management Account, as Reserve Funds or otherwise,
including any Net Proceeds then being held by Lender, shall, upon the occurrence
and during the continuance of an Event of Default, be applied by Lender as
follows or may continue to be held by Lender as additional collateral for the
Loan, all in Lender’s discretion: first, to the Debt, in any order, priority and
proportions as Lender shall elect from time to time, until the Debt is paid in
full, and then, as a distribution permitted under applicable law, (i) disbursed
to Mezzanine Lender for application in accordance with the terms of the
Mezzanine Loan Agreement if the Mezzanine Debt (or any portion thereof) is then
outstanding, until the Mezzanine Debt is paid in full, and then (ii) the balance
disbursed to Borrower; and
(d)    all Rents received by Lender upon the occurrence and during the
continuance of an Event of Default pursuant to Section 3.1 of the Assignment of
Leases shall be applied by Lender as follows or may continue to be held by
Lender as additional collateral for the Loan, all in Lender’s discretion: first,
(i) to the expenses of managing and securing the Property, as contemplated by
clause (a) of Section 3.1 of such Assignment of Leases, and/or (ii)








[REMINDER OF THIS PAGE IS INTENTIONALLY LEFT IN BLANK]

-27-

--------------------------------------------------------------------------------




to the Debt, in any order, priority and proportions as Lender shall elect in its
discretion from time to time, until the Debt is paid in full, and then (A)
disbursed to Mezzanine Lender for application in accordance with the terms of
the Mezzanine Loan Agreement if the Mezzanine Debt (or any portion thereof) is
then outstanding, until the Mezzanine Debt is paid in full, and then (B) the
balance disbursed to Borrower.
2.4.6.    California Waiver. To the extent applicable, Borrower acknowledges
that California Civil Code, Section 2954.10 provides, in part, as follows:
“An obligee which accelerates the maturity date of the principal and accrued
interest, pursuant to contract, on any loan secured by a . . . deed of trust on
real property . . ., upon the conveyance of any right, title or interest in that
property, may not claim, exact or collect any charge, fee, or penalty for any
prepayment resulting from that acceleration.”
“The provisions of this section shall not apply to [any] loan . . . in which the
obligor has expressly waived, in writing, the right to repay in whole or part
without penalty, or has expressly agreed, in writing, to the payment of a
penalty for prepayment upon acceleration. For any loan executed on or after
January 1, 1984, this waiver or agreement shall be separately signed or
initialed by the obligor and its enforcement shall be supported by evidence of a
course of conduct by the obligee of individual weight to the consideration in
that transaction for the waiver or agreement.”
Borrower hereby waives any and all rights of Borrower under California Civil
Code, Section 2954.10, as amended from time to time, including the right to
prepay the principal owing under the Note or this Agreement without penalty
prior to the Maturity Date and the right to raise California Civil Code, Section
2954.10 as a defense to Lender claiming, exacting and collecting any Yield
Maintenance Premium, prepayment fee or prepayment premium or any other amount
owing by Borrower under the Note, this Agreement, the Mortgage or any other Loan
Documents.
            PR             _
Borrower’s Initials
Section 2.5.    Defeasance.
2.5.1.    Voluntary Defeasance. (a) Provided no Event of Default shall then
exist, at any time after the earlier to occur of (x) the Defeasance Lockout
Date, or (y) the third (3rd) anniversary of the first Payment Date, Borrower
shall have the right at any time prior to the Prepayment Lockout Expiration Date
to voluntarily defease the Loan in whole, but not in part, by and upon
satisfaction of the following conditions (such event being a “Defeasance
Event”):
(i)    Borrower shall provide not less than thirty (30) days prior written
notice to Lender specifying the Payment Date (the “Defeasance Date”) on which
the Defeasance Event shall occur;
(ii)    Borrower shall pay to Lender all accrued and unpaid interest on the
Outstanding Principal Balance of the Loan to and including the Defeasance Date;

-28-

--------------------------------------------------------------------------------




(iii)    Borrower shall pay to Lender all other sums, not including scheduled
interest or principal payments, then due under the Note, this Agreement, the
Mortgage and the other Loan Documents;
(iv)    Borrower shall pay to Lender the required Defeasance Deposit for the
Defeasance Event;
(v)    Borrower shall execute and deliver a pledge and security agreement, in
form and substance that would be reasonably satisfactory to a prudent lender,
creating a first priority lien on the Defeasance Deposit and the U.S.
Obligations purchased with the Defeasance Deposit in accordance with the
provisions of this Section 2.5 (the “Security Agreement”) and Borrower shall
represent that Lender has a first priority lien on the Defeasance Deposit and
the U.S. Obligations purchased with the Defeasance Deposit;
(vi)    Borrower shall deliver an opinion of counsel for Borrower that is
standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that (A)
Borrower has legally and validly transferred and assigned the U.S. Obligations
and all obligations, rights and duties under and to the Note to the Successor
Borrower, (B) Lender has a perfected (and, if requested by the Rating Agencies,
a first priority) security interest in the Defeasance Deposit and the U.S.
Obligations delivered by Borrower and (C) any REMIC Trust formed pursuant to a
Securitization will not fail to maintain its status as a “real estate mortgage
investment conduit” within the meaning of Section 860D of the Code as a result
of such Defeasance Event;
(vii)    Borrower shall deliver confirmation in writing from the applicable
Rating Agencies to the effect that such Defeasance Event will not result in a
downgrade, withdrawal or qualification of the respective ratings in effect
immediately prior to such Defeasance Event for the Securities issued in
connection with the Securitization which are then outstanding. If required by
the applicable Rating Agencies, Borrower shall also deliver or cause to be
delivered a non-consolidation opinion with respect to the Successor Borrower in
form and substance satisfactory to Lender and the applicable Rating Agencies;
(viii)    Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.5.1(a) have been satisfied;
(ix)    Borrower shall deliver a certificate of Borrower’s independent certified
public accountant certifying that the U.S. Obligations purchased with the
Defeasance Deposit generate monthly amounts equal to or greater than the
Scheduled Defeasance Payments;
(x)    Borrower shall deliver such other certificates, documents or instruments
as Lender may reasonably request; and
(xi)    Borrower shall pay all costs and expenses of Lender incurred in
connection with the Defeasance Event, including (A) any costs and expenses
associated

-29-

--------------------------------------------------------------------------------




with a release of the Lien of the Mortgage as provided in Section 2.6 hereof,
(B) reasonable attorneys’ fees and expenses incurred in connection with the
Defeasance Event, (C) the costs and expenses of the Rating Agencies, and (D) any
revenue, documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of the Note, or otherwise required to accomplish
the defeasance.
(b)    In connection with the Defeasance Event, Borrower shall use the
Defeasance Deposit to purchase U.S. Obligations which provide payments on or
prior to, but as close as possible to, all successive scheduled Payment Dates
after the Defeasance Date upon which interest and principal payments are
required under this Agreement and the Note and in amounts equal to the scheduled
payments due on such Payment Dates under this Agreement and the Note (including
scheduled payments of principal, interest, servicing fees (if any), and any
other amounts due under the Loan Documents on such dates) and assuming such Note
is paid in full on the Maturity Date (the “Scheduled Defeasance Payments”);
provided, however, Borrower may elect, in its notice to Lender in Subsection
(a)(i) above, to accelerate the Maturity Date of the Loan to any Payment Date
occurring on or after the Prepayment Lockout Expiration Date, and upon making
such election and the satisfaction of all the other conditions contained in this
Section 2.5, the Maturity Date shall be amended to such accelerated date, and
the Scheduled Defeasance Payments, and the U.S. Obligations purchased to satisfy
same, shall reflect such amended Maturity Date. Borrower, pursuant to the
Security Agreement or other appropriate document, shall authorize and direct
that the payments received from the U.S. Obligations shall be made directly to
the Lockbox Account (unless otherwise directed by Lender) and applied to satisfy
the Debt. Any portion of the Defeasance Deposit in excess of the amount
necessary to purchase the U.S. Obligations required by this Section 2.5 and to
satisfy Borrower’s other obligations under this Section 2.5 and Section 2.6
hereof shall be remitted to Borrower.
2.5.2.    Collateral. Each of the U.S. Obligations that are part of the
defeasance collateral shall be duly endorsed by the holder thereof as directed
by Lender or accompanied by a written instrument of transfer in form and
substance that would be satisfactory to a prudent lender (including such
instruments as may be required by the depository institution holding such
securities or by the issuer thereof, as the case may be, to effectuate
book-entry transfers and pledges through the book-entry facilities of such
institution) in order to perfect upon the delivery of the defeasance collateral
a first priority security interest therein in favor of Lender in conformity with
all applicable state and federal laws governing the granting of such security
interests.
2.5.3.    Successor Borrower.
(a)    In connection with a Defeasance Event, Borrower may at its option, or if
so required by the applicable Rating Agencies, shall, establish or designate a
successor entity (the “Successor Borrower”), which Successor Borrower shall be a
single purpose bankruptcy remote entity with one (1) Independent Manager
approved by the Rating Agencies, who shall not own any other assets or have any
other liabilities or operate any other property (except in connection with other
defeased loans held in the same Securitization with the Loan), and Borrower
shall transfer and assign all obligations, rights and duties under and to the
Note, together with the pledged U.S. Obligations, to such Successor Borrower.
Such Successor Borrower shall assume the obligations under the Note and the
Security Agreement and Borrower

-30-

--------------------------------------------------------------------------------




shall be relieved of its obligations under such documents. Borrower shall pay
$1,000.00 to such Successor Borrower as consideration for assuming the
obligations under the Note and the Security Agreement. Notwithstanding anything
in this Agreement to the contrary, no other assumption fee shall be payable upon
a transfer of the Note in accordance with this Section 2.5.3, but Borrower shall
pay all costs and expenses incurred by Lender, including Lender’s attorneys’
fees and expenses, and any fees and expenses of any Rating Agencies, incurred in
connection therewith.
(b)    Borrower shall transfer and assign to Successor Borrower (and Successor
Borrower shall assume) all rights, duties and obligations under the Note and the
Security Agreement arising from and after the Defeasance Date pursuant to an
assignment and assumption agreement in form and substance satisfactory to a
prudent lender. As a condition to such assignment and assumption, Successor
Borrower shall deliver to Lender one or more opinions of counsel in form and
substance and delivered by counsel satisfactory to a prudent lender, stating
among other things: (i) that such assignment and assumption agreement and
related documents are enforceable against Successor Borrower in accordance with
their respective terms, (ii) Successor Borrower is duly organized, validly
existing and in good standing under the laws of the state of its formation,
(iii) Successor Borrower has the power and authority to execute the assumption
documents and perform its obligations thereunder, and (iv) if required by Lender
or the Rating Agencies, a non-consolidation opinion. Borrower shall pay all
costs and expenses incurred by Lender or its agents in connection with such
assignment and assumption (including the review of the proposed transferee and
the preparation of the assumption agreement and related documentation).
Section 2.6.    Release of Property. Except as set forth in this Section 2.6, no
repayment, prepayment or defeasance of all or any portion of the Note shall
cause, give rise to a right to require, or otherwise result in, the release of
the Lien of the Mortgage.
2.6.1.    Release upon Defeasance.
(a)    If Borrower has elected to defease the entire Loan and the requirements
of Section 2.5 hereof and this Section 2.6 have been satisfied, the Property
shall be released from the Lien of the Mortgage, and the U.S. Obligations
pledged pursuant to the Security Agreement shall be the sole source of
collateral securing the Note.
(b)    In connection with the release of the Mortgage, Borrower shall submit to
Lender, not less than fifteen (15) days prior to the Defeasance Date, a release
of Lien (and related Loan Documents) for the Property for execution by Lender.
Such release shall be in a form appropriate in the jurisdiction in which the
Property is located and that would be satisfactory to a prudent lender. In
addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release, together
with an Officer’s Certificate certifying that such documentation (i) is in
compliance with all Legal Requirements, and (ii) will effect such releases in
accordance with the terms of this Agreement.
2.6.2.    Release on Payment in Full. Lender shall, upon the written request and
at the expense of Borrower, upon payment in full of all principal and interest
due on the Loan and

-31-

--------------------------------------------------------------------------------




all other amounts due and payable under the Loan Documents in accordance with
the terms and provisions of the Note and this Agreement, release the Lien of the
Mortgage.
Section 2.7.    Cash Management.
2.7.1.    Lockbox Account. (a) Borrower shall establish and maintain a
segregated Eligible Account (the “Lockbox Account”) with Lockbox Bank in trust
for the benefit of Lender, which Lockbox Account shall be under the sole
dominion and control of Lender. The Lockbox Account shall be entitled “North
Tower, LLC, for the benefit of Lehman ALI Inc. and Greenwich Capital Financial
Products, their successors and assigns, as Lender, pursuant to Loan Agreement
dated as of April __, 2007-Lockbox Account”. Borrower (i) hereby grants to
Lender a first priority security interest in the Lockbox Account and all
deposits at any time contained therein and the proceeds thereof, and (ii) will
take all actions necessary to maintain in favor of Lender a perfected first
priority security interest in the Lockbox Account, including executing and
filing UCC-1 Financing Statements and continuations thereof. Borrower will not
in any way alter or modify the Lockbox Account, will not further pledge, assign,
encumber or grant a security interest in its interest in the Lockbox Account and
will notify Lender of the account number thereof. Lender and Servicer shall have
the sole right to make withdrawals from the Lockbox Account and all costs and
expenses for establishing and maintaining the Lockbox Account shall be paid by
Borrower.
(b)    Borrower shall, or shall cause Manager to, deliver written instructions
to all tenants under Leases to deliver all Rents payable thereunder directly to
the Lockbox Account. Borrower shall, and shall cause Manager to, deposit all
amounts received by Borrower or Manager constituting Rents and/or other Gross
Income from Operations into the Lockbox Account within one (1) Business Day
after receipt.
(c)    Borrower shall obtain from the Lockbox Bank its agreement, in form and
substance reasonably satisfactory to Lender, to transfer to the Cash Management
Account in immediately available funds by federal wire transfer all amounts on
deposit in the Lockbox Account once every Business Day throughout the term of
the Loan.
2.7.2.    Cash Management Account. (a) Lender and/or Servicer shall establish
and maintain a segregated Eligible Account (the “Cash Management Account”) to be
held by Servicer in trust for the benefit of Lender, which Cash Management
Account shall be under the sole dominion and control of Lender. The Cash
Management Account shall be entitled “North Tower, LLC, for the benefit of
Lehman ALI Inc. and Greenwich Capital Financial Products, Inc., their successors
and assigns, as Lender, pursuant to Loan Agreement dated as of April __, 2007 -
Cash Management Account.” Borrower (i) hereby grants to Lender a first priority
security interest in the Cash Management Account and all deposits at any time
contained therein and the proceeds thereof, and (ii) will take all actions
necessary to maintain in favor of Lender a perfected first priority security
interest in the Cash Management Account, including executing and filing UCC-1
Financing Statements and continuations thereof. Borrower will not in any way
alter or modify the Cash Management Account, will not further pledge, assign,
encumber or grant a security interest in its interest in the Cash Management
Account and will notify Lender of the account number thereof. Lender and
Servicer shall have the sole right to make withdrawals

-32-

--------------------------------------------------------------------------------




from the Cash Management Account and all costs and expenses for establishing and
maintaining the Cash Management Account shall be paid by Borrower.
(b)    Provided no Event of Default shall have occurred and be continuing, on
each Payment Date (or, if such Payment Date is not a Business Day, on the
immediately preceding Business Day) all funds on deposit in the Cash Management
Account shall be applied by Lender to the payment of the following items in the
order indicated:
(i)    First, payment to Lender of an amount sufficient to pay the monthly
deposit to the Tax and Insurance Escrow Funds in accordance with the terms and
conditions of Section 7.2 hereof;
(ii)    Second, payment to Lender of the Monthly Interest Payment due on such
Payment Date;
(iii)    Third, payments to the Replacement Reserve Funds in accordance with the
terms and conditions of Section 7.4 hereof;
(iv)    Fourth, payment to Lender of (or reimbursement of Lender for) any other
amounts then due and payable under the Loan Documents (including any “protective
advances” made by Lender in respect of the Loan, but excluding any application
on account of the Outstanding Principal Balance);
(v)    Fifth, payments for monthly Cash Expenses and Capital Expenditures
incurred in accordance with the related Approved Annual Budget pursuant to a
written request for payment submitted by Borrower to Lender specifying the
individual Cash Expenses and Capital Expenditures in a form acceptable to
Lender;
(vi)    Sixth, payment to Borrower of amounts necessary to pay Extraordinary
Expenses reasonably approved by Lender, if any;
(vii)    Seventh, to Servicer, if the Mezzanine Loan is then outstanding, for
transfer to the Mezzanine Cash Management Account, as a distribution permitted
under applicable law, the amount indicated in the then most recent written
payment notice letter delivered pursuant to the Intercreditor Agreement by
Mezzanine Lender to Lender at least five (5) days prior to such Payment Date,
which payment notice sets forth the amounts then currently payable (as of such
Payment Date) under the Mezzanine Loan Documents to be applied in accordance
with the terms of the Mezzanine Loan Documents; and
(viii)    Lastly, provided no Event of Default has occurred and is continuing,
any remaining amount to Borrower.
(c)    The insufficiency of funds on deposit in the Cash Management Account
shall not relieve Borrower of the obligation to make any payments, as and when
due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.

-33-

--------------------------------------------------------------------------------




(d)    All funds on deposit in the Cash Management Account following the
occurrence and during the continuance of an Event of Default may be applied by
Lender in such order and priority as Lender shall determine.
2.7.3.    Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement and the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Interest
Payment and amounts due for the Tax and Insurance Escrow Funds and the
Replacement Reserve Funds and any other payment reserves established pursuant to
this Agreement or any other Loan Document shall be deemed satisfied to the
extent sufficient amounts are deposited in the Cash Management Account to
satisfy such obligations on the dates each such payment is required, regardless
of whether any of such amounts are so applied by Lender.
ARTICLE 3
INTENTIONALLY DELETED
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
Section 4.1.    Borrower Representations. Borrower represents and warrants as of
the date hereof and as of the Closing Date that:
4.1.1.    Organization. Borrower has been duly organized and is validly existing
and in good standing with requisite power and authority to own its properties
and to transact the business in which it is now engaged. Borrower is duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its properties, businesses and
operations. Borrower possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its properties and to
transact the business in which it is now engaged, and the sole business of
Borrower is the ownership, management and operation of the Property. The
organizational structure of Borrower is as set forth on the organizational chart
attached hereto as Schedule III.
4.1.2.    Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
4.1.3.    No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower and/or Guarantor, as
applicable, will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, or

-34-

--------------------------------------------------------------------------------




result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement or other agreement or
instrument to which Borrower is a party or by which any of Borrower’s property
or assets is subject, nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any Governmental
Authority having jurisdiction over Borrower or any of Borrower’s properties or
assets, and any consent, approval, authorization, order, registration or
qualification of or with any such Governmental Authority required for the
execution, delivery and performance by Borrower and/or Guarantor, as applicable,
of this Agreement or any other Loan Documents has been obtained and is in full
force and effect.
4.1.4.    Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other agency now pending or
threatened against or affecting Borrower, Guarantor or the Property, which
actions, suits or proceedings, if determined against Borrower, Guarantor or the
Property, might reasonably be expected to have a Material Adverse Effect.
4.1.5.    Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might reasonably be expected to have a Material
Adverse Effect. Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which Borrower or the Property are bound. Borrower has no material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which Borrower is a party or by which Borrower or the
Property is otherwise bound, other than (a) obligations incurred in the ordinary
course of the operation of the Property as permitted pursuant to clause (t) of
the definition of “Special Purpose Entity” set forth in Section 1.1 hereof, and
(b) Obligations.
4.1.6.    Title. Borrower has good, marketable and insurable fee simple title to
the real property comprising part of the Property and good title to the balance
of the Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. The Permitted Encumbrances in the
aggregate will not have a Material Adverse Effect. The Mortgage and the
Assignment of Leases, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (a) a valid, perfected first priority
lien on the Property, subject only to Permitted Encumbrances and the Liens
created by the Loan Documents, and (b) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. To Borrower’s
knowledge, there are no claims for payment for work, labor or materials
affecting the Property that are or may become a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents.
4.1.7.    Solvency. Borrower has (a) not entered into the transaction
contemplated by this Agreement or executed the Note, this Agreement or any other
Loan Documents with the

-35-

--------------------------------------------------------------------------------




actual intent to hinder, delay or defraud any creditor and (b) received
reasonably equivalent value in exchange for its obligations under such Loan
Documents. Giving effect to the Loan, the fair saleable value of Borrower’s
assets exceeds and will, immediately following the making of the Loan, exceed
Borrower’s total liabilities, including subordinated, unliquidated, disputed and
contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debts and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debts and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of the obligations of Borrower).
No petition in bankruptcy has been filed against Borrower, Guarantor or any of
their respective constituent Persons, and none of Borrower, Guarantor or any of
their respective constituent Persons has ever made an assignment for the benefit
of creditors or taken advantage of any insolvency act for the benefit of
debtors. None of Borrower, Guarantor or any of their respective constituent
Persons is contemplating either the filing of a petition by it under any state
or federal bankruptcy or insolvency laws or the liquidation of all or a major
portion of its assets or properties, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against it, Guarantor or any of
their respective constituent Persons.
4.1.8.    Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
has, nor as far as Borrower can foresee, might reasonably be expected to have, a
Material Adverse Effect.
4.1.9.    No Plan Assets. Borrower does not sponsor, is not obligated to
contribute to, and is not itself an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the Code,
and none of the assets of Borrower constitutes or will constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101. In
addition, (a) Borrower is not a “governmental plan” within the meaning of
Section 3(32) of ERISA, and (b) transactions by or with Borrower are not subject
to any state or other statute, regulation or other restriction regulating
investments of, or fiduciary obligations with respect to, governmental plans
within the meaning of Section 3(32) of ERISA which is similar to the provisions
of Section 406 of ERISA or Section 4975 of the Code currently in effect, which
prohibit or otherwise restrict the transactions contemplated by this Agreement
including the exercise by Lender of any of its rights under the Loan Documents.
4.1.10.    Compliance. Borrower and, to Borrower’s knowledge, the Property
(including the use thereof) comply in all material respects with all applicable
Legal Requirements, including building and zoning ordinances and codes and
Prescribed Laws. Borrower is not in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority. There has not been
committed by Borrower or any other Person in occupancy of or involved with the
operation or use of the Property any act or omission affording

-36-

--------------------------------------------------------------------------------




any Governmental Authority the right of forfeiture as against the Property or
any part thereof or any monies paid in performance of Borrower’s obligations
under any of the Loan Documents.
4.1.11.    Financial Information. All financial data, including the statements
of cash flow and income and operating expense, that have been delivered to
Lender in connection with the Loan (a) are true, complete and correct in all
material respects, (b) accurately represent the financial condition of the
Property as of the date of such reports, and (c) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with GAAP throughout the periods covered, except as disclosed
therein. Except for Permitted Encumbrances, Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a Material Adverse
Effect, except as referred to or reflected in said financial statements. Since
the date of such financial statements, there has been no material adverse change
in the financial condition, operation or business of Borrower from that set
forth in said financial statements.
4.1.12.    Condemnation. No Condemnation or other proceeding has been commenced
or, to Borrower’s best knowledge, is threatened or contemplated with respect to
all or any portion of the Property or for the relocation of any roadway
providing access to the Property.
4.1.13.    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by any Legal Requirements or by the terms and conditions of this Agreement or
the other Loan Documents.
4.1.14.    Utilities and Public Access. The Property has rights of access to
public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service the Property for its intended uses. All public
utilities necessary or convenient to the full use and enjoyment of the Property
are located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the Title Insurance Policy. All roads necessary for the use of the
Property for its current purpose have been completed and dedicated to public use
and accepted by all Governmental Authorities.
4.1.15.    Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.
4.1.16.    Separate Lots. The Property is comprised of one (1) or more parcels
which constitute a separate tax lot or lots and does not constitute a portion of
any other tax lot not a part of the Property.
4.1.17.    Assessments. To Borrower’s knowledge, there are no pending or
proposed special or other assessments for public improvements or otherwise
affecting the

-37-

--------------------------------------------------------------------------------




Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments, other than the Permitted
Encumbrances.
4.1.18.    Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower or Guarantor, including
the defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (subject to principles of equity and bankruptcy, insolvency and
other laws generally affecting creditors’ rights and the enforcement of debtors’
obligations), and none of Borrower or Guarantor has asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.
4.1.19.    No Prior Assignment. There are no prior assignments of the Leases or
any portion of the Rents due and payable or to become due and payable which are
presently outstanding.
4.1.20.    Insurance. Borrower has obtained and has delivered to Lender
certificates for all Policies required hereunder, with all premiums currently
payable thereunder, reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. No claims have been made under any
such Policies, and no Person, including Borrower, has done, by act or omission,
anything that would impair the coverage of any such Policies.
4.1.21.    Use of Property. The Property is used exclusively as an office
building, a parking structure and other appurtenant and related uses.
4.1.22.    Certificate of Occupancy; Licenses. To Borrower’s knowledge, all
certifications, permits, licenses and approvals, including certificates of
completion and use and occupancy permits required for the legal use, occupancy
and/or operation of the Property as currently occupied and used (collectively,
the “Licenses”), have been obtained and are in full force and effect. Borrower
shall keep and maintain in full force and effect all Licenses necessary for the
operation of the Property as currently occupied and used. The use being made of
the Property is in conformity with the certificate of occupancy issued for the
Property.
4.1.23.    Flood Zone. Except as may be provided in the Survey, none of the
Improvements on the Property are located in an area identified by the Federal
Emergency Management Agency as an area having special flood hazards or, if so
located, the flood insurance required pursuant to Section 6.1(a)(i) hereof is in
full force and effect with respect to the Property.
4.1.24.    Physical Condition. To Borrower’s knowledge, the Property, including
all buildings, improvements, parking facilities, sidewalks, storm drainage
systems, roofs, plumbing systems, HVAC systems, fire protection systems,
electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, is in good
condition, order and repair in all material respects. To Borrower’s knowledge,
there exists no structural or other material defects or damages in the Property,
whether latent or otherwise. Borrower has not received notice from any insurance
company or bonding company of any defects or inadequacies in the Property, or
any part thereof, which would adversely affect the

-38-

--------------------------------------------------------------------------------




insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or of any termination or threatened termination of any policy of
insurance or bond.
4.1.25.    Boundaries. Except as provided in the Survey, all of the Improvements
which were included in determining the appraised value of the Property lie
wholly within the boundaries and building restriction lines of the Property, and
no improvements on adjoining properties encroach upon the Property, and no
easements or other encumbrances upon the Property encroach upon any of the
Improvements, so as to affect the value or marketability of the Property except
those which are insured against by the Title Insurance Policy.
4.1.26.    Leases. The Property is not subject to any Leases other than the
Leases described in Schedule I attached hereto and made a part hereof. Borrower
is the owner and lessor of landlord’s interest in the Leases. No Person has any
possessory interest in the Property or right to occupy the same except under and
pursuant to the provisions of the Leases. The current Leases are in full force
and effect and there are no defaults thereunder by either party and there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder. The copies of the Leases delivered to
Lender are true and complete, and there are no oral agreements with respect
thereto. No Rent (including security deposits) has been paid more than one (1)
month in advance of its due date. All work to be performed by Borrower under
each Lease has been performed as required in such Lease and has been accepted by
the applicable tenant, and any payments, free rent, partial rent, rebate of rent
or other payments, credits, allowances or abatements required to be given by
Borrower to any tenant has already been received by such tenant. There has been
no prior sale, transfer or assignment, hypothecation or pledge of any Lease or
of the Rents reserved therein which is still in effect. No tenant listed on
Schedule I has assigned its Lease or sublet all or any portion of the premises
demised thereby, no such tenant holds its leased premises under assignment or
sublease, nor does anyone except such tenant and its employees occupy such
leased premises. No tenant under any Lease has a right or option pursuant to
such Lease or otherwise to purchase all or any part of the Property of which the
leased premises are a part. No tenant under any Lease has any right or option
for additional space in the Improvements.
4.1.27.    Survey. The Survey for the Property delivered to Lender in connection
with this Agreement, does not fail to reflect any material matter affecting the
Property or the title thereto.
4.1.28.    Principal Place of Business; State of Organization. Borrower’s
principal place of business as of the Closing Date is the address set forth in
the introductory paragraph of this Agreement. Borrower is organized under the
laws of the State of Delaware.
4.1.29.    Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of the Property to Borrower have been paid. All
mortgage, mortgage recording, stamp, intangible or other similar tax, if any,
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including
the Mortgage, have been paid or are being paid simultaneously herewith, and,
under current Legal Requirements, the

-39-

--------------------------------------------------------------------------------




Mortgage and the other Loan Documents have been validly executed and delivered
and are enforceable in accordance with their respective terms by Lender (or any
subsequent holder thereof), subject to principles of equity and bankruptcy,
insolvency and other laws generally applicable to creditors’ rights and the
enforcement of debtors’ obligations.
4.1.30.    Special Purpose Entity/Separateness.
(a)    Until the Debt has been paid in full, Borrower hereby represents,
warrants and covenants that Borrower is, shall be and shall continue to be a
Special Purpose Entity.
(b)    The representations, warranties and covenants set forth in Section
4.1.30(a) shall survive for so long as any amount remains payable to Lender
under this Agreement or any other Loan Document.
(c)    All of the facts stated and the assumptions made in the Insolvency
Opinion, including any exhibits attached thereto, are true and correct in all
respects and all facts stated and all assumptions made in any subsequent
non-consolidation opinion required to be delivered in connection with the Loan
Documents (an “Additional Insolvency Opinion”), including any exhibits attached
thereto, will have been and shall be true and correct in all respects. Borrower
has complied and will comply with, and Mezzanine Borrower and Guarantor have
complied and Borrower will cause Mezzanine Borrower and Guarantor to comply
with, all of the assumptions made with respect to Borrower, Mezzanine Borrower
and Guarantor in the Insolvency Opinion. Borrower will have complied and will
comply with, and Mezzanine Borrower and Guarantor will have complied and
Borrower shall cause Mezzanine Borrower and Guarantor to comply with, all of the
assumptions made with respect to Borrower, Mezzanine Borrower and Guarantor in
any Additional Insolvency Opinion. Each entity other than Borrower, Mezzanine
Borrower and Guarantor with respect to which an assumption shall be made in the
Insolvency Opinion or in any Additional Insolvency Opinion will have complied
and will comply with all of the assumptions made with respect to it in the
Insolvency Opinion or any such Additional Insolvency Opinion.
4.1.31.    Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder.
4.1.32.    Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.
4.1.33.    No Change in Facts or Circumstances; Disclosure. All information
submitted by Borrower to Lender, including all financial statements, rent rolls,
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof, and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are accurate, complete
and correct in all material respects. There has been no material adverse change
in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise has, or is reasonably likely to have, a Material
Adverse Effect. Borrower has disclosed

-40-

--------------------------------------------------------------------------------




to Lender all material facts and has not failed to disclose any material fact
that could cause any Provided Information or representation or warranty made
herein to be materially misleading.
4.1.34.    Investment Company Act. Borrower is not (a) an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.
4.1.35.    Embargoed Person. At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of Borrower or Guarantor shall
constitute property of, or shall be beneficially owned, directly or indirectly,
by any Person subject to trade restrictions under United States law, including
the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated under any such United States laws, with the result
that the investment in Borrower or Guarantor, as applicable (whether directly or
indirectly), is or would be prohibited by law (each, an “Embargoed Person”) or
the Loan made by Lender is or would be in violation of law, (b) no Embargoed
Person shall have any interest of any nature whatsoever in Borrower or
Guarantor, as applicable, with the result that the investment in Borrower or
Guarantor, as applicable (whether directly or indirectly), is or would be
prohibited by law or the Loan is or would be in violation of law, and (c) none
of the funds of Borrower or Guarantor, as applicable, shall be derived from any
unlawful activity with the result that the investment in Borrower or Guarantor,
as applicable (whether directly or indirectly), is or would be prohibited by law
or the Loan is or would be in violation of law.
4.1.36.    Cash Management Account.
(a)    This Agreement, together with the other Loan Documents, creates a valid
and continuing security interest (as defined in the Uniform Commercial Code of
the applicable jurisdiction) in the Lockbox Account and the Cash Management
Account in favor of Lender, which security interest is prior to all other Liens,
other than Permitted Encumbrances, and is enforceable as such against creditors
of and purchasers from Borrower. Other than in connection with the Loan
Documents and except for Permitted Encumbrances, Borrower has not sold or
otherwise conveyed the Lockbox Account or the Cash Management Account.
(b)    Each of the Lockbox Account and the Cash Management Account constitutes a
“deposit account” within the meaning of the Uniform Commercial Code of the
applicable jurisdiction.
(c)    The Lockbox Bank has agreed to comply with all instructions originated by
Lender, without further consent by Borrower, directing disposition of the
Lockbox Account and all sums at any time held, deposited or invested therein,
together with any interest or other earnings thereon, and all proceeds thereof
(including proceeds of sales and other dispositions),

-41-

--------------------------------------------------------------------------------




whether accounts, general intangibles, chattel paper, deposit accounts,
instruments, documents or securities.
(d)    The Lockbox Account and Cash Management Account are in the name of
Borrower, as pledgor, and Lender, as pledgee.
4.1.37.    Mortgage Taxes. Borrower represents that it has paid all state,
county and municipal recording and all other taxes, if any, imposed upon the
execution and recordation of the Mortgage.
4.1.38.    Garage Penthouse Lease. Borrower has delivered to Lender a true,
correct and complete copy of the Garage Penthouse Lease.
4.1.39.    Unfunded Tenant Allowances. On the Closing Date there are no Unfunded
Tenant Allowances except as set forth on Schedule IV.
Section 4.2.    Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.
ARTICLE 5
BORROWER COVENANTS
Section 5.1.    Affirmative Covenants. From the date hereof and until payment
and performance in full of all Obligations or the earlier release of the Lien of
the Mortgage (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Lender that:
5.1.1.    Existence; Compliance with Legal Requirements. Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits and franchises and comply
with all Legal Requirements applicable to Borrower and the Property, including
Prescribed Laws. There shall never be committed by Borrower, and Borrower shall
not permit any other Person in occupancy of or involved with the operation or
use of the Property to commit, any act or omission affording any Governmental
Authority the right of forfeiture against the Property or any part thereof or
any monies paid in performance of Borrower’s obligations under any of the Loan
Documents. Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture. Borrower shall
at all times maintain, preserve and protect all franchises and trade names, and
preserve all the remainder of its property used or useful in the conduct of its
business, and shall keep the Property in good working order and repair, and from
time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Mortgage. Borrower shall keep the Property insured at all times
by financially sound and

-42-

--------------------------------------------------------------------------------




reputable insurers, to such extent and against such risks, and maintain
liability and such other insurance, as is more fully provided in this Agreement.
Borrower shall operate the Property in accordance with the terms and provisions
of any Operations and Maintenance Agreement, if any, in all material respects.
After prior notice to Lender, Borrower, at its own expense, may contest by
appropriate legal proceeding promptly initiated and conducted in good faith and
with due diligence, the validity of any Legal Requirement, the applicability of
any Legal Requirement to Borrower or the Property or any alleged violation of
any Legal Requirement, provided, that: (a) no Default or Event of Default has
occurred and remains uncured; (b) such proceeding shall be permitted under, and
be conducted in accordance with, the provisions of any instrument to which
Borrower is subject and shall not constitute a default thereunder; (c) such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (d) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost as a result of such contest; (e) Borrower shall, upon final determination
thereof, promptly comply with any such Legal Requirement determined to be valid
or applicable or cure any violation of any Legal Requirement; (f) such
proceeding shall suspend the enforcement of the contested Legal Requirement
against Borrower and the Property; and (g) Borrower shall furnish such security
as may be required in the proceeding, or as may be reasonably requested by
Lender, to insure compliance with such Legal Requirement, together with all
interest and penalties payable in connection therewith. Lender may apply any
such security, as necessary to cause compliance with such Legal Requirement at
any time when, in the reasonable judgment of Lender, the validity, applicability
or violation of such Legal Requirement is finally established or the Property
(or any part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, cancelled or lost.
5.1.2.    Taxes and Other Charges. Borrower shall pay all Taxes and Other
Charges now or hereafter levied or assessed or imposed against the Property, or
any part thereof, as the same become due and payable; provided, however, that
Borrower’s obligation to directly pay Taxes shall be suspended for so long as
Borrower complies with the terms and provisions of Section 7.2 hereof. Borrower
will deliver to Lender receipts for payment or other evidence satisfactory to
Lender that the Taxes and Other Charges have been so paid or are not then
delinquent no later than ten (10) days prior to the date on which the Taxes
and/or Other Charges would otherwise be delinquent if not paid. Borrower shall
furnish to Lender receipts for the payment of the Taxes and the Other Charges
prior to the date the same shall become delinquent, provided, however, that
Borrower is not required to furnish such receipts for payment of Taxes if such
Taxes have been paid by Lender pursuant to Section 7.2 hereof. Borrower shall
not suffer and shall promptly cause to be paid and discharged any Lien or charge
whatsoever which may be or become a Lien or charge against the Property, and
shall promptly pay for all utility services provided to the Property. After
prior notice to Lender, Borrower, at its own expense, may contest by appropriate
legal proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or Other Charges, provided, that (a) no Default or Event of Default has
occurred and remains uncured; (b) such proceeding shall be permitted under and
be conducted in accordance with, the provisions of any other instrument to which
Borrower is subject and shall not constitute a default thereunder; (c) such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (d) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost as a result of such contest; (e) Borrower shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,

-43-

--------------------------------------------------------------------------------




together with all costs, interest and penalties which may be payable in
connection therewith; (f) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (g) Borrower shall
furnish such security as may be required in the proceeding, or as may be
requested by Lender, to insure the payment of any such Taxes or Other Charges,
together with all interest and penalties thereon. Lender may pay over any such
cash deposit or part thereof held by Lender to the claimant entitled thereto at
any time when, in the reasonable judgment of Lender, the entitlement of such
claimant is established or the Property (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of the Mortgage being primed by
any related Lien.
5.1.3.    Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower
and/or Guarantor which has, or is reasonably likely to have, a Material Adverse
Effect.
5.1.4.    Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice (which may be given verbally), subject to
the rights of tenants under their respective Leases.
5.1.5.    Notice of Default. Borrower shall promptly advise Lender of any
material adverse change in Borrower’s or Guarantor’s condition, financial or
otherwise, or of the occurrence of any Default, Event of Default or Mezzanine
Event of Default of which Borrower has knowledge.
5.1.6.    Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.
5.1.7.    Perform Loan Documents. Borrower shall observe, perform and satisfy
all the terms, provisions, covenants and conditions of, and shall pay when due
all costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower. Payment of the costs and
expenses associated with any of the foregoing shall be in accordance with the
terms and provisions of this Agreement, including the provisions of Section
10.13 hereof.
5.1.8.    Condemnation and Insurance Benefits. Borrower shall cooperate with
Lender in obtaining for Lender the benefits of any Condemnation Proceeds or
Insurance Proceeds lawfully or equitably payable in connection with the
Property, and Lender shall be reimbursed for any expenses incurred in connection
therewith (including attorneys’ fees and disbursements, and the payment by
Borrower of the expense of an appraisal on behalf of Lender in case of Casualty
or Condemnation affecting the Property or any part thereof) out of such
Insurance Proceeds.
5.1.9.    Further Assurances. Borrower shall, at Borrower’s sole cost and
expense:

-44-

--------------------------------------------------------------------------------




(a)    furnish to Lender all instruments, documents, boundary surveys, footing
or foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;
(b)    execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the Obligations under the Loan Documents, as Lender may
reasonably require; and
(c)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.
5.1.10.    Intentionally Omitted.
5.1.11.    Financial Reporting.
(a)    Borrower will keep and maintain or will cause to be kept and maintained
on a Fiscal Year basis, in accordance with GAAP (or such other accounting basis
acceptable to Lender), proper and accurate books, records and accounts
reflecting all of the financial affairs of Borrower and all items of income and
expense in connection with the operation of the Property. Lender shall have the
right from time to time at all times during normal business hours upon
reasonable notice (which may be verbal) to examine such books, records and
accounts at the office of Borrower or any other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as Lender shall
desire. After the occurrence and during the continuance of an Event of Default,
Borrower shall pay any costs and expenses incurred by Lender to examine
Borrower’s accounting records with respect to the Property, as Lender shall
determine to be necessary or appropriate in the protection of Lender’s interest.
(b)    Borrower will furnish to Lender annually, within ninety (90) days
following the end of each Fiscal Year of Borrower, a complete copy of Borrower’s
annual financial statements covering the Property for such Fiscal Year and
containing statements of profit and loss for Borrower and the Property and a
balance sheet for Borrower. Such statements of Borrower shall set forth the
financial condition and the results of operations for the Property for such
Fiscal Year, and shall include amounts representing annual Net Cash Flow, Net
Operating Income, Gross Income from Operations and Operating Expenses.
Borrower’s annual financial statements shall be accompanied by (i) a comparison
of the budgeted income and expenses and the actual income and expenses for the
prior Fiscal Year, (ii) a list of the Major Tenants, (iii) a breakdown showing
the year in which each Lease then in effect expires and the percentage of total
floor area of the Improvements and the percentage of base rent with respect to
which Leases shall expire in each such year, each such percentage to be
expressed on both a per year and cumulative basis, (iv) a schedule reconciling
Net Operating Income to Net Cash Flow (the “Net Cash Flow Schedule”), which
shall itemize all adjustments made to Net Operating Income to arrive at Net Cash
Flow, and (v) an Officer’s Certificate certifying that (A) each

-45-

--------------------------------------------------------------------------------




annual financial statement fairly presents the financial condition and the
results of operations of Borrower and the Property being reported upon and that
such financial statements have been audited and given an unqualified opinion by
a “Big Four” accounting firm or other independent certified public accountant
reasonably acceptable to Lender, which audited financial statements may be in
the form of schedules to the audited consolidated financial statement (prepared
in accordance with GAAP or such other accounting basis acceptable to Lender) of
the REIT, and (B) as of the date thereof, whether there exists an event or
circumstance which constitutes a Default or Event of Default under the Loan
Documents executed and delivered by, or applicable to, Borrower, and if such
Default or Event of Default exists, the nature thereof, the period of time it
has existed and the action then being taken to remedy the same.
(c)    Borrower will furnish, or cause to be furnished, to Lender on or before
thirty-five (35) days after the end of each calendar month the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of Borrower and the Property (subject to normal
year-end adjustments): (i) a rent roll for the subject month; (ii) monthly and
year-to-date operating statements (including Capital Expenditures) prepared for
each calendar month, noting Net Operating Income, Gross Income from Operations
and Operating Expenses, and, upon Lender’s request, other information necessary
and sufficient to fairly represent the financial position and results of
operation of the Property during such calendar month, and containing a
comparison of budgeted income and expenses and the actual income and expenses
together with a detailed explanation of any variances of five percent (5%) or
more between budgeted and actual amounts for such periods, all in form
satisfactory to Lender; (iii) a calculation reflecting the annual Debt Service
Coverage Ratio for the immediately preceding twelve (12) month period as of the
last day of such month; and (iv) a Net Cash Flow Schedule. In addition, such
Officer’s Certificate shall also state that the representations and warranties
of Borrower set forth in Section 4.1.30 hereof are true and correct as of the
date of such certificate and that there are no trade payables outstanding for
more than sixty (60) days.
(d)    For each Fiscal Year Borrower shall submit to Lender an Annual Budget not
later than thirty (30) days prior to the commencement of such Fiscal Year in
form reasonably satisfactory to Lender. The Annual Budget shall be subject to
Lender’s approval (each such Annual Budget approved by Lender being referred to
herein as an “Approved Annual Budget”). In the event Lender objects to a
proposed Annual Budget submitted by Borrower which requires the approval of
Lender hereunder, Lender shall advise Borrower of such objections within fifteen
(15) days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall promptly revise such Annual
Budget and resubmit the same to Lender. Lender shall advise Borrower of any
objections to such revised Annual Budget within ten (10) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall promptly revise the same in accordance with the
process described in this Subsection until Lender approves the Annual Budget.
Until such time that Lender approves a proposed Annual Budget that requires the
approval of Lender hereunder, the most recently Approved Annual Budget shall
apply; provided, however, that such Approved Annual Budget shall be adjusted to
reflect actual increases in Taxes, Insurance Premiums and utilities expenses.

-46-

--------------------------------------------------------------------------------




(e)    If Borrower must incur an extraordinary Operating Expense or Capital
Expenditure not set forth in the Approved Annual Budget (each, an “Extraordinary
Expense”), then Borrower shall promptly deliver to Lender a reasonably detailed
explanation of such proposed Extraordinary Expense for Lender’s approval, which
approval shall not be unreasonably withheld if such Extraordinary Expense is
necessary to prevent material damage to the Property or injury to Persons.
(f)    If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Property alone or the Property and
Related Properties collectively, will be a Significant Obligor, Borrower shall
furnish to Lender promptly upon request (i) the selected financial data or, if
applicable, Net Operating Income, required under Item 1112(b)(1) of Regulation
AB, if Lender expects that the principal amount of the Loan together with any
Related Loans as of the cut-off date for such Securitization may, or if the
principal amount of the Loan together with any Related Loans as of the cut-off
date for such Securitization and at any time during which the Loan and any
Related Loans are included in a Securitization does, equal or exceed ten percent
(10%) (but less than twenty percent (20%)) of the aggregate principal amount of
all mortgage loans included or expected to be included, as applicable, in the
Securitization, or (ii) the financial statements required under Item 1112(b)(2)
of Regulation AB, if Lender expects that the principal amount of the Loan
together with any Related Loans as of the cut-off date for such Securitization
may, or if the principal amount of the Loan together with any Related Loans as
of the cut-off date for such Securitization and at any time during which the
Loan and any Related Loans are included in a Securitization does, equal or
exceed twenty percent (20%) of the aggregate principal amount of all mortgage
loans included or expected to be included, as applicable, in the Securitization.
Such financial data or financial statements shall be furnished to Lender (A)
within ten (10) Business Days after notice from Lender in connection with the
preparation of Disclosure Documents for the Securitization, (B) not later than
thirty (30) days after the end of each fiscal quarter of Borrower, and (C) not
later than seventy-five (75) days after the end of each Fiscal Year of Borrower;
provided, however, that Borrower shall not be obligated to furnish financial
data or financial statements pursuant to clauses (B) or (C) of this sentence
with respect to any period for which a filing pursuant to the Exchange Act in
connection with or relating to the Securitization (an “Exchange Act Filing”) is
not required. If requested by Lender, Borrower shall furnish to Lender financial
data and/or financial statements for any tenant of the Property if, in
connection with a Securitization, Lender expects there to be, with respect to
such tenant or group of Affiliated tenants, a concentration within all of the
mortgage loans included or expected to be included, as applicable, in the
Securitization such that such tenant or group of Affiliated tenants would
constitute a Significant Obligor.
(g)    All financial data and financial statements provided by Borrower
hereunder pursuant to Section 5.1.11(f) hereof shall be prepared in accordance
with GAAP, and shall meet the requirements of Regulation AB and other applicable
legal requirements. All financial statements referred to in Section 5.1.11(f)
hereof shall be audited by independent accountants of Borrower acceptable to
Lender in accordance with Regulation AB and all other applicable legal
requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation AB and all other applicable legal requirements, and shall be further
accompanied by a manually executed written consent of the independent
accountants, in form and substance acceptable to

-47-

--------------------------------------------------------------------------------




Lender, to the inclusion of such financial statements in any Disclosure Document
and any Exchange Act Filing and to the use of the name of such independent
accountants and the reference to such independent accountants as “experts” in
any Disclosure Document and Exchange Act Filing, all of which shall be provided
at the same time as the related financial statements are required to be
provided. All financial data and financial statements (audited or unaudited)
provided by Borrower under Section 5.1.11(f) hereof shall be accompanied by an
Officer’s Certificate, which certification shall state that such financial
statements meet the requirements set forth in the first sentence of this Section
5.1.11(g).
(h)    If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall determine to be required
pursuant to Regulation AB or any amendment, modification or replacement thereto
or other legal requirements in connection with any Disclosure Document or any
Exchange Act Filing or as shall otherwise be reasonably requested by Lender.
(i)    In the event Lender determines, in connection with a Securitization, that
the financial data and financial statements required in order to comply with
Regulation AB or any amendment, modification or replacement thereto or other
legal requirements are other than as provided herein, then notwithstanding the
provisions of Section 5.1.11(g) hereof, Lender may request, and Borrower shall
promptly provide, such other financial data and financial statements as Lender
determines to be necessary or appropriate for such compliance.
(j)    Any reports, statements or other information required to be delivered
under this Agreement shall be delivered (i) in paper form, (ii) on a diskette,
and (iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files).
Borrower agrees that Lender may disclose information regarding the Property and
Borrower that is provided to Lender pursuant to this Section 5.1.11 in
connection with the Securitization to such parties requesting such information
in connection with such Securitization.
5.1.12.    Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower will qualify to do business and will remain in good standing under the
laws of each jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of the Property.
5.1.13.    Title to the Property. Borrower will warrant and defend (a) the title
to the Property and every part thereof, subject only to Liens permitted
hereunder (including Permitted Encumbrances), and (b) the validity and priority
of the Lien of the Mortgage and the Assignment of Leases, subject only to Liens
permitted hereunder (including Permitted Encumbrances), in each case against the
claims of all Persons whomsoever. Borrower shall reimburse Lender for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
court costs) incurred by Lender if an interest in the Property, other than as
permitted hereunder, is claimed by another Person.

-48-

--------------------------------------------------------------------------------




5.1.14.    Costs of Enforcement. In the event (a) that the Mortgage is
foreclosed in whole or in part or that the Mortgage is put into the hands of an
attorney for collection, suit, action or foreclosure, (b) of the foreclosure of
any mortgage prior to or subsequent to the Mortgage in which proceeding Lender
is made a party, or (c) of the bankruptcy, insolvency, rehabilitation or other
similar proceeding in respect of Borrower or any of its constituent Persons or
an assignment by Borrower or any of its constituent Persons for the benefit of
its creditors, Borrower, on behalf of itself and its successors and assigns,
agrees that it/they shall be chargeable with and shall pay all costs of
collection and defense, including attorneys’ fees and costs, incurred by Lender
or Borrower in connection therewith and in connection with any appellate
proceeding or post-judgment action involved therein, together with all required
service or use taxes.
5.1.15.    Estoppel Statements.
(a)    After request by Lender from time to time, Borrower shall within ten (10)
days furnish Lender with a statement, duly acknowledged and certified, setting
forth (i) the original principal amount of the Loan, (ii) the Outstanding
Principal Balance, (iii) the Interest Rate of the Loan, (iv) the date
installments of interest and/or principal were last paid, (v) any offsets or
defenses to the payment of the Debt or the performance of the Other Obligations,
if any, and (vi) that the Note, this Agreement, the Mortgage and the other Loan
Documents are valid, legal and binding obligations of Borrower and have not been
modified or if modified, giving particulars of such modification.
(b)    Borrower shall deliver to Lender upon request from time to time, tenant
estoppel certificates from each commercial tenant leasing space at the Property
in form and substance reasonably satisfactory to Lender, provided, however, that
Borrower shall not be required to deliver such certificates more frequently than
two (2) times in any calendar year.
5.1.16.    Loan Proceeds. Borrower shall use the proceeds of the Loan received
by it on the Closing Date only for the purposes set forth in Section 2.1.4
hereof.
5.1.17.    Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior consent of Lender.
5.1.18.    Confirmation of Representations. Borrower shall deliver, in
connection with any Securitization, (a) one or more Officer’s Certificates
certifying as to the accuracy of all representations made by Borrower in the
Loan Documents as of the date of the closing of such Securitization in all
relevant jurisdictions, and (b) certificates of the relevant Governmental
Authorities in all relevant jurisdictions indicating the good standing and
qualification of Borrower and Guarantor as of the date of the Securitization.
5.1.19.    Intentionally Omitted.

-49-

--------------------------------------------------------------------------------




5.1.20.    Leasing Matters. Any new Major Leases executed after the date hereof,
and all modifications, renewals or terminations of existing Major Leases, shall
be approved by Lender, which approval shall not be unreasonably withheld. Any
Lease modification or renewal that causes an existing Lease to become a Major
Lease, shall be approved by Lender, which approval shall not be unreasonably
withheld. Upon request, Borrower shall furnish Lender with executed copies of
all Leases. All renewals of Leases and all proposed Leases shall provide for
rental rates comparable to existing local market rates. All proposed Leases
shall be on commercially reasonable terms and shall not contain any terms which
would materially affect Lender’s rights under the Loan Documents. All Leases
executed after the date hereof shall provide that they are subordinate to the
Mortgage and that the lessee agrees to attorn to Lender or any purchaser at a
sale by foreclosure or power of sale. Borrower (a) shall observe and perform the
obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (b) shall enforce and may amend or terminate the terms,
covenants and conditions contained in the Leases upon the part of the lessee
thereunder to be observed or performed in a commercially reasonable manner and
in a manner not to impair the value of the Property involved except that no
termination by Borrower or acceptance of surrender by a tenant of any Leases
shall be permitted unless by reason of a tenant default and then only in a
commercially reasonable manner to preserve and protect the Property; and no such
termination or surrender will be allowed with respect to any Major Lease without
the consent of Lender; (c) shall not collect any of the Rents more than one (1)
month in advance (other than security deposits); (d) shall not execute any other
assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (e) shall not alter, modify or change the
terms of any Lease in a manner inconsistent with the provisions of the Loan
Documents nor alter, modify or change the terms of any Major Lease, without the
prior written consent of Lender; and (f) shall execute and deliver at the
request of Lender all such further assurances, confirmations and assignments in
connection with the Leases as Lender shall from time to time reasonably require.
Notwithstanding anything to the contrary contained herein, Borrower shall not
enter into a lease of all or substantially all of the Property without Lender’s
prior written consent.
5.1.21.    Alterations. Borrower shall obtain Lender’s prior consent to any
Alterations to any Improvements, which consent shall not be unreasonably
withheld, conditioned or delayed except with respect to any Alterations to any
Improvements which may have a Material Adverse Effect. Notwithstanding the
foregoing, Lender’s consent shall not be required in connection with any
Alterations that will not have a Material Adverse Effect, provided that such
Alterations (a) are made in connection with tenant improvement work performed
pursuant to, or Alterations permitted without Borrower’s consent by, the terms
of any Lease approved by Lender pursuant to the terms of this Agreement, (b) do
not adversely affect any structural component of any Improvements, any utility
or HVAC system contained in any Improvements or the exterior of any building
constituting a part of any Improvements and the aggregate cost thereof does not
exceed One Million and 00/100 Dollars ($1,000,000.00), or (c) are performed in
connection with Restoration after the occurrence of a Casualty in accordance
with the terms and provisions of this Agreement. If the total unpaid amounts due
and payable with respect to Alterations to the Improvements at the Property
(other than such amounts to be paid or reimbursed by tenants under the Leases or
by disbursements from the Reserve Funds) shall at any time exceed Five Hundred
Thousand and 00/100 Dollars ($500,000.00) (the “Threshold Amount”), Borrower
shall promptly deliver to Lender as security for the payment of such amounts and
as additional security for the Obligations any of the following: (i) cash, (ii)
U.S.

-50-

--------------------------------------------------------------------------------




Obligations, (iii) other securities having a rating acceptable to Lender and
that the applicable Rating Agencies have confirmed in writing will not, in and
of itself, result in a downgrade, withdrawal or qualification of the initial,
or, if higher, then current ratings assigned to any Securities or any class
thereof in connection with any Securitization, (iv) a Letter of Credit, or (v) a
completion and performance bond issued by an Approved Bank. Such security shall
be in an amount equal to the excess of the total unpaid amounts with respect to
Alterations to the Improvements on the Property (other than such amounts to be
paid or reimbursed by tenants under the Leases or by disbursements from the
Reserve Funds) over the Threshold Amount and Lender may apply such security from
time to time at the option of Lender to pay for such Alterations.
5.1.22.    Operation of Property. (a) Borrower shall cause the Property to be
operated, in all material respects, in accordance with the Management Agreement
or Replacement Management Agreement, as applicable. In the event that the
Management Agreement expires or is terminated (without limiting any obligation
of Borrower to obtain Lender’s consent to any termination or modification of the
Management Agreement in accordance with the terms and provisions of this
Agreement), Borrower shall promptly enter into a Replacement Management
Agreement with Manager or another Qualified Manager, as applicable.
(b)    Borrower shall: (i) promptly perform and/or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under the Management Agreement of which it
is aware; (iii) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, notice, report and estimate received
by it under the Management Agreement (which is not covered by the financial
reporting requirements of Section 5.1.11 hereof); and (iv) enforce the
performance and observance of all of the covenants and agreements required to be
performed and/or observed by Manager under the Management Agreement, in a
commercially reasonable manner.
5.1.23.    Unfunded Tenant Allowances. Borrower shall pay when required by the
applicable Lease all Unfunded Tenant Allowances due to the applicable tenant.
5.1.24.    Garage Penthouse Lease. Borrower shall not, and shall not permit any
other party thereto to, terminate the Garage Penthouse Lease.
Section 5.2.    Negative Covenants. From the date hereof until payment and
performance in full of the Obligations or the earlier release of the Lien of the
Mortgage in accordance with the terms of this Agreement and the other Loan
Documents, Borrower covenants and agrees with Lender that it will not do,
directly or indirectly, any of the following:
5.2.1.    Operation of Property.
(a)    Borrower shall not, without Lender’s prior consent (which consent shall
not be unreasonably withheld): (i) subject to Section 9.5 hereof, surrender,
terminate or cancel the Management Agreement; provided, that Borrower may,
without Lender’s consent, replace

-51-

--------------------------------------------------------------------------------




Manager so long as the replacement manager is a Qualified Manager pursuant to a
Replacement Management Agreement; provided, further, that if such Qualified
Manager is an Affiliated Manager, Borrower shall deliver or cause to be
delivered to Lender an Additional Insolvency Opinion with respect to such
Qualified Manager; (ii) reduce or consent to the reduction of the term of the
Management Agreement; (iii) increase or consent to the increase of the amount of
any charges or fees under the Management Agreement; or (iv) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under, the Management Agreement in any material respect.
(b)    Following the occurrence and during the continuance of an Event of
Default, Borrower shall not exercise any rights, make any decisions, grant any
approvals or otherwise take any action under the Management Agreement without
the prior consent of Lender, which consent may be withheld in Lender’s
discretion.
5.2.2.    Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except: (a) Permitted Encumbrances; (b) Liens created by or permitted pursuant
to the Loan Documents; and (c) Liens for Taxes or Other Charges not yet due.
5.2.3.    Dissolution. Borrower shall not (a) engage in any dissolution,
liquidation, consolidation or merger with or into any other business entity, (b)
engage in any business activity not related to the ownership and operation of
the Property, (c) transfer, lease or sell, in one transaction or any combination
of transactions, the assets or all or substantially all of the properties or
assets of Borrower except to the extent permitted by the Loan Documents, (d)
modify, amend, waive or terminate its organizational documents or its
qualification and good standing in any jurisdiction, or (e) cause Guarantor to
(i) dissolve, wind up or liquidate or take any action, or omit to take any
action, as a result of which Guarantor would be dissolved, wound up or
liquidated in whole or in part, or (ii) amend, modify, waive or terminate the
certificate of formation or operating agreement of Guarantor, in each case,
without obtaining the prior written consent of Lender.
5.2.4.    Change in Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.
5.2.5.    Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.
5.2.6.    Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance, or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, in each case, without the prior consent of Lender.

-52-

--------------------------------------------------------------------------------




5.2.7.    No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of all or any portion of the Property (a) with any other real
property constituting a tax lot separate from the Property, or (b) which
constitutes real property with any portion of the Property which may be deemed
to constitute personal property, or any other procedure whereby the Lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to such real property portion of the Property.
5.2.8.    Principal Place of Business and Organization. Borrower shall not
change its principal place of business set forth in the introductory paragraph
of this Agreement without first giving Lender at least thirty (30) days prior
notice. Borrower shall not change the place of its organization as set forth in
Section 4.1.28 hereof without the consent of Lender, which consent shall not be
unreasonably withheld. Upon Lender’s request, Borrower shall execute and deliver
additional financing statements, security agreements and other instruments which
may be necessary to effectively evidence or perfect Lender’s security interest
in the Property as a result of such change of principal place of business or
place of organization. Borrower’s principal place of business and chief
executive office, and the place where Borrower keeps its books and records,
including recorded data of any kind or nature, regardless of the medium or
recording, including software, writings, plans, specifications and schematics,
has been for the preceding four (4) months (or, if less, the entire period of
the existence of Borrower), and will continue to be, the address of Borrower set
forth in the introductory paragraph of this Agreement (unless Borrower notifies
Lender in writing at least thirty (30) days prior to the date of such change).
5.2.9.    ERISA.
(a)    Borrower shall not engage in any transaction that would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.
(b)    Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender, that (i) Borrower is not an “employee benefit
plan” as defined in Section 3(3) of ERISA, which is subject to Title I of ERISA,
or a “governmental plan” within the meaning of Section 3(32) of ERISA; (ii)
Borrower is not subject to any state statute regulating investments of, or
fiduciary obligations with respect to, governmental plans; and (iii) one or more
of the following circumstances is true:
(A)    Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);
(B)    Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or
(C)    Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).
5.2.10.    Transfers.

-53-

--------------------------------------------------------------------------------




(a)    Borrower acknowledges that Lender has examined and relied on the
experience of Borrower and its general partners, members, principals and (if
Borrower is a trust) beneficial owners, as applicable, in owning and operating
properties such as the Property in agreeing to make the Loan, and will continue
to rely on Borrower’s ownership of the Property as a means of maintaining the
value of the Property as security for repayment of the Debt and the performance
of the Other Obligations. Borrower acknowledges that Lender has a valid interest
in maintaining the value of the Property so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other Obligations
contained in the Loan Documents, Lender can recover the Debt by a sale of the
Property.
(b)    Without the prior written consent of Lender and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party to, (i) sell, convey, mortgage, grant, bargain,
encumber, pledge, assign, grant options with respect to, or otherwise transfer
or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) the Property or any part thereof or any legal or beneficial interest
therein, or (ii) permit a Sale or Pledge of an interest in any Restricted Party
(clause (i) and (ii) above, collectively, a “Transfer”), other than pursuant to
Leases of space in the Improvements to tenants in accordance with the provisions
of Section 5.1.20 hereof.
(c)    A Transfer shall include, but not be limited to: (i) an installment sales
agreement wherein Borrower agrees to sell the Property, or any part thereof, for
a price to be paid in installments; (ii) an agreement by Borrower leasing all or
substantially all of the Property for other than actual occupancy by a space
tenant thereunder, or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the limited liability company interest of a managing member (or if
no managing member, any member) or any profits or proceeds relating to such
limited liability company interest, or the Sale or Pledge of non-managing
limited liability company interests or the creation or issuance of new
non-managing limited liability company interests; (vi) if a Restricted Party is
a trust or nominee trust, any merger, consolidation or the Sale or Pledge of the
legal or beneficial interest in a Restricted Party or the creation or issuance
of new legal or beneficial interests; or (vii) the removal or the resignation of
the managing agent (including an Affiliated Manager) other than in accordance
with Section 5.1.22 hereof.
(d)    Notwithstanding the provisions of this Section 5.2.10, the following
transfers shall not be deemed to be a Transfer and shall not require Lender’s
consent: (i) the sale or transfer, in one or a series of transactions, of not
more than forty-nine percent (49%) of the

-54-

--------------------------------------------------------------------------------




stock in a Restricted Party; and (ii) the sale or transfer, directly or
indirectly, in one or a series of transactions, of not more than forty-nine
percent (49%) of the limited partnership interests or non-managing limited
liability company interests (as the case may be) in a Restricted Party;
provided, however, that with respect to each such sale or transfer (A) no such
sales or transfers shall result in the change of voting control in the
Restricted Party, (B) as a condition to each such sale or transfer, Lender shall
receive not less than thirty (30) days prior notice of such proposed sale or
transfer, (C) no such sale or transfer of any direct ownership interests in
Borrower or Mezzanine Borrower shall be permitted, (D) Borrower shall pay or
cause to be paid any and all costs imposed or incurred as a result of any such
sale or transfer, including any transfer taxes, and (E) if after giving effect
to any such sale or transfer, more than forty-nine percent (49%) in the
aggregate of direct or indirect interests in a Restricted Party are owned by any
Person and its Affiliates that owned less than forty-nine percent (49%) direct
or indirect interest in such Restricted Party as of the Closing Date, Borrower
shall deliver to Lender an Additional Insolvency Opinion acceptable to Lender
and the Rating Agencies. In addition, at all times, except following a transfer
of the Property permitted pursuant to Section 5.2.10(f) hereof, the Operating
Partnership must continue to (1) Control Borrower, Guarantor, and any Affiliated
Manager, and (2) own, directly or indirectly, at least a fifty-one percent (51%)
interest in Borrower, Guarantor and any Affiliated Manager. The sale, transfer
or issuance of stock in the REIT shall not be deemed a Transfer hereunder,
provided, that the stock of the REIT is listed and traded on the New York Stock
Exchange or such other nationally recognized stock exchange.
(e)    Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s written consent.
This provision shall apply to every Transfer regardless of whether voluntary or
not, or whether or not Lender has consented to any previous Transfer.
(f)    Notwithstanding anything to the contrary contained herein, and without
limiting any Transfers or rights under Section 5.2.10(g) hereof, Lender agrees
that it shall not unreasonably withhold its consent to a Transfer (or to an
unlimited number of Transfers) of the Property by Borrower (or the then owner of
the Property), provided that the following terms and conditions are satisfied:
(i) Borrower (or the then owner of the Property) shall have given at least
thirty (30) days prior written notice to Lender of the proposed Transfer and the
proposed Transfer shall not be effective earlier than the date that is twelve
(12) months after the first Payment Date; (ii) no Default, Event of Default,
Mezzanine Default or Mezzanine Event of Default shall have occurred or be
continuing; (iii) the proposed transferee of the Property shall have executed
and delivered an express assumption of this Agreement, the Note, the Mortgage
and the other Loan Documents, subject to the provisions of Section 9.4 hereof;
(iv) payment of all of fees and expenses incurred in connection with such
Transfer, including the cost of any third party reports, reasonable legal fees
and expenses, Rating Agency fees and expenses or required legal opinions; (v)
payment of an assumption fee equal to one half of one percent (0.50%) of the
Outstanding Principal Balance with respect to the initial transfer and one
percent (1.00%) of the Outstanding Principal Balance with respect to each
transfer thereafter; (vi) the delivery of an Additional Insolvency Opinion
reflecting the proposed Transfer reasonably satisfactory in form and substance
to Lender; (vii) the proposed transferee’s compliance with the representations
and covenants set forth in Section 4.1.30 and Section 5.2.9 hereof; (viii) the
delivery of evidence satisfactory to Lender that the single purpose nature and
bankruptcy

-55-

--------------------------------------------------------------------------------




remoteness of the proposed transferee, and its shareholders, partners or
members, as the case may be, following such Transfer is in accordance with the
then current standards of Lender and the Rating Agencies; (ix) prior to any
release of Guarantor, a substitute guarantor acceptable to Lender in its
discretion shall have assumed the Guaranty and the Environmental Indemnity
executed by Guarantor, or executed a replacement guaranty, environmental
indemnity, reasonably satisfactory to Lender; (x) Lender shall have received
confirmation in writing from the Rating Agencies to the effect that such
Transfer will not result in a re-qualification, reduction or withdrawal of the
then current ratings assigned to the Securities or any class thereof in any
applicable Securitization; (xi) the satisfaction of all of the conditions set
forth in Section 5.2.10(f) of the Mezzanine Loan Agreement; and (xii) the
satisfaction of such other conditions as Lender shall determine in its
reasonable discretion to be in the interest of Lender, including the
creditworthiness, reputation and qualifications of the transferee with respect
to the Loan and the Property.
(g)    A Transfer that occurs by inheritance, devise or bequest or by operation
of law upon the death or disability of a natural Person who holds a direct or
indirect interest in Borrower, and a Transfer by a natural Person of direct or
indirect interests in Borrower for estate planning purposes, shall not require
the consent of Lender and no transfer fee shall be payable in connection
therewith, provided, however, that, in each case, such Transfer is to a
non-minor member of the immediate family of the holder of such interest, or a
trust established for the benefit of a member of the immediate family of the
holder of such interest, and provided further that, in each such case, each of
the following transfer conditions are satisfied:
(i)    no Event of Default or Mezzanine Event of Default shall have occurred and
remain uncured;
(ii)    Borrower shall give Lender notice of such Transfer together with copies
of all instruments effecting such transfer not less than ten (10) days prior to
the date of such Transfer, or if any such Transfer or series of Transfers shall
result in any Person that does not own more than a twenty percent (20%) direct
or indirect interest in the Borrower as of the date hereof owning more than a
twenty percent (20%) direct or indirect interest in Borrower, Borrower shall
give Lender thirty (30) days prior written notice of such Transfer and Lender
shall have an opportunity to perform its customary credit and background
searches with respect to such transferee, except in the case of the death or
disability of an interest holder, in which event Borrower shall give Lender
notice of such Transfer within ten (10) Business Days after such Transfer;
(iii)    no such Transfer of interest shall result in a change of Control of
Borrower (or its managing member/general partner) or the day-to-day operations
of the Property, or, if such Transfer would result in a change of Control of
Borrower (or its managing member/general partner) or the day-to-day operations
of the Property, as a result of the death or disability of an interest holder
that is a natural Person, Lender shall have approved in good faith the Person
that will Control Borrower and/or the day-to-day operations of the Property;
(iv)    the legal and financial structure of Borrower and its shareholders,
partners or members, and the single purpose nature and bankruptcy remoteness of

-56-

--------------------------------------------------------------------------------




Borrower and its shareholders, partners or members, after such Transfer shall
satisfy Lender’s then current applicable underwriting criteria and requirements;
(v)    if, after taking into account any prior Transfers pursuant to this
Section 5.2.10(g), whether to the proposed transferee or otherwise, such
Transfer (or series of Transfers) shall result in (A) the proposed transferee,
together with all members of his/her immediate family or any Affiliates thereof,
owning in the aggregate (directly, indirectly or beneficially) more than
forty-nine percent (49%) of the interests in Borrower (or any entity directly or
indirectly holding an interest in Borrower), or (B) a Transfer in the aggregate
of more than forty-nine percent (49%) of the interests in Borrower as of the
date hereof, Borrower shall deliver to Lender, (x) a non-consolidation opinion
reasonable satisfactory to Lender, and (y) at the request of Lender, written
confirmations from the Rating Agencies that such Transfer or series of Transfers
will not result in a qualification, downgrade or withdrawal of the then
applicable ratings of the Securities; and
(vi)    Borrower shall pay all fees and expenses incurred by Lender in
connection with such Transfer, including the cost of any third party reports,
legal fees and expenses, Rating Agency fees and expenses and required legal
opinions.
(h)    Notwithstanding anything to the contrary contained herein, a Qualified
Pledgor shall have the right to, and may, pledge, without Lender’s consent, its
or their direct or indirect equity interests in the Mezzanine Borrower, to
secure (i) a loan facility or loan facilities to one or more Qualified Pledgors
from a group of lenders for which a Qualified Institutional Lender acts as agent
or collateral agent or will act as initial administrative and collateral agent,
and (ii) related hedging arrangements in connection with the loan facility or
loan facilities described in clause (i); provided, however, that in either case,
such Qualified Pledgor(s) pledges, directly or indirectly, its or their equity
interests in substantially all of the property owning subsidiaries in which
Operating Partnership holds a direct or indirect interest, and provided further
that any enforcement action taken pursuant to such pledge shall constitute a
Transfer that is subject to the terms of this Section 5.2.10 and the holder of
such pledge shall be required to comply with all of the applicable provisions of
this Section 5.2.10.
ARTICLE 6
INSURANCE; CASUALTY; CONDEMNATION
Section 6.1.    Insurance.
(a)    Borrower shall obtain and maintain, or cause to be maintained, insurance
for Borrower and the Property providing at least the following coverages:
(i)    comprehensive all risk insurance on the Improvements and the Personal
Property, including contingent liability from Operation of Building Laws,
covering Reduction In Value, Demolition Costs and Increased Cost of Construction
Endorsements, in each case (A) except for contingent liability from Operation of
Building Laws covering Reduction In Value, Demolition Costs and Increased Cost
of Construction Endorsements, in an amount equal to one hundred percent (100%)
of the

-57-

--------------------------------------------------------------------------------




“Full Replacement Cost,” which for purposes of this Agreement shall mean actual
replacement value (exclusive of costs of excavations, foundations, underground
utilities and footings) with a waiver of depreciation, but the amount shall in
no event be less than the Aggregate Outstanding Principal Balance; (B)
containing an agreed amount endorsement with respect to the Improvements and
Personal Property waiving all co-insurance provisions; and (C) providing for no
deductible in excess of One Hundred Thousand and No/100 Dollars ($100,000.00)
for non-catastrophic perils. In addition, Borrower shall obtain: (x) if any
portion of the Improvements is currently, or at any time in the future, located
in a federally designated “special flood hazard area”, flood hazard insurance in
an amount equal to the Aggregate Outstanding Principal Balance or such other
amount as Lender shall require, provided that the maximum amount of such policy
shall be an amount equal to the maximum amount of such insurance available from
the National Insurance Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994, as
each may be amended; (y) earthquake insurance (with a deductible of no more than
five percent (5%) of the appraised value of the Property), in amounts and in
form and substance satisfactory to Lender in the event the Property is located
in an area with a high degree of seismic activity, provided that such insurance
shall be in an amount of not less than the product of (1) the probable maximum
loss applicable to the Property, as set forth in the seismic report prepared by
a seismic engineer or other qualified consultant reasonably acceptable to Lender
multiplied by (2) the replacement cost of the Improvements less the amount
attributable to the five percent (5%) deductible applicable to the total insured
value at risk, and (z) coastal windstorm insurance in amounts and in form and
substance satisfactory to Lender in the event the Property is located in any
coastal region, provided that such coastal windstorm insurance shall be in an
amount not less than fifty percent (50%) of the Property’s all-risk limit, so
long as such coverage is commercially available at commercially reasonable
rates, provided, further, that the insurance pursuant to the preceding clauses
(x), (y) and (z) shall be on terms consistent with the comprehensive all risk
insurance policy required under this Subsection (i);
(ii)    commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverage against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so-called “occurrence” form
with a combined limit of not less than Two Million and No/100 Dollars
($2,000,000) in the aggregate and One Million and No/100 Dollars ($1,000,000)
per occurrence (and, if on a blanket policy, containing an “Aggregate Per
Location” endorsement); (B) to continue at not less than the aforesaid limit
until required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all legal contracts; and (5) contractual liability
covering the indemnities contained in Article 8 of the Mortgage to the extent
the same is available;
(iii)    rental loss and/or business income interruption insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in Subsection (i) above; (C) containing an extended
period of indemnity

-58-

--------------------------------------------------------------------------------




endorsement which provides that after the physical loss to the Improvements and
Personal Property has been repaired, the continued loss of income will be
insured until such income either returns to the same level it was at prior to
the loss, or the expiration of twelve (12) months from the date that the
Property is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period; and (D) in an amount equal to one hundred percent (100%) of the sum of
the projected Gross Income from Operations for a period of twelve (12) months
based on the actual loss sustained from the date of such Casualty (assuming such
Casualty had not occurred) and notwithstanding that the policy may expire at the
end of such period. The amount of such business income insurance shall be
determined prior to the date hereof and at least once each year thereafter based
on Borrower’s reasonable estimate of the gross income from the Property for the
succeeding thirty (30) month period. Notwithstanding anything to the contrary in
Section 2.7 hereof, all proceeds payable to Lender pursuant to this Subsection
(iii) shall be held by Lender and shall be applied at Lender’s discretion to (I)
the Debt, or (II) Operating Expenses approved by Lender in its discretion;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its obligations to pay the Debt, except to the extent such amounts
are actually paid out of the proceeds of such business income insurance;
(iv)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in Subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to Subsection (i) above, (3)
including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;
(v)    if the Property includes commercial property, worker’s compensation
insurance with respect to any employees of Borrower, as required by any
Governmental Authority or Legal Requirement;
(vi)    comprehensive boiler and machinery insurance, if applicable, in amounts
as shall be reasonably required by Lender on terms consistent with the
commercial property insurance policy required under Subsection (i) above;
(vii)    umbrella liability insurance in an amount not less than Fifty Million
and No/100 Dollars ($50,000,000.00) per occurrence on terms consistent with the
commercial general liability insurance policy required under Subsection (ii)
above;
(viii)    motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, of Five Million and No/100 Dollars ($5,000,000.00);
(ix)    if the Property is or becomes a legal “non-conforming” use, ordinance or
law coverage and insurance coverage to compensate for the cost of

-59-

--------------------------------------------------------------------------------




demolition or rebuilding of the undamaged portion of the Property along with any
reduced value and the increased cost of construction in amounts as reasonably
requested by Lender;
(x)    the commercial property and business income insurance required under
Sections 6.1(a)(i) and (iii) above shall cover perils of terrorism and acts of
terrorism and Borrower shall maintain commercial property and business income
insurance for loss resulting from perils and acts of terrorism on terms
consistent with those required under Sections 6.1(a)(i) and (iii) above at all
times during the term of the Loan; provided, however, Borrower shall not be
required to incur a cost for such terrorism coverage that is in excess of one
hundred and fifty percent (150%) of all other insurance coverage, other than
earthquake insurance coverage, required pursuant to this Section 6.1(a) (the
“Terrorism Insurance Cap”) for the immediately preceding annual policy period.
In the event that the annual premium for terrorism coverage in an amount equal
to the “Full Replacement Cost” coverage exceeds the Terrorism Insurance Cap,
Borrower shall be required to maintain as much terrorism coverage as is
available for a premium equal to the Terrorism Insurance Cap; and
(xi)    upon sixty (60) days’ notice, such other reasonable insurance and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for properties similar to the Property located in or around the region
in which the Property is located.
(b)    All insurance provided for in Section 6.1(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of Lender, in its reasonable
discretion, as to insurance companies, amounts, deductibles, loss payees and
insureds. The Policies shall be issued by a syndicate of not less than five (5)
financially sound and responsible insurance companies authorized to do business
in the State, of which either (i) one hundred percent (100%) shall have a claims
paying ability rating of “A/A2” or better (and the equivalent thereof) by at
least two (2) of the Rating Agencies rating the Securities (one of which must be
S&P if S&P is rating the Securities, and one of which must be Moody’s if Moody’s
is rating the Securities), or if only one Rating Agency is rating the
Securities, then only by such Rating Agency, or (ii) sixty percent (60%) shall
have a claims paying ability rating of “A/A2” or better (and the equivalent
thereof) by at least two (2) of the Rating Agencies rating the Securities (one
of which must be S&P if S&P is rating the Securities, and one of which must be
Moody’s if Moody’s is rating the Securities), or if only one Rating Agency is
rating the Securities, then only by such Rating Agency, and the remaining forty
percent (40%) of which shall have a claims paying ability rating of “BBB-” or
better (and the equivalent thereof) by at least two (2) of the Rating Agencies
rating the Securities (one of which must be S&P if S&P is rating the Securities,
and one of which must be Moody’s if Moody’s is rating the Securities), or if
only one Rating Agency is rating the Securities, then only by such Rating
Agency. The Policies described in Section 6.1(a) hereof (other than those
strictly limited to liability protection) shall designate Lender as mortgagee
and loss payee. Within ten (10) days of the renewal dates of the Policies
theretofore furnished to Lender, certificates of insurance evidencing the
Policies accompanied by evidence satisfactory to Lender of payment of the

-60-

--------------------------------------------------------------------------------




premiums due thereunder (the “Insurance Premiums”), shall be delivered by
Borrower to Lender.
(c)    The insurance coverage required under this Section 6.1 may be effected
under one or more blanket Policies covering the Property and other property and
assets not constituting a part of the Property; provided that any blanket Policy
l comply in all respects with the requirements of this Section 6.1. Lender
hereby confirms that it approves (i) the terms of the existing “Property
Insurance Sharing Agreement” among Borrower and certain of its Affiliates, and
(ii) that the Insurance Premiums are financed through one or more finance
companies (individually and/or collectively, the “Blanket Insurance Premium
Financing Arrangement”) to whom Borrower pays Borrower’s allocable share of the
annual initial deposit and the monthly payments due for each blanket Policy to
the applicable finance company (with respect to each blanket Policy, such
monthly payment, together with one-twelfth (1/12th) of the allocable share of
the annual initial deposit necessary to accumulate such allocable share for such
Policy at least thirty (30) days prior to its due date, each, a “Financing
Installment”).
(d)    All Policies provided for or contemplated by Section 6.1(a) hereof,
except for the Policy referenced in Section 6.1(a)(v) hereof, shall name
Borrower as the insured and Lender (and its Affiliates) as the additional
insured, as its interests may appear, and in the case of property damage, boiler
and machinery, flood and earthquake insurance, shall contain a so-called New
York standard non-contributing mortgagee clause in favor of Lender providing
that the loss thereunder shall be payable to Lender.
(e)    All Policies provided for in Section 6.1 hereof shall contain clauses or
endorsements to the effect that:
(i)    intentionally omitted;
(ii)    the Policies shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’ notice
to Lender and any other party named therein as an additional insured;
(iii)    the issuers thereof shall give notice to Lender if the Policies have
not been renewed fifteen (15) days prior to its expiration; and
(iv)    Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.
(f)    If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect, Lender shall have the right, without
notice to Borrower, to take such action as Lender deems necessary to protect its
interest in the Property, including the obtaining of such insurance coverage as
Lender deems appropriate. All premiums incurred by Lender in connection with
such action or in obtaining such insurance and keeping it in effect shall be
paid by Borrower to Lender upon demand and, until paid, shall be secured by the
Mortgage and shall bear interest at the Default Rate.
Section 6.2.    Casualty. If the Property shall be damaged or destroyed, in
whole or in part, by fire or other casualty (a “Casualty”), Borrower shall (a)
give prompt notice of such

-61-

--------------------------------------------------------------------------------




damage to Lender, and (b) promptly commence and diligently prosecute the
completion of Restoration of the Property as nearly as possible to the condition
the Property was in immediately prior to such Casualty, with such Alterations as
may be reasonably approved by Lender and otherwise in accordance with Section
6.4 hereof. Borrower shall pay all costs of such Restoration whether or not such
costs are covered by insurance. Lender may, but shall not be obligated to, make
proof of loss if not made promptly by Borrower. In addition, Lender may
participate in any settlement discussions with any insurance companies (and
shall approve any final settlement) with respect to any Casualty in which the
Net Proceeds or the costs of completing the Restoration are equal to or greater
than One Million and No/100 Dollars ($1,000,000.00) and Borrower shall deliver
to Lender all instruments required by Lender to permit such participation.
Section 6.3.    Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding in respect of Condemnation,
and shall deliver to Lender copies of any and all papers served in connection
with such proceedings. Lender may participate in any such proceedings, and
Borrower shall from time to time deliver to Lender all instruments requested by
Lender to permit such participation. Borrower shall, at its expense, diligently
prosecute any such proceedings, and shall consult with Lender, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings. Notwithstanding any taking by any public or quasi-public authority
through Condemnation or otherwise (including any transfer made in lieu of or in
anticipation of the exercise of such taking), Borrower shall continue to perform
the Obligations at the time and in the manner provided in this Agreement and the
other Loan Documents and the Outstanding Principal Balance shall not be reduced
until any Condemnation Proceeds shall have been actually received and applied by
Lender, after the deduction of expenses of collection, to the reduction or
discharge of the Obligations. Lender shall not be limited to the interest paid
on the Condemnation Proceeds by the applicable Governmental Authority but shall
be entitled to receive out of the Condemnation Proceeds interest at the rate or
rates provided herein or in the Note. If the Property or any portion thereof is
taken by a Governmental Authority, Borrower shall promptly commence and
diligently prosecute Restoration and otherwise comply with the provisions of
Section 6.4 herein. If the Property is sold, through foreclosure or otherwise,
prior to the receipt by Lender of the Condemnation Proceeds, Lender shall have
the right, whether or not a deficiency judgment on the Note shall have been
sought, recovered or denied, to receive the Condemnation Proceeds, or a portion
thereof sufficient to pay the Debt.
Section 6.4.    Restoration. The following provisions shall apply in connection
with Restoration:
(a)    If the Net Proceeds shall be less than One Million and No/100 Dollars
($1,000,000.00) and the costs of completing Restoration shall be less than One
Million and No/100 Dollars ($1,000,000.00), the Net Proceeds will be disbursed
by Lender to Borrower upon receipt, provided, that all of the conditions set
forth in Section 6.4(b)(i) hereof are met and Borrower delivers to Lender a
written undertaking to expeditiously commence and to satisfactorily complete
with due diligence Restoration in accordance with the terms of this Agreement.

-62-

--------------------------------------------------------------------------------




(b)    If the Net Proceeds are equal to or greater One Million and No/100
Dollars ($1,000,000.00), or the costs of completing Restoration is equal to or
greater than One Million and No/100 Dollars ($1,000,000.00), the Net Proceeds
will be held by Lender and Lender shall make the Net Proceeds available for
Restoration in accordance with the provisions of this Section 6.4. The term “Net
Proceeds” for purposes of this Section 6.4 shall mean: (i) the net amount of all
insurance proceeds received by Lender pursuant to Section 6.1 (a)(i), (iv),
(vi), (ix) and (x) as a result of such damage or destruction, after deduction of
Lender’s reasonable costs and expenses (including reasonable counsel costs and
fees), if any, in collecting same (“Insurance Proceeds”), or (ii) the net amount
of any payments received from a Governmental Authority on account of
Condemnation or in any transaction or proceeding in lieu thereof, after
deduction of the reasonable costs and expenses (including reasonable counsel
costs and fees), if any, in collecting same (“Condemnation Proceeds”), whichever
the case may be.
(i)    In the event that the Net Proceeds equal or exceed One Million and No/100
Dollars ($1,000,000), the Net Proceeds shall, at the option of Lender in its
discretion, be applied to the payment of the Obligations or applied to reimburse
Borrower for the cost of the Restoration in the manner set forth below. In the
event that the Net Proceeds are less than One Million and No/100 Dollars
($1,000,000), the Net Proceeds shall be made available to Borrower for
Restoration upon the approval of Lender that the following conditions are met:
(A)    no Event of Default shall have occurred and be continuing;
(B)    (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty, or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than fifteen percent (15%) of the land constituting the Property is taken, and
such land is located along the perimeter or periphery of the Property, and no
portion of the Improvements is located on such land;
(C)    Leases demising in the aggregate a percentage amount equal to or greater
than ninety percent (90%) of the total rentable space in the Property which has
been demised under executed and delivered Leases in effect as of the date of the
occurrence of such Casualty or Condemnation, whichever the case may be, shall
remain in full force and effect during and after the completion of Restoration,
notwithstanding the occurrence of any such Casualty or Condemnation, whichever
the case may be, and will make all necessary repairs and restorations thereto at
their sole cost and expense;
(D)    Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than ninety (90) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion;
(E)    Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which

-63-

--------------------------------------------------------------------------------




will be incurred with respect to the Property as a result of the occurrence of
any such Casualty or Condemnation, whichever the case may be, will be covered
out of (1) the Net Proceeds, (2) the insurance coverage referred to in Section
6.1(a)(iii) hereof, if applicable, or (3) by other funds of Borrower;
(F)    Lender shall be satisfied that Restoration will be completed on or before
the earliest to occur of (1) six (6) months prior to the Maturity Date, (2) the
earliest date required for such completion under the terms of any Leases, (3)
such time as may be required under applicable Legal Requirements, or (4) the
expiration of the insurance coverage referred to in Section 6.1(a)(iii) hereof;
(G)    the Property and the use thereof after Restoration will be in compliance
with and permitted under all applicable Legal Requirements;
(H)    Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements;
(I)    such Casualty or Condemnation, as applicable, does not result in a
material loss of access to the Property or the related Improvements;
(J)    the Debt Service Coverage Ratio for the Property for the next twelve (12)
full calendar months, after giving effect to Restoration, shall be equal to or
greater than 1.10:1.0;
(K)    the Loan-to-Value Ratio after giving effect to Restoration, shall be
equal to or less than eighty percent (80%);
(L)    Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing Restoration, which budget shall be acceptable to
Lender; and
(M)    the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of Restoration.
(ii)    The Net Proceeds shall be paid directly to Lender in an interest-bearing
account and, until disbursed in accordance with the provisions of this Section
6.4(b), shall constitute additional security for the Debt and the Other
Obligations. The Net Proceeds shall be disbursed by Lender to, or as directed
by, Borrower from time to time during the course of Restoration, upon receipt of
evidence satisfactory to Lender that (A) all materials installed and work and
labor performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with Restoration have been paid for in
full, and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the Property which have not either been
fully

-64-

--------------------------------------------------------------------------------




bonded to the satisfaction of Lender and discharged of record or in the
alternative fully insured to the satisfaction of Lender by the Title Company.
(iii)    All plans and specifications required in connection with Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”). Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with
Restoration. The identity of the contractors, subcontractors and materialmen
engaged in Restoration, as well as the contracts under which they have been
engaged, shall be subject to prior review and acceptance by Lender and the
Casualty Consultant. All costs and expenses incurred by Lender in connection
with making the Net Proceeds available for Restoration, including reasonable
counsel fees and disbursements and the Casualty Consultant’s fees, shall be paid
by Borrower.
(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of Restoration, as certified by the Casualty
Consultant, minus the Casualty Retainage. The term “Casualty Retainage” shall
mean, as to each contractor, subcontractor or materialman engaged in
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of Restoration, as certified by the Casualty
Consultant, until Restoration has been completed. The Casualty Retainage shall
in no event, and notwithstanding anything to the contrary set forth above in
this Section 6.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in Restoration. The Casualty
Retainage shall not be released until the Casualty Consultant certifies to
Lender that Restoration has been completed in accordance with the provisions of
this Section 6.4(b) and that all approvals necessary for the re-occupancy and
use of the Property have been obtained from all appropriate Governmental
Authorities, and Lender receives evidence satisfactory to Lender that the costs
of Restoration have been paid in full or will be paid in full out of the
Casualty Retainage; provided, however, that Lender will release the portion of
the Casualty Retainage being held with respect to any contractor, subcontractor
or materialman engaged in Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the Title Company issuing the Title Insurance Policy, and Lender
receives an endorsement to the Title Insurance Policy insuring the continued
priority of the lien of the related Mortgage and evidence of payment of any
premium payable for such endorsement. If required by Lender, the release of any
such portion of the Casualty Retainage shall be approved by the surety company,
if any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.
(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.

-65-

--------------------------------------------------------------------------------




(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement of the Net Proceeds
shall be made. The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and the Other Obligations.
(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that Restoration has been completed in accordance
with the provisions of this Section 6.4(b), and the receipt by Lender of
evidence satisfactory to Lender that all costs incurred in connection with
Restoration have been paid in full, shall be remitted by Lender (I) to the
Mezzanine Cash Management Account, or (II) if the Mezzanine Loan has been paid
in full, provided no Event of Default shall have occurred and shall be
continuing, to Borrower.
(c)    All Net Proceeds not required pursuant to the terms of this Agreement (i)
to be made available for Restoration, or (ii) to be returned to Borrower as
excess Net Proceeds pursuant to Section 6.4(b)(vii) hereof, may be retained and
applied by Lender in accordance with Section 2.4.2 hereof toward reduction of
the Debt whether or not then due and payable in such order, priority and
proportions as Lender in its discretion shall deem proper, or, in Lender’s
discretion, the same may be paid, (A) if the Mezzanine Loan is outstanding, to
the Mezzanine Cash Management Account, or (B) if the Mezzanine Loan has been
paid in full, to Borrower either in whole or in part, for such purposes as
Lender shall approve in its discretion. No prepayment charge shall be payable by
Borrower by reason of a Casualty or Condemnation so long as no Event of Default
has occurred and is continuing prior to such Casualty or Condemnation.
(d)    In the event of foreclosure of the Mortgage, or other transfer of title
to the Property in extinguishment in whole or in part of the Debt, all right,
title and interest of Borrower in and to the Policies that are not blanket
Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.
ARTICLE 7
RESERVE FUNDS
Section 7.1.    Intentionally Omitted.
Section 7.2.    Tax and Insurance Escrow Funds. Borrower shall pay to Lender
(i)(A) on the Closing Date, an amount equal to $__________ and (i)(B) on each
Payment Date, one-twelfth of the Taxes that Lender estimates will be payable
during the next ensuing twelve (12)

-66-

--------------------------------------------------------------------------------




months in order to accumulate with Lender sufficient funds to pay all such Taxes
at least thirty (30) days prior to their delinquency date, and (ii)(A) on the
Closing Date, an amount equal to $__________ (the “Initial Blanket Insurance
Premium Installment”) and (ii)(B) for so long as the applicable Blanket
Insurance Premium Financing Arrangement remains in full force and effect, on
each Payment Date, the Financing Installment for the next occurring payment
under the applicable Blanket Insurance Premium Financing Arrangement and/or
(ii)(C) with respect to any Insurance Premiums not covered by a Blanket
Insurance Premium Financing Arrangement, on each Payment Date, one-twelfth
(1/12th) of such Insurance Premiums that Lender estimates will be payable for
the renewal of the coverage afforded by the Policies for an annual period upon
the expiration thereof in order to accumulate with Lender sufficient funds to
pay all such Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies (said amounts in the preceding clauses (i) and (ii)
being hereinafter called the “Tax and Insurance Escrow Funds”). Such amounts
will be transferred by Lender to an account held by Lender (the “Tax and
Insurance Escrow Account”). The Tax and Insurance Escrow Funds and the Monthly
Interest Payment shall be added together and shall be paid as an aggregate sum
by Borrower to Lender. Provided no Event of Default shall exist, Lender will
apply the Tax and Insurance Escrow Funds to payments of Taxes and Insurance
Premiums required to be made by Borrower pursuant to Sections 5.1.2 and 6.1
hereof and under the Mortgage and/or to payments due to the applicable finance
company under the applicable Blanket Insurance Premium Financing Arrangement, as
applicable. In making any payment relating to the Tax and Insurance Escrow
Funds, Lender may do so according to any bill, statement or estimate procured
from the appropriate public office (with respect to Taxes) or insurer or agent
(with respect to Insurance Premiums), without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax and
Insurance Escrow Funds shall exceed the amounts due for Taxes and Insurance
Premiums pursuant to Sections 5.1.2 and 6.1 hereof, Lender shall credit such
excess against future payments to be made to the Tax and Insurance Escrow Funds.
Any amount remaining in the Tax and Insurance Escrow Funds after the Debt has
been paid in full shall be transferred to the Mezzanine Cash Management Account
or, if the Mezzanine Loan has been paid in full, returned to Borrower. In
allocating such excess, Lender may deal with the Person shown on the records of
Lender to be the owner of the Property. If at any time Lender determines that
the Tax and Insurance Escrow Funds are not or will not be sufficient to pay the
items set forth in clauses (i) and (ii) above, Lender shall notify Borrower of
such determination and Borrower shall increase its monthly payments to Lender by
the amount that Lender estimates is sufficient to make up the deficiency at
least thirty (30) days prior to delinquency of the Taxes and/or expiration of
the Policies, as the case may be. All earnings of interest on the Tax and
Insurance Escrow Funds shall become part of the Tax and Insurance Escrow Funds
and shall be disbursed in accordance with this Section 7.2. If Lender so elects
at any time, Borrower shall provide, at Borrower’s expense, a tax service
contract for the term of the Loan issued by a tax reporting agency acceptable to
Lender. If Lender does not so elect, Borrower shall reimburse Lender for the
cost of making annual tax searches throughout the term of the Loan.
Section 7.3.    Replacements and Replacement Reserve.
7.3.1.    Replacement Reserve Fund. Borrower shall pay to Lender on each Payment
Date one twelfth of the amount (the “Replacement Reserve Monthly Deposit”)
reasonably estimated by Lender in its sole discretion to be due for replacements
and repairs

-67-

--------------------------------------------------------------------------------




required to be made to the Property during the calendar year (collectively, the
“Replacements”). Amounts so deposited shall hereinafter be referred to as
Borrower’s “Replacement Reserve Fund” and the account in which such amounts are
held shall hereinafter be referred to as Borrower’s “Replacement Reserve
Account.” Lender may reassess its estimate of the amount necessary for the
Replacement Reserve Fund from time to time, but not more frequently than 2 times
in any calendar year, and may increase the monthly amounts required to be
deposited into the Replacement Reserve Fund upon thirty (30) days notice to
Borrower if Lender determines in its reasonable discretion that an increase is
necessary to maintain the proper maintenance and operation of the Property.
7.3.2.    Disbursements from Replacement Reserve Account. (a) Lender shall make
disbursements from the Replacement Reserve Account to pay Borrower only for the
costs of the Replacements. Lender shall not be obligated to make disbursements
from the Replacement Reserve Account to reimburse Borrower for the costs of
routine maintenance to the Property.
(b)    Lender shall, upon written request from Borrower and satisfaction of the
requirements set forth in this Section 7.3.2, disburse to Borrower amounts from
the Replacement Reserve Account necessary to pay for the actual approved costs
of Replacements or to reimburse Borrower therefor, upon completion of such
Replacements (or, upon partial completion in the case of Replacements made
pursuant to Section 7.3.2(f)) as reasonably determined by Lender. In no event
shall Lender be obligated to disburse funds from the Replacement Reserve Account
if a Default or an Event of Default exists.
(c)    Each request for disbursement from the Replacement Reserve Account shall
be in a form specified or approved by Lender in its reasonable discretion and
shall specify (i) the specific Replacements for which the disbursement is
requested, (ii) the quantity and price of each item purchased, if the
Replacement includes the purchase or replacement of specific items, (iii) the
price of all materials (grouped by type or category) used in any Replacement
other than the purchase or replacement of specific items, and (iv) the cost of
all contracted labor or other services applicable to each Replacement for which
such request for disbursement is made. With each request Borrower shall certify
that all Replacements have been made in accordance with all applicable Legal
Requirements of any Governmental Authority having jurisdiction over the
Property. Each request for disbursement shall include copies of invoices for all
items or materials purchased and all contracted labor or services provided and,
unless Lender has agreed to issue joint checks as described below in connection
with a particular Replacement, each request shall include evidence satisfactory
to Lender of payment of all such amounts. Except as provided in Section
7.3.2(e), each request for disbursement from the Replacement Reserve Account
shall be made only after completion of the Replacement for which disbursement is
requested. Borrower shall provide Lender evidence of completion satisfactory to
Lender in its reasonable judgment.
(d)    Borrower shall pay all invoices in connection with the Replacements with
respect to which a disbursement is requested prior to submitting such request
for disbursement from the Replacement Reserve Account or, at the request of
Borrower, Lender will issue joint checks, payable to Borrower and the
contractor, supplier, materialman, mechanic, subcontractor or other party to
whom payment is due in connection with a Replacement. In the case of

-68-

--------------------------------------------------------------------------------




payments made by joint check, Lender may require a waiver of lien from each
Person receiving payment prior to Lender’s disbursement from the Replacement
Reserve Account. In addition, as a condition to any disbursement, Lender may
require Borrower to obtain lien waivers from each contractor, supplier,
materialman, mechanic or subcontractor who receives payment in an amount equal
to or greater than $25,000.00 for completion of its work or delivery of its
materials. Any lien waiver delivered hereunder shall conform to the requirements
of applicable law and shall cover all work performed and materials supplied
(including equipment and fixtures) for the Property by that contractor,
supplier, subcontractor, mechanic or materialman through the date covered by the
current reimbursement request (or, in the event that payment to such contractor,
supplier, subcontractor, mechanic or materialmen is to be made by a joint check,
the release of lien shall be effective through the date covered by the previous
release of funds request).
(e)    If (i) the cost of a Replacement exceeds $25,000.00, (ii) the contractor
performing such Replacement requires periodic payments pursuant to terms of a
written contract, and (iii) Lender has approved in writing in advance such
periodic payments, a request for reimbursement from the Replacement Reserve
Account may be made after completion of a portion of the work under such
contract, provided (A) such contract requires payment upon completion of such
portion of the work, (B) the materials for which the request is made are on site
at the Property and are properly secured or have been installed in the Property,
(C) all other conditions in this Agreement for disbursement have been satisfied,
(D) funds remaining in the Replacement Reserve Account are, in Lender’s
judgment, sufficient to complete such Replacement and other Replacements when
required, and (E) if required by Lender, each contractor or subcontractor
receiving payments under such contract shall provide a waiver of lien with
respect to amounts which have been paid to that contractor or subcontractor.
(f)    Borrower shall not make a request for disbursement from the Replacement
Reserve Account more frequently than once in any calendar month and (except in
connection with the final disbursement) the total cost of all Replacements in
any request shall not be less than $25,000.00.
7.3.3.    Performance of Replacements. (a) Borrower shall make Replacements when
required in order to keep the Property in condition and repair consistent with
other first class, full service office properties in the same market segment in
the metropolitan area in which the Property is located, and to keep the Property
or any portion thereof from deteriorating. Borrower shall complete all
Replacements in a good and workmanlike manner as soon as practicable following
the commencement of making each such Replacement.
(b)    Lender reserves the right, at its option, to approve all contracts or
work orders under which Borrower would have the obligation to pay $500,000.00 or
more with materialmen, mechanics, suppliers, subcontractors, contractors or
other parties providing labor or materials in connection with the Replacements.
Upon Lender’s request, Borrower shall assign any contract or subcontract to
Lender.
(c)    In the event Lender determines in its reasonable discretion that any
Replacement is not being performed in a workmanlike or timely manner or that any
Replacement has not been completed in a workmanlike or timely manner, Lender
shall have the option to

-69-

--------------------------------------------------------------------------------




withhold disbursement for such unsatisfactory Replacement and to proceed under
existing contracts or to contract with third parties to complete such
Replacement and to apply the Replacement Reserve Fund toward the labor and
materials necessary to complete such Replacement, without providing any prior
notice to Borrower and to exercise any and all other remedies available to
Lender upon an Event of Default hereunder.
(d)    In order to facilitate Lender’s completion or making of the Replacements
pursuant to Section 7.3.3(c) above, Borrower grants Lender the right to enter
onto the Property during normal business hours (subject to the rights of tenants
under their Leases) and perform any and all work and labor necessary to complete
or make the Replacements and/or employ watchmen to protect the Property from
damage. All sums so expended by Lender, to the extent not from the Replacement
Reserve Fund, shall be deemed to have been advanced under the Loan to Borrower
and secured by the Mortgage. For this purpose Borrower constitutes and appoints
Lender its true and lawful attorney in fact with full power of substitution to
complete or undertake the Replacements in the name of Borrower. Such power of
attorney shall be deemed to be a power coupled with an interest and cannot be
revoked. Borrower empowers said attorney in fact as follows: (i) to use any
funds in the Replacement Reserve Account for the purpose of making or completing
the Replacements; (ii) to make such additions, changes and corrections to the
Replacements as shall be necessary or desirable to complete the Replacements;
(iii) to employ such contractors, subcontractors, agents, architects and
inspectors as shall be required for such purposes; (iv) to pay, settle or
compromise all existing bills and claims which are or may become Liens against
the Property, or as may be necessary or desirable for the completion of the
Replacements, or for clearance of title; (v) to execute all applications and
certificates in the name of Borrower which may be required by any of the
contract documents; (vi) to prosecute and defend all actions or proceedings in
connection with the Property or the rehabilitation and repair of the Property;
and (vii) to do any and every act which Borrower might do in its own behalf to
fulfill the terms of this Agreement.
(e)    Nothing in this Section 7.3.3 shall: (i) make Lender responsible for
making or completing the Replacements; (ii) require Lender to expend funds in
addition to the Replacement Reserve Fund to make or complete any Replacement;
(iii) obligate Lender to proceed with the Replacements; or (iv) obligate Lender
to demand from Borrower additional sums to make or complete any Replacement.
(f)    Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties making Replacements pursuant to this Section 7.3.3 to enter onto
the Property during normal business hours (subject to the rights of tenants
under their Leases) to inspect the progress of any Replacements and all
materials being used in connection therewith, to examine all plans and shop
drawings relating to such Replacements which are or may be kept at the Property,
and to complete any Replacements made pursuant to this Section 7.3.3. Borrower
shall use commercially reasonable efforts to cause all contractors and
subcontractors to cooperate with Lender or Lender’s representatives or such
other persons described above in connection with inspections described in this
Section 7.3.4(f) or the completion of Replacements pursuant to this Section
7.3.3.

-70-

--------------------------------------------------------------------------------




(g)    Lender may require an inspection of the Property at Borrower’s reasonable
expense prior to making a monthly disbursement from the Replacement Reserve
Account in order to verify completion of the Replacements for which
reimbursement is sought. Lender may require that such inspection be conducted by
an appropriate independent qualified professional selected by Lender and/or may
require a copy of a certificate of completion by an independent qualified
professional acceptable to Lender prior to the disbursement of any amounts from
the Replacement Reserve Account. Borrower shall pay the reasonable out of pocket
expense of the inspection as required hereunder, whether such inspection is
conducted by Lender or by an independent qualified professional.
(h)    The Replacements and all materials, equipment, fixtures, or any other
item comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialman’s or
other liens (except for those Liens existing on the date of this Agreement which
have been approved in writing by Lender).
(i)    Before each disbursement from the Replacement Reserve Account, Lender may
require Borrower to provide Lender with a search of title to the Property
effective to the date of the disbursement, which search shows that no mechanic’s
or materialmen’s liens or other liens of any nature have been placed against the
Property since the date of recordation of the Mortgage and that title to the
Property is free and clear of all Liens (other than the lien of the Mortgage and
any other Liens previously approved in writing by Lender, if any).
(j)    All Replacements shall materially comply with all applicable Legal
Requirements of all Governmental Authorities having jurisdiction over the
Property and applicable insurance requirements including, without limitation,
applicable building codes, special use permits, environmental regulations, and
requirements of insurance underwriters.
(k)    In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement. All
such policies shall be in form and amount reasonably satisfactory to Lender. All
such policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed. Certified copies of such
policies shall be delivered to Lender.
7.3.4.    Failure to Make Replacements. (a) It shall be an Event of Default
under this Agreement if Borrower fails to comply with any provision of this
Section 7.3 and such failure is not cured within thirty (30) days after notice
from Lender. Upon the occurrence of such an Event of Default, Lender may use the
Replacement Reserve Fund (or any portion thereof) for any purpose, including but
not limited to completion of the Replacements as provided in Section 7.3.3, or
for any other repair or replacement to the Property or toward payment of the
Debt in such order, proportion and priority as Lender may determine in its sole
discretion. Lender’s right to withdraw and apply the Replacement Reserve Funds
shall be in addition to all other rights and remedies provided to Lender under
this Agreement and the other Loan Documents.

-71-

--------------------------------------------------------------------------------




(b)    Nothing in this Agreement shall obligate Lender to apply all or any
portion of the Replacement Reserve Fund on account of an Event of Default to
payment of the Debt or in any specific order or priority.
7.3.5.    Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.
7.3.6.    Indemnification. Borrower shall indemnify Lender and hold Lender
harmless from and against any and all actions, suits, claims, demands,
liabilities, actual losses, damages, obligations and costs and expenses
(including litigation costs and reasonable attorneys fees and expenses) arising
from or in any way connected with the performance of the Replacements, except to
the extent caused by the gross negligence or willful misconduct of Lender.
Borrower shall assign to Lender all rights and claims Borrower may have against
all persons or entities supplying labor or materials in connection with the
Replacements; provided, however, that Lender may not pursue any such right or
claim unless an Event of Default has occurred and remains uncured.
Section 7.4.    Unfunded Tenant Allowances; Rollover Reserve Funds.
7.4.1.    Unfunded Tenant Allowance Funds. On the date hereof Borrower has
deposited with Lender the principal sum of $7,018,725.00 (the “Unfunded Tenant
Allowance Amount”) in an account with Lender (the “Unfunded Tenant Allowance
Funds”). Lender shall disburse to Borrower within ten (10) Business Days of
receipt of written request thereof portions of the Unfunded Tenant Allowance
Amount in connection with the obligation of Borrower to pay for Unfunded Tenant
Allowances pursuant to a Lease as set forth on Schedule IV hereto upon delivery
to Lender of an Officer’s Certificate in form reasonably satisfactory to Lender
certifying to Lender that the amount requested by Borrower to be released by
Lender is then due and payable to a tenant in accordance with such tenant’s
applicable Lease.
7.4.2.    Rollover Funds. On the date hereof Borrower has deposited with Lender
the principal sum of $2,518,275.00 (the “Rollover Reserve Amount”) in an account
with Lender (the “Rollover Reserve Funds”). Lender shall disburse portions of
the Rollover Reserve Amount for tenant improvement and leasing commission
obligations incurred by Borrower. All such expenses shall be approved by Lender
in its reasonable discretion. Lender shall make disbursements as requested by
Borrower on a monthly basis in increments of no less than $10,000.00 upon
delivery by Borrower of a written request therefor accompanied by copies of paid
invoices for the amounts requested and, if required by Lender, lien waivers and
releases from all parties furnishing materials and/or services in connection
with the requested payment. Lender may require an inspection of the Property at
Borrower’s expense prior to making a monthly disbursement in order to verify
completion of improvements for which reimbursement is sought.
Section 7.5.    Reserve Funds, Generally.
(a)    Borrower grants to Lender a first-priority perfected security interest in
all of the Reserve Funds and any and all monies now or hereafter deposited in
each reserve account

-72-

--------------------------------------------------------------------------------




as additional security for payment and performance of the Obligations. Until
expended or applied in accordance herewith, the Reserve Funds shall constitute
additional security for the Obligations. Upon the occurrence and during the
continuance of an Event of Default, Lender may, in addition to any and all other
rights and remedies available to Lender, apply any sums then present in any or
all of the Reserve Funds to the reduction of the Debt in any order in its
discretion. The Reserve Funds shall not constitute trust funds and may be
commingled with other monies held by Lender.
(b)    Borrower shall not, without obtaining the prior consent of Lender,
further pledge, assign or grant any security interest in any Reserve Funds or
the monies deposited therein or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto.
(c)    The Reserve Funds shall be held in an Eligible Account and shall bear
interest at a money market rate selected by Lender. Provided that no Event of
Default shall have occurred and be continuing, all interest or other earnings on
any of the Reserve Funds (with the exception of the Tax and Insurance Escrow
Funds, which shall belong to Lender) shall be added to and become a part of such
Reserve Funds and shall be disbursed in the same manner as other monies
comprising such Reserve Funds. Borrower shall have the right to direct Lender to
invest sums on deposit in the Eligible Account in Permitted Investments,
provided that (i) such investments are then regularly offered by Lender for
accounts of this size, category and type, (ii) such investments are permitted by
applicable federal, state and local rules, regulations and laws, (iii) the
maturity date of the Permitted Investment is not later than the date on which
the applicable Reserve Funds are required for payment of an obligation for which
such Reserve Funds were created, and (iv) no Event of Default shall have
occurred and be continuing. Borrower shall be responsible for payment of any
federal, state or local income or other tax applicable to the interest or income
earned on the Reserve Funds (with the exception of the Tax and Insurance Escrow
Funds). No other investments of the Reserve Funds shall be permitted except as
set forth in this Section 7.5. Borrower shall bear all reasonable costs
associated with the investment of the sums in the account in Permitted
Investments. Such costs shall be deducted from the income or earnings on such
investment, if any, and to the extent such income or earnings shall not be
sufficient to pay such costs, such costs shall be paid by Borrower promptly on
demand by Lender. Lender shall have no liability for the rate of return earned
or losses incurred on the investment of the sums in Permitted Investments.
(d)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, actual
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys’ fees and expenses) arising from or in any way connected
with the Reserve Funds or the performance of the obligations for which the
Reserve Funds were established. Borrower shall assign to Lender all rights and
claims Borrower may have against all Persons supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and remains uncured.

-73-

--------------------------------------------------------------------------------




ARTICLE 8
DEFAULTS
Section 8.1.    Event of Default.
(a)    Each of the following events shall constitute an event of default
hereunder (an “Event of Default”):
(i)    if any portion of the Debt is not paid on or prior to the date when due;
(ii)    subject to Borrower’s right to contest as provided herein, if any of the
Taxes or Other Charges are not paid when the same are due and payable, unless,
with respect to the payment of Taxes (a) sums equaling the amount of the Taxes
then payable have been delivered to Lender in accordance with Section 7.2
hereof, (b) no Event of Default shall have occurred and be continuing, and (c)
there is no restriction of Lender’s release of the Tax and Insurance Escrow
Funds;
(iii)    if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request;
(iv)    if Borrower Transfers or otherwise encumbers any portion of the Property
without Lender’s prior written consent in violation of the provisions of this
Agreement or Article 6 of the Mortgage;
(v)    if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;
(vi)    if Borrower or Guarantor shall make an assignment for the benefit of
creditors;
(vii)    if a receiver, liquidator or trustee shall be appointed for Borrower or
Guarantor, or if Borrower or Guarantor shall be adjudicated bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or
Guarantor, or if any proceeding for the dissolution or liquidation of Borrower
or Guarantor shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower or Guarantor, the same shall constitute an Event of Default hereunder
only upon the same not being discharged, stayed or dismissed within one hundred
twenty (120) days;

-74-

--------------------------------------------------------------------------------




(viii)    if Borrower attempts to assign its rights under this Agreement or any
of the other Loan Documents or any interest herein or therein in contravention
of the Loan Documents;
(ix)    if Borrower breaches any of its respective negative covenants contained
in Section 5.2 hereof or any covenant contained in Section 4.1.30 or Section
5.1.11 hereof;
(x)    with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;
(xi)    if any of the assumptions contained in the Insolvency Opinion delivered
to Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;
(xii)    if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement (or any Replacement Management
Agreement) which permits Manager thereunder to terminate or cancel the
Management Agreement (or any Replacement Management Agreement);
(xiii)    if Borrower fails to comply with the covenants as to Prescribed Laws
set forth in Section 5.1.1 hereof;
(xiv)    if Borrower shall continue to be in Default under any of the Other
Obligations not specified in clauses (i) through (xiii) above, for ten (10) days
after notice to Borrower from Lender, in the case of any Default which can be
cured by the payment of a sum of money, or for thirty (30) days after notice
from Lender in the case of any other Default; provided, however, that if such
non-monetary Default is susceptible of cure but cannot reasonably be cured
within such thirty (30) day period and provided further that Borrower shall have
commenced to cure such Default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such Default, such additional period
not to exceed one hundred twenty (120) days;
(xv)    if there shall be default under any of the other Loan Documents beyond
any applicable notice and cure periods contained in such documents, whether as
to Borrower or the Property, or if any other such event shall occur or condition
shall exist, if the effect of such event or condition is to accelerate the
maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt; or
(xvi)    the occurrence of any event that is expressly specified to be an Event
of Default in this Agreement or any other Loan Document.

-75-

--------------------------------------------------------------------------------




(b)    Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vi), (vii) or (viii) above) and at any time
thereafter, in addition to any other rights or remedies available to it pursuant
to this Agreement and the other Loan Documents or at law or in equity, Lender
may take such action, without notice or demand, that Lender deems advisable to
protect and enforce its rights against Borrower and in and to the Property,
including declaring the Obligations to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents against Borrower and the Property, including all rights or
remedies available at law or in equity; and upon the occurrence of any Event of
Default described in clauses (vi), (vii) or (viii) above, the Debt and all Other
Obligations of Borrower hereunder and under the other Loan Documents shall
immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
Section 8.2.    Remedies.
(a)    Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents. Any such actions taken by
Lender shall be cumulative and concurrent and may be pursued independently,
singularly, successively, together or otherwise, at such time and in such order
as Lender may determine, to the fullest extent permitted by law, without
impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing, to the extent permitted by applicable
law (i) Lender shall not be subject to any “one action” or “election of
remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Property and the Mortgage has been
foreclosed, sold and/or otherwise realized upon in satisfaction of the Debt or
the Obligations have been paid in full.
(b)    Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine for purposes of evidencing and enforcing its rights and
remedies provided hereunder. Borrower shall execute and deliver to Lender from
time to time, promptly after the request of Lender, a severance agreement and
such other documents as Lender shall request in order to effect the severance
described in the preceding sentence, all in form and substance reasonably
satisfactory to Lender. Borrower hereby absolutely and irrevocably appoints
Lender as its true and lawful attorney, coupled with an interest, in its name
and stead to make and execute all documents necessary or desirable to effect the
aforesaid severance, Borrower ratifying all that its said attorney shall do by
virtue thereof; provided, however, Lender shall not make or execute any such
documents under such power until three (3) days after notice has been given to
Borrower by Lender of Lender’s

-76-

--------------------------------------------------------------------------------




intent to exercise its rights under such power. Except as may be required in
connection with a Securitization pursuant to Section 9.1 hereof, (i) Borrower
shall not be obligated to pay any costs or expenses incurred in connection with
the preparation, execution, recording or filing of the Severed Loan Documents,
and (ii) the Severed Loan Documents shall not contain any representations,
warranties or covenants not contained in the Loan Documents and any such
representations and warranties contained in the Severed Loan Documents will be
given by Borrower only as of the Closing Date.
(c)    Except as limited by applicable law, Lender shall have the right from
time to time to partially foreclose the Mortgage in any manner and for any
amounts secured by the Mortgage then due and payable as determined by Lender,
including the following circumstances: (i) in the event Borrower defaults beyond
any applicable grace period in the payment of one or more scheduled payments of
principal and/or interest, Lender may foreclose the Mortgage to recover such
delinquent payments, or (ii) in the event Lender elects to accelerate less than
the entire Outstanding Principal Balance, Lender may foreclose the Mortgage to
recover so much of the Debt as Lender may accelerate and such other sums secured
by the Mortgage as Lender may elect. Notwithstanding one or more partial
foreclosures, the Property shall remain subject to the Mortgage to secure
payment of sums secured by the Mortgage and not previously recovered.
(d)    Any amounts recovered from the Property or any other collateral for the
Loan after an Event of Default may be applied by Lender toward the payment of
any interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender determines.
(e)    The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singularly, concurrently or otherwise, at such time
and in such order as Lender may determine. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.
ARTICLE 9
SPECIAL PROVISIONS
Section 9.1.    Sale of Note and Securitization. (a) Borrower acknowledges and
agrees that Lender may sell all or any portion of the Loan and the Loan
Documents, or require Borrower to restructure the Loan into multiple notes
(which may include component notes and/or senior and junior notes) (“Multiple
Notes”) and/or issue one or more participations therein, which restructuring may
include reallocation of principal amounts of the Loan or the restructuring of a
portion of the loan into a mezzanine loan to the owners of the equity interests
in Borrower, secured by a pledge of such interests, or consummate one or more
private or public

-77-

--------------------------------------------------------------------------------




securitizations of rated single or multi-class securities (the “Securities”)
secured by or evidencing ownership interests in all or any portion of the Loan
and the Loan Documents or a pool of assets that include the Loan and the Loan
Documents (such sales, participations and/or securitizations, collectively, a
“Securitization”), provided that (i) the weighted average interest rate of the
Loan and the Mezzanine Loan following any such reallocation or modification
shall not be changed from the weighted average interest rate in effect
immediately preceding such reallocation or modification, (ii) the principal
balances of each of the Loan and the Mezzanine Loan following any such
reallocation or modification shall equal the amount of the Outstanding Principal
Balance of the Loan immediately prior to such reallocation or modification, and
(iii) any other material term set forth in this Agreement or the other Loan
Documents shall not be adversely affected. At the request of Lender, and to the
extent not already required to be provided by Borrower under this Agreement,
Borrower shall use reasonable efforts to provide information not in the
possession of Lender or which may be reasonably required by Lender in order to
satisfy the market standards to which Lender customarily adheres or which may be
reasonably required by prospective investors and/or the Rating Agencies in
connection with any such Securitization, including to:
(i)    provide additional and/or updated Provided Information, together with
appropriate verification and/or consents related to the Provided Information
through letters of auditors or opinions of counsel of independent attorneys
reasonably acceptable to Lender and the Rating Agencies;
(ii)    assist in preparing descriptive materials for presentations to any or
all of the Rating Agencies, and work with, and if requested, supervise,
third-party service providers engaged by Borrower, Guarantor and their
respective Affiliates to obtain, collect, and deliver information requested or
required by Lender or the Rating Agencies;
(iii)    deliver (A) updated opinions of counsel as to non-consolidation, due
execution and enforceability with respect to the Property, Borrower, Guarantor
and their respective Affiliates and the Loan Documents, and (B) revised
organizational documents for Borrower, which counsel opinions and organizational
documents shall be reasonably satisfactory to Lender and the Rating Agencies;
(iv)    if required by any Rating Agency, use commercially reasonable efforts to
deliver such additional tenant estoppel letters, subordination agreements or
other agreements from parties to agreements that affect the Property, which
estoppel letters, subordination agreements or other agreements shall be
reasonably satisfactory to Lender and the Rating Agencies;
(v)    make such representations and warranties as of the closing date of the
Securitization with respect to the Property, Borrower, Guarantor and the Loan
Documents as may be reasonably requested by Lender or the Rating Agencies and
consistent with the facts covered by such representations and warranties as they
exist on the date thereof, including the representations and warranties made in
the Loan Documents;

-78-

--------------------------------------------------------------------------------




(vi)    execute such amendments to the Loan Documents as may be requested by
Lender or the Rating Agencies to effect the Securitization and/or deliver one or
more new component notes to replace the original Note or modify the original
Note, this Agreement and the other Loan Documents to reflect multiple components
of the Loan (and such new notes or modified Note shall have the same initial
weighted average coupon of the original Note and provide for the same total
amortization payments, but each such new note or modified Note may have
different interest rates and provide for varying amortization payments), and
modify the Cash Management Agreement with respect to the newly created
components such that the pricing and marketability of the Securities and the
size of each class of Securities and the rating assigned to each such class by
the Rating Agencies shall provide the most favorable rating levels and achieve
the optimum rating levels for the Loan; provided, however, that Borrower shall
not be required to modify any of the Loan Documents if such modification or
amendment would (A) have a material adverse economic effect on Borrower or (B)
modify or amend the Loan term, weighted average interest rate, amortization or
any other economic term of the Loan or otherwise materially adversely increase
the obligations or materially decrease the rights of Borrower under the Loan
Documents, including modifying the transfer, recourse, prepayment, events of
default, or remedy provisions, or the organizational documents of Borrower or
its Affiliates;
(vii)    if requested by Lender, review any information regarding the Property,
Borrower, Guarantor, Manager and the Loan which is contained in a preliminary or
final private placement memorandum, prospectus, prospectus supplement (including
any amendment or supplement to either thereof), or other disclosure document to
be used by Lender or any Affiliate thereof; and
(viii)    supply to Lender such documentation, financial statements and reports
as may be in the possession or control of Borrower or its Affiliates in form and
substance required in order to comply with any applicable securities laws.
(b)    Borrower shall not be obligated to pay any costs or expenses incurred
Guarantor in connection with Borrower complying with requests made under clause
(a) of this Section 9.1, provided that Borrower shall be responsible for its own
legal fees and other associated expenses.
(c)    Notwithstanding the provisions of Section 9.1(a) hereof to the contrary,
and without limiting the provisions of Section 9.7.1 and/or 9.7.2 hereof,
Borrower covenants and agrees that after the Closing Date and prior to a
Securitization, Lender shall have the right to establish different interest
rates and to reallocate the amortization and principal balances of each of the
Loan and the Mezzanine Loan between each other and to require the payment of the
Loan and the Mezzanine Loan in such order of priority as may be designated by
Lender; provided, however, that (i) the weighted average interest rate of the
Loan and the Mezzanine Loan following any such reallocation or modification
shall not be changed from the weighted average interest rate in effect
immediately preceding such reallocation or modification, (ii) the aggregate
principal balance of the Loan and the Mezzanine Loan following any such
reallocation or modification shall equal the aggregate principal balance of the
Loan and the Mezzanine Loan immediately prior to such reallocation or
modification, and (iii) Borrower’s rights and

-79-

--------------------------------------------------------------------------------




obligations any other material term of the Loan Agreement or the other Loan
Documents shall not be materially adversely affected.
(d)    In connection with a Securitization or other sale of all or a portion of
the Loan, Lender shall have the right to modify all operative dates (including
payment dates, interest period start dates and end dates, etc) under the Loan
Documents, by up to ten (10) days (such action and all related action is a
“Re-Dating”). Borrower shall cooperate with Lender to implement any Re-Dating.
If Borrower fails to cooperate with Lender within ten (10) Business Days of
written request by Lender, Lender is hereby appointed as Borrower’s
attorney-in-fact, coupled with an interest, to execute any and all documents
necessary to accomplish the Re-Dating.
(e)    All reasonable third party costs and expenses incurred by Borrower,
Guarantor or Lender in connection with Borrower complying with requests made
under clauses (c) and (d) of this Section 9.1 (including the fees and expenses
of the Rating Agencies) shall be paid by Lender.
Section 9.2.    Securitization Indemnification.
(a)    Borrower understands that certain of the Provided Information may be
included in Disclosure Documents in connection with the Securitization and may
also be included in filings with the Securities and Exchange Commission pursuant
to the Securities Act of 1933, as amended (the “Securities Act”), or the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization. In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in updating the Disclosure Document by providing all current
information necessary to keep the Disclosure Document accurate and complete in
all material respects.
(b)    The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (i) certifying that (A) the
Indemnifying Persons have carefully examined such sections of the Disclosure
Documents regarding the Property, Borrower, Manager and/or the Loan (to the
extent such information relates to or includes any Provided Information)
(collectively with the Provided Information, the “Covered Disclosure
Information”), and (B) that the Covered Disclosure Information does not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading, (ii) jointly and
severally indemnifying Lender, any Affiliate of Lender that has filed any
registration statement relating to the Securitization or has acted as the
sponsor or depositor in connection with the Securitization, any Affiliate of
Lender that acts as an underwriter, placement agent or initial purchaser of
Securities issued in the Securitization, any other co-underwriters, co-placement
agents or co-initial purchasers of Securities issued in the Securitization, and
each of their respective officers, directors, partners, employees,
representatives, agents and Affiliates and each Person or entity who controls
any such Person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (each, an “Indemnified Person” and collectively,
the “Indemnified Persons”), for any losses, claims, damages, liabilities, costs
or

-80-

--------------------------------------------------------------------------------




expenses (including legal fees and expenses for enforcement of these obligations
(collectively, the “Liabilities”) to which any such Indemnified Person may
become subject insofar as the Liabilities arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any of the Disclosure Documents, but only to the extent based upon Provided
Information, and which untrue statement or alleged untrue statement is not
expressly disclosed to Lender by Borrower after Borrower has had an opportunity
to review the Disclosure Document, or arise out of or are based upon the
omission or alleged omission to state in the Provided Information a material
fact required to be stated therein or necessary in order to make the statements
in the Provided Information, in light of the circumstances under which they were
made, not misleading, and (iii) agreeing to reimburse each Indemnified Person
for any legal or other expenses incurred by such Indemnified Person, as they are
incurred, in connection with investigating or defending the Liabilities. This
indemnity agreement will be in addition to any liability which Borrower may
otherwise have. Moreover, the indemnification provided for in clauses (ii) and
(iii) above shall be effective whether or not a separate indemnification
agreement described in clause (i) above is provided.
(c)    In connection with filings under the Exchange Act, the Indemnifying
Persons jointly and severally agree to indemnify (i) the Indemnified Persons for
Liabilities to which any such Indemnified Person may become subject insofar as
the Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact in the Provided Information, or the
omission or alleged omission to state in the Provided Information a material
fact required to be stated therein or necessary in order to make the statements
in the Provided Information, in light of the circumstances under which they were
made, not misleading, and which untrue statement or alleged untrue statement is
not expressly disclosed to Lender by Borrower after Borrower has had an
opportunity to review such filing under the Exchange Act, and (ii) to reimburse
each Indemnified Person for any reasonable legal or other expenses incurred by
such Indemnified Persons, as they are incurred, in connection with defending or
investigating the Liabilities.
(d)    Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against any Indemnifying Person, notify such
Indemnifying Person in writing of the claim or the commencement of that action;
provided, however, that the failure to notify such Indemnifying Person shall not
relieve it from any liability which it may have under the indemnification
provisions of this Section 9.2 except to the extent that it has been materially
prejudiced by such failure and, provided further that the failure to notify such
Indemnifying Person shall not relieve it from any liability which it may have to
an Indemnified Person otherwise than under the provisions of this Section 9.2.
If any such claim or action shall be brought against an Indemnified Person, and
it shall notify any Indemnifying Person thereof, such Indemnifying Person shall
be entitled to participate therein and, to the extent that it wishes, assume the
defense thereof with counsel reasonably satisfactory to the Indemnified Person.
After notice from any Indemnifying Person to the Indemnified Person of its
election to assume the defense of such claim or action, such Indemnifying Person
shall not be liable to the Indemnified Person for any legal or other expenses
subsequently incurred by the Indemnified Person in connection with the defense
thereof except as provided in the following sentence; provided, however, if the
defendants in any such action include both an Indemnifying Person, on the one
hand, and one or more Indemnified Persons on the other hand, and an Indemnified

-81-

--------------------------------------------------------------------------------




Person shall have reasonably concluded that there are any legal defenses
available to it and/or other Indemnified Persons that are different or in
addition to those available to the Indemnifying Person, the Indemnified Person
or Persons shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Person or Persons. The Indemnified Person shall instruct its
counsel to maintain reasonably detailed billing records for fees and
disbursements for which such Indemnified Person is seeking reimbursement
hereunder and shall submit copies of such detailed billing records to
substantiate that such counsel’s fees and disbursements are solely related to
the defense of a claim for which the Indemnifying Person is required hereunder
to indemnify such Indemnified Person. No Indemnifying Person shall be liable for
the expenses of more than one (1) such separate counsel unless such Indemnified
Person shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to
another Indemnified Person.
(e)    Without the prior consent of Lender (which consent shall not be
unreasonably withheld), no Indemnifying Person shall settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action,
suit or proceeding in respect of which indemnification may be sought hereunder
(whether or not any Indemnified Person is an actual or potential party to such
claim, action, suit or proceeding) unless the Indemnifying Person shall have
given Lender reasonable prior notice thereof and shall have obtained an
unconditional release of each Indemnified Person hereunder from all liability
arising out of such claim, action, suit or proceeding. As long as an
Indemnifying Person has complied with its obligations to defend and indemnify
hereunder, such Indemnifying Person shall not be liable for any settlement made
by any Indemnified Person without the consent of such Indemnifying Person (which
consent shall not be unreasonably withheld).
(f)    The Indemnifying Persons agree that if any indemnification or
reimbursement sought pursuant to this Section 9.2 is finally judicially
determined to be unavailable for any reason or is insufficient to hold any
Indemnified Person harmless (with respect only to the Liabilities that are the
subject of this Section 9.2), then the Indemnifying Persons, on the one hand,
and such Indemnified Person, on the other hand, shall contribute to the
Liabilities for which such indemnification or reimbursement is held unavailable
or is insufficient: (x) in such proportion as is appropriate to reflect the
relative benefits to the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, from the transactions to which such
indemnification or reimbursement relates; or (y) if the allocation provided by
clause (x) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (x)
but also the relative faults of the Indemnifying Persons, on the one hand, and
all Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, (A) no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the fees (by underwriting
discount or otherwise) actually received by the Indemnified Persons in
connection with the closing of the Loan or the Securitization.

-82-

--------------------------------------------------------------------------------




(g)    The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.2 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.
(h)    The rights liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Obligations.
(i)    Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.
Section 9.3.    Intentionally Omitted.
Section 9.4.    Exculpation. Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrower (or any of Borrower’s
members, managers partners shareholders, or Affiliates, whether direct or
indirect, collectively, the “Borrower Parties”) to perform and observe the
obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage and the other Loan Documents, or in the Property, the
Rents, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower or the
Borrower Parties only to the extent of Borrower’s or the Borrower Parties’
interest in the Property, in the Rents and in any other collateral given to
Lender, and Lender, by accepting the Note, this Agreement, the Mortgage and the
other Loan Documents, agrees that it shall not sue for, seek or demand any
deficiency judgment against Borrower or the Borrower Parties in any such action
or proceeding under, or by reason of, or in connection with, the Note, this
Agreement, the Mortgage or the other Loan Documents. The provisions of this
Section shall not, however, (a) constitute a waiver, release or impairment of
any obligation evidenced or secured by any of the Loan Documents; (b) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Mortgage; (c) affect the validity or
enforceability of any guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) impair the enforcement of the
Assignment of Leases; (f) constitute a prohibition against Lender seeking a
deficiency judgment against Borrower in order to fully realize the security
granted by the Mortgage or commencing any other appropriate action or proceeding
in order for Lender to exercise its remedies against the Property; or (g)
constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
actual loss, damage, cost, expense, liability, claim or other obligation
incurred by Lender (including reasonable attorneys’ fees and costs reasonably
incurred) arising out of or in connection with the following:

-83-

--------------------------------------------------------------------------------




(i)    fraud or intentional misrepresentation by Borrower or any Guarantor in
connection with the Loan, including by reason of any claim under RICO;
(ii)    the gross negligence or willful misconduct of Borrower, Guarantor or any
other Restricted Party;
(iii)    the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or in the Mortgage concerning
environmental laws, hazardous substances or asbestos and any indemnification of
Lender with respect thereto in any Loan Document;
(iv)    wrongful removal or destruction by Borrower or any Affiliate of Borrower
of any portion of the Property after the occurrence of an Event of Default or
any intentional physical waste of the Property by Borrower of any Affiliate
thereof, provided, however, that such physical waste shall exclude wear and tear
to the Property that occurs in the ordinary course of business of the Property;
(v)    any Legal Requirement (including RICO) mandating the forfeiture by
Borrower of the Property, or any portion thereof, because of the conduct or
purported conduct of criminal activity by Borrower or any Restricted Party in
connection therewith;
(vi)    any misrepresentation, miscertification or breach of warranty by
Borrower or Guarantor with respect to any representation, warranty or
certification contained in this Agreement or any other Loan Document or in any
document executed in connection therewith, pursuant to any of the Loan Documents
or otherwise to induce Lender to make the Loan, or any advance thereof, or to
release monies from any account held by Lender (including any reserve or escrow)
or to take other action with respect to the Collateral (as defined in the
Mortgage);
(vii)    the misappropriation or conversion by or on behalf of Borrower or any
of its Affiliates of (A) any Insurance Proceeds, (B) any Condemnation Proceeds,
or (C) any Rents paid more than one (1) month in advance; provided such amounts
are not applied to the payment of the Loan or the Operating Expenses of the
Property;
(viii)    failure to pay charges for labor or materials or other charges that
can create Liens on any portion of the Property that are superior to the Lien of
the Mortgage, unless such charges are being contested in accordance herewith;
(ix)    any security deposits, advance deposits or any other deposits collected
by Borrower or any Affiliate thereof with respect to the Property which are not
delivered to Lender upon a foreclosure of the Property or action in lieu
thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the Leases prior to the
occurrence of the Event of Default that gave rise to such foreclosure or action
in lieu thereof; or
(x)    if Borrower fails to permit on-site inspections of the Property, fails to
provide financial information specifically required by this Agreement or fails
to

-84-

--------------------------------------------------------------------------------




appoint a new Manager upon the request of Lender, each as required by, and in
accordance with, the terms and provisions of this Agreement or the Mortgage.
Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Mortgage or to require that all collateral shall
continue to secure all of the Obligations in accordance with the Loan Documents,
and (B) Borrower shall be personally liable for the payment of the Debt (1) in
the event of: (a) Borrower filing a voluntary petition under the Bankruptcy Code
or any other Federal or state bankruptcy or insolvency law; (b) the filing of an
involuntary petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law by any other Person in which
Borrower colludes with or otherwise assists such Person, or solicits or causes
to be solicited petitioning creditors for any involuntary petition against
Borrower from any Person; (c) Borrower filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (d) Borrower consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for Borrower or any portion of the Property; or (e) Borrower making
an assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due; (2) if the first Monthly Interest Payment is not paid when due; (3) if
Borrower fails to maintain its status as a Special Purpose Entity as required by
and in accordance with the terms of this Agreement and there is a substantive
consolidation of Borrower with any other Person; (4) if Borrower fails to obtain
Lender’s prior consent to any Indebtedness or voluntary Lien encumbering the
Property as required by this Agreement or the Mortgage; or (5) if Borrower fails
to obtain Lender’s prior consent to any Transfer as required by this Agreement
or the Mortgage.
Section 9.5.    Matters Concerning Manager. If (i) at any time, the Debt Service
Coverage Ratio for the immediately preceding twelve (12) month period is less
than 1.0 to 1.0, (ii) an Event of Default occurs and is continuing, (iii) at
Maturity the Debt is not repaid in full, (iv) the Manager shall become bankrupt
or insolvent or (v) a material default occurs under the Management Agreement
beyond any applicable grace and cure periods, Borrower shall, at the request of
Lender, terminate the Management Agreement and replace Manager with a Qualified
Manager pursuant to a Replacement Management Agreement, it being understood and
agreed that the management fee for such Qualified Manager shall not exceed then
prevailing market rates. In the event such Qualified Manager is an Affiliated
Manager, Borrower shall deliver or cause to be delivered to Lender an Additional
Insolvency Opinion with respect to such Qualified Manager.
Section 9.6.    Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any set-up fees or any other initial costs relating to or arising under the
Servicing Agreement or for the payment of the regular monthly servicing fee due
to the Servicer under the Servicing Agreement.

-85-

--------------------------------------------------------------------------------




Section 9.7.    Restructuring of Loan.
9.7.1.    Mezzanine Loan.
(a)    Lender and Borrower have contemporaneously with the negotiation of the
Loan Documents also negotiated a complete set of all of the material mezzanine
loan documents, true, correct and complete copies of which are attached as
Exhibits 1-12 hereto (the “Proposed Mezzanine Loan Documents”). The Proposed
Mezzanine Loan Documents have been negotiated in anticipation of Lender,
subsequent to the Closing Date, splitting off a portion of the Loan to create,
and enter into, a mezzanine loan (the “Anticipated Mezzanine Loan”), which
Anticipated Mezzanine Loan: (i) shall be on substantially the same terms as the
Loan (to the extent applicable to a mezzanine loan) as embodied in this
Agreement and the other Loan Documents (to the extent applicable to a mezzanine
loan), except that, without limitation, the non-default interest rate applicable
to such Anticipated Mezzanine Loan may be greater than the Interest Rate, so
long as the weighted non-default interest rate of the Loan and such Anticipated
Mezzanine Loan shall, at the time of the creation of such Anticipated Mezzanine
Loan, equal the Interest Rate; (ii) shall have a maturity date of not earlier
than the Maturity Date for the Loan; and (iii) shall be made utilizing the
Proposed Mezzanine Loan Documents, together with such other ancillary documents
and deliveries as are customary or necessary in Lender’s reasonable judgment
and, to the extent applicable, are either in substantially the same form as were
executed and delivered in connection with the Loan or are otherwise reasonably
acceptable to Mezzanine Borrower. From and after the consummation, if ever, of
the Anticipated Mezzanine Loan, such Anticipated Mezzanine Loan shall thereafter
be referred to herein and in the other Loan Documents as the “Mezzanine Loan”.
(b)    In connection with the negotiation and consummation of the Anticipated
Mezzanine Loan, Borrower shall, and shall cause Mezzanine Borrower to, cooperate
with all reasonable requests of Lender in order to create the Anticipated
Mezzanine Loan, including (i) negotiating, executing and delivering loan
documents in form and substance identical to the Proposed Mezzanine Loan
Documents, and to the extent additional documentation is required, in a form
substantially similar to the parallel Loan Document, containing representations,
warranties and covenants substantially identical to those set forth in the Loan
Documents or otherwise reasonably acceptable to Mezzanine Borrower, and (ii)
causing Mezzanine Borrower’s counsel to deliver such legal opinions as Lender
shall reasonably request, all in form and substance substantially identical to
those provided in connection with the Loan or otherwise reasonably acceptable to
Mezzanine Borrower.
(c)    Borrower shall expeditiously and in good faith negotiate, execute and/or
deliver, or cause Mezzanine Borrower to negotiate, execute and/or deliver, any
material agreement, document, title insurance coverage, opinion letter or other
item contemplated by this Section 9.7.1 or otherwise reasonably requested by
Lender in connection with the consummation of the Anticipated Mezzanine Loan.
(d)    Until such time, if ever, as the Anticipated Mezzanine Loan shall be
consummated, (i) all references in this Agreement (other than the references
made in this Section 9.7.1) and the other Loan Documents to the Mezzanine Loan,
the Mezzanine Borrower, the Mezzanine Lender, the Mezzanine Loan Documents, the
Intercreditor Agreement or any other

-86-

--------------------------------------------------------------------------------




terms related to any thereof, including the Mezzanine Cash Management Account,
Mezzanine Debt, a Mezzanine Default, a Mezzanine Event of Default, the Mezzanine
Loan Agreement, the Mezzanine Loan Documents, the Mezzanine Loan Outstanding
Principal Balance, and/or the Mezzanine Reserve Funds shall be deemed removed
herefrom and therefrom and this Agreement and the other Loan Documents shall be
interpreted as though such references do not exist herein or therein, (ii)
Article 11 of this Agreement shall be deemed omitted herefrom, (iii) any
distributions or payments that are payable to Borrower upon the condition that
the Mezzanine Loan has been repaid in full, shall be paid to Borrower, (iv) the
calculations of the Debt Service Coverage Ratio shall assume no debt service is
payable on account of the Mezzanine Loan, and (v) the application of payments of
principal under Section 2.4.5 shall be made in the same fashion as if the
Mezzanine Loan and the Mezzanine Debt had been paid in full, it being expressly
acknowledged and agreed by Borrower, however, that at all times from and after
the Closing Date, whether or not an Anticipated Mezzanine Loan has been
consummated, the provisions of Section 5.2.10(d)(C) hereof and Sections
5.2.10(h)(i) and (ii) hereof with respect to Mezzanine Borrower shall continue
to apply.
(e)    Upon the consummation of the Anticipated Mezzanine Loan, this Agreement
shall be amended to eliminate this Section 9.7.1 and the definitions set forth
herein and, where appropriate, to (i) insert the appropriate amount of the Loan
and the Mezzanine Loan, (ii) insert appropriate dates for the Mezzanine Loan
Documents, (iii) insert appropriate numeric values for the calculations of the
Debt Service Coverage Ratio, (iv) insert revised definitions of the Mezzanine
Loan and the Intercreditor Agreement, making reference to the actual date of
execution, and (v) make such other changes as are appropriate and consistent
with the consummated Mezzanine Loan.
(f)    Borrower acknowledges that, upon consummation, Lender intends to sell the
Mezzanine Loan, which sale may occur coincident with the closing of the
Mezzanine Loan or at some time thereafter. In connection with any such sale of
the Mezzanine Loan, Borrower agrees that it shall, and it shall cause Mezzanine
Borrower to, cooperate with all reasonable requests of the purchaser, including
agreeing to such amendments to the Mezzanine Loan Documents as such purchaser
shall request, so long as such amendments do not increase in more than a de
minimis amount the obligations of Mezzanine Borrower under the Mezzanine Loan
Documents or reduce in more than a de minimis amount the rights of Mezzanine
Borrower under the Mezzanine Loan Documents. Notwithstanding the foregoing,
neither Borrower nor Mezzanine Borrower shall have any obligation to agree to
any amendment to the Mezzanine Loan Documents that changes the overall economic
terms of the Mezzanine Loan from those existing before any such amendment.
(g)    Borrower’s failure, within ten (10) Business Days after Lender’s request,
to execute and/or deliver, or to cause Mezzanine Borrower to execute and/or
deliver, the Proposed Mezzanine Loan Documents and/or any other agreement,
document, opinion, letter or other item contemplated by this Section 9.7.1 or
otherwise reasonably requested by Lender in connection with the consummation of
an Anticipated Mezzanine Loan, shall constitute an Event of Default hereunder.
9.7.2.    Future Restructuring. Without limiting the generality of Section 9.7.1
hereof and in addition thereto, at any time prior to the Securitization of the
entire Loan, Lender,

-87-

--------------------------------------------------------------------------------




without in any way limiting Lender’s other rights hereunder, in its discretion,
shall have the right at any time to require Borrower to restructure the Loan
into multiple notes (which may include component notes and/or senior and junior
notes) and/or to create participation interests in the Loan, which restructuring
may include reallocation of principal amounts of the Loan or the restructuring
of a portion of the Loan to either the Mezzanine Loan or one or more additional
mezzanine loans (each, a “New Mezzanine Loan”) to the owners of the direct
and/or indirect equity interests in Borrower, secured by a pledge of such
interests, and/or the reallocation of a portion of the Mezzanine Loan to the
Loan and/or any New Mezzanine Loan or the establishment of different interest
rates, floor interest rates and debt service payments for the Loan, the
Mezzanine Loan and any New Mezzanine Loan and the payment of the Loan, the
Mezzanine Loan and any New Mezzanine Loan in such order of priority as may be
designated by Lender; provided that (i) the total amounts of the Loan, the
Mezzanine Loan and all New Mezzanine Loans shall equal the amount of the Loan
and the Mezzanine Loan immediately prior to the restructuring and the economic
terms of the Loan, the Mezzanine Loan and all New Mezzanine Loans shall be the
same as the economic terms of the Loan and the Mezzanine Loan prior to such
Restructuring, (ii) except in the case of an Event of Default under, or
prepayment of, the Loan, the Mezzanine Loan and/or any New Mezzanine Loan, the
weighted interest rate of the Loan, the Mezzanine Loan and all New Mezzanine
Loans, if any, shall, at the time of the restructuring, equal the weighted
average interest rate of the Loan and the Mezzanine Loan, and (iii) except in
the case of an Event of Default under, or a prepayment of, the Loan, the
Mezzanine Loan and/or any New Mezzanine Loan, the debt service payments on the
Loan, the Mezzanine Loan and all New Mezzanine Loans shall equal the debt
service payments which would have been payable under the Loan and the Mezzanine
Loan had the restructuring not occurred. Borrower shall cooperate with all
reasonable requests of Lender in order to restructure the Loan and the Mezzanine
Loan and create any New Mezzanine Loan, if applicable, and shall, upon ten (10)
Business Days written notice from Lender, which notice shall include the forms
of documents for which Lender is requesting execution and delivery, (A) execute
and deliver such documents, including in the case of any New Mezzanine Loan, a
mezzanine note, a mezzanine loan agreement, a pledge and security agreement, and
a mezzanine deposit account agreement, (B) cause Borrower’s counsel to deliver
such legal opinions, and (C) create such bankruptcy remote borrower under each
New Mezzanine Loan as, in each of the case of clauses (A), (B) and (C) above,
shall be reasonably required by Lender or required by any Rating Agency in
connection therewith, all in form and substance reasonably satisfactory to
Lender, including the severance of this Agreement, the Mortgage and other Loan
Documents if requested. Borrower’s failure to comply with its obligation under
this Section 9.7 within ten (10) Business Days after Borrower’s receipt of
notice of such failure shall constitute an Event of Default under this
Agreement.
9.7.3.    Multiple Notes.
(a)    Pursuant to Section 9.1(a) hereof, Lender and Borrower anticipate that
subsequent to the Closing Date Lender may restructure the Loan into Multiple
Notes by obtaining Borrower’s execution of such Multiple Notes and the execution
of an amendment to this Loan Agreement (the “Loan Agreement Amendment”). Such
Multiple Notes: (i) shall be on substantially the same terms as the Note
executed on the Closing Date, as governed by this Agreement and the other Loan
Documents, except that, without limitation, pursuant to such Loan Agreement
Amendment, the non-default interest rate applicable to one or more of the
Multiple

-88-

--------------------------------------------------------------------------------




Notes may be greater than the Interest Rate, so long as the weighted non-default
interest rate of all the Multiple Notes shall, at the time of the creation of
such Multiple Notes, equal the Interest Rate; (ii) shall have a maturity date of
not earlier than the Maturity Date for the Loan; and (iii) shall be in a form of
Note identical, except as to amount, as the Note, together with such other
ancillary documents and deliveries as are customary or necessary in Lender’s
reasonable judgment (including an enforceability opinion from Borrower’s counsel
with respect to the new Multiple Notes and the Loan Agreement Amendment) and, to
the extent applicable, are either in substantially the same form as were
executed and delivered in connection with the Loan or are otherwise reasonably
acceptable to Borrower. From and after the execution, if ever, of the Multiple
Notes, Lender shall cancel the original Note and return it to Borrower.
(b)    Notwithstanding the provisions of Section 9.1(a) hereof to the contrary,
and without limiting the provisions of this Section 9.7.3, Borrower covenants
and agrees that after the Closing Date and prior to a Securitization, Lender
shall have the right to establish different interest rates and to reallocate the
amortization and principal balances of each of the Multiple Notes and to require
the payment of the Multiple Notes in such order of priority as may be designated
by Lender; provided, however, that (i) the weighted average interest rate of the
Multiple Notes following any such reallocation or modification shall not be
changed from the weighted average interest rate in effect immediately preceding
such reallocation or modification, and (ii) the principal balances of each of
the Multiple Notes following any such reallocation or modification shall equal
the amount of the Outstanding Principal Balance of the Loan immediately prior to
such reallocation or modification. Borrower further agrees and acknowledges that
Lender has expressly reserved the right to repay the principal amount of the
Multiple Notes in a disproportionate manner reflecting the relative priority, if
any, of such Multiple Notes on account of prepayments of principal (i) occurring
upon the occurrence and during the continuance of an Event of Default, or (ii)
made from Net Proceeds, or (iii) upon the occurrence and during the continuance
of an Event of Default, made from the application of Reserve Funds, Rents, all
as contemplated under Section 2.4.3 hereof; and as a result thereof the weighted
average interest rate of the Loan may be changed.
(c)    Borrower shall expeditiously and in good faith negotiate, execute and/or
deliver, any material agreement, document, title insurance coverage, opinion
letter or other item contemplated by this Section 9.7.3, or otherwise reasonably
requested by Lender in connection with the consummation of the Multiple Notes.
(d)    Borrower acknowledges that, upon execution, Lender intends to sell one or
more of the Multiple Notes, which sale may occur coincident with the execution
of the Multiple Notes or at some time thereafter. In connection with any such
sale of one or more of the Multiple Notes, Borrower agrees that it shall
cooperate with all reasonable requests of the purchaser, including agreeing to
such amendments to the Loan Documents as such purchaser shall request, so long
as such amendments do not increase in more than a de minimis amount the
obligations of Borrower under the Loan Documents or reduce in more than a de
minimis amount the rights of Borrower under the Loan Documents. Notwithstanding
the foregoing, Borrower shall not have any obligation to agree to any amendment
to the Multiple Notes that changes the overall economic terms of the Loan from
those existing before any such amendment.

-89-

--------------------------------------------------------------------------------




(e)    Borrower’s failure, within ten (10) Business Days after Lender’s request,
to execute and/or deliver the Multiple Notes, the Loan Agreement Amendment
and/or any other agreement, document, opinion, letter or other item contemplated
by this Section 9.7.3 or otherwise reasonably requested by Lender in connection
with the consummation of the Multiple Notes, shall constitute an Event of
Default hereunder.
9.7.4.    Costs and Expenses. Except as may be required in connection with a
Securitization pursuant to Section 9.1 hereof, Borrower shall not be obligated
to pay any costs or expenses incurred by Lender in connection with any
restructuring as set forth in this Section 9.7, but Borrower shall be
responsible for its own legal fees and other associated expenses.
ARTICLE 10
MISCELLANEOUS
Section 10.1.    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Obligations are outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.
Section 10.2.    Lender’s Discretion. Whenever pursuant to this Agreement,
Lender exercises any right given to it to approve or disapprove, or to make any
election, waiver, or request, or to make any determination, or to find that any
arrangement or term is to be satisfactory to Lender, the decision of Lender to
approve or disapprove or to make such election, waiver, request, or
determination, decision, or finding shall (except as is otherwise specifically
herein provided) be in the discretion of Lender and shall be final and
conclusive. Whenever this Agreement expressly provides that Lender may not
withhold its consent or its approval of an arrangement or term, such provisions
shall also be deemed to prohibit Lender from delaying or conditioning such
consent or approval.
Section 10.3.    Governing Law.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE
BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN

-90-

--------------------------------------------------------------------------------




ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION) AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS, AND ASSIGNMENTS OF LEASES, RENTS, CASH, MONEY, REVENUES,
AGREEMENTS, DOCUMENTS AND OTHER PROPERTY AND INTERESTS THEREIN AS FURTHER
SECURITY CREATED OR GRANTED PURSUANT HERETO AND/OR PURSUANT TO ANY OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE NOTE AND/OR THE OTHER LOAN DOCUMENTS, IT BEING ACKNOWLEDGED AND
AGREED THAT THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, EXCEPT AS
PROVIDED ABOVE.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL, AT
LENDER’S OPTION, BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:
Corporation Trust Company
111 Eighth Avenue
New York, New York 10011


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION

-91-

--------------------------------------------------------------------------------




OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION.
Section 10.4.    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.
Section 10.5.    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or under any
other instrument given as security therefor, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Note or any
other Loan Document, Lender shall not be deemed to have waived any right either
to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.
Section 10.6.    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a notice to the other parties hereto in the manner provided for in
this Section 10.6):
If to Lender:
Lehman ALI Inc.

399 Park Avenue
New York, New York 10022

-92-

--------------------------------------------------------------------------------




Attention: Charles Manna
Facsimile No.: (646) 758-5366
and:
Greenwich Capital Financial Products, Inc.

600 Steamboat Road
Greenwich, Connecticut 06830
Attn.: Mortgage Loan Department (Attn.: CMBS Department)
Facsimile No.: (203) 618-2052
with a copy to:
Dechert LLP

30 Rockefeller Plaza
New York, New York 10112-2200
Attention: Lawrence A. Ceriello, Esq.
Facsimile No.: (212) 698-3599
If to Borrower:
Maguire Partners

1733 Ocean Avenue, 4th Floor
Santa Monica, California 90401
Attention: Robert F. Maguire III and Paul S. Rutter
Facsimile No.: (310) 857-1192
With a copy to:
Gibson, Dunn & Crutcher LLP

4 Park Plaza, Suite 1700
Irvine, California 92614
Attention: Teresa J. Farrell, Esq.
Facsimile No.: (949) 475-4634
A notice shall be deemed to have been given: in the case of hand delivery or
delivery by a reputable overnight courier, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; or in the case of expedited prepaid delivery and telecopy,
upon the first attempted delivery on a Business Day; or in the case of telecopy,
upon sender’s receipt of a machine-generated confirmation of successful
transmission after advice by telephone to recipient that a telecopy notice is
forthcoming.
Section 10.7.    Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EITHER PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER
PARTY.

-93-

--------------------------------------------------------------------------------




Section 10.8.    Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
Section 10.9.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 10.10.    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the Debt. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the Obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.
Section 10.11.    Waiver of Notice. Borrower hereby expressly waives, and shall
not be entitled to any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice.
Section 10.12.    Remedies of Borrower. In the event that a claim or
adjudication is made that Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where by law or under this Agreement or
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment.
Section 10.13.    Expenses; Indemnity.
(a)    Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of notice from Lender for all reasonable costs
and expenses (including reasonable attorneys’ fees and disbursements) incurred
by Lender in connection with (i) the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby and thereby and all the costs of furnishing
all opinions by counsel for Borrower (including any opinions reasonably
requested by Lender as to any legal matters arising under this Agreement or the
other Loan Documents with respect to the Property); (ii) except as expressly
provided under the terms of this Agreement or the other Loan Documents,
Borrower’s ongoing performance of and compliance with Borrower’s respective
agreements and covenants contained in this Agreement and the other

-94-

--------------------------------------------------------------------------------




Loan Documents on its part to be performed or complied with after the Closing
Date, including confirming compliance with environmental and insurance
requirements; (iii) except as expressly provided under the terms of this
Agreement or the other Loan Documents, Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) except as expressly provided under the terms of this
Agreement and/or the other Loan Documents, the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Agreement or the other Loan Documents and any other
documents or matters requested by Lender; (v) securing Borrower’s compliance
with any requests made pursuant to the provisions of this Agreement and the
other Loan Documents ; (vi) the filing and recording fees and expenses, title
insurance and reasonable fees and expenses of counsel for providing to Lender
all required legal opinions, and other similar expenses incurred in creating and
perfecting the Liens in favor of Lender pursuant to this Agreement and the other
Loan Documents; (vii) enforcing or preserving any rights, either in response to
third party claims or in prosecuting or defending any action or proceeding or
other litigation, in each case against, under or affecting Borrower, this
Agreement, the other Loan Documents, the Property, or any other security given
for the Loan; and (viii) enforcing any Obligations of or collecting any payments
due from Borrower under this Agreement, the other Loan Documents or with respect
to the Property or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or of any insolvency or bankruptcy proceedings; provided, however, that Borrower
shall not be liable for the payment of any such costs and expenses to the extent
the same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender or its agents or which arise by reason of acts that first
occur after Lender or its designee has taken title to the Property. Any cost and
expenses due and payable to Lender may be paid from any amounts in the Lockbox
Account.
(b)    Borrower shall indemnify, defend and hold harmless Lender from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Lender in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not Lender shall be designated a
party thereto), that may be imposed on, incurred by, or asserted against Lender
in any manner relating to or arising out of (i) any breach by Borrower of its
Obligations under, or any material misrepresentation by Borrower contained in,
this Agreement or the other Loan Documents, or (ii) the use or intended use of
the proceeds of the Loan (collectively, the “Indemnified Liabilities”);
provided, however, that Borrower shall not have any obligation to Lender
hereunder to the extent that such Indemnified Liabilities arise from the gross
negligence, illegal acts, fraud or willful misconduct of Lender or its agents or
which arise by reason of acts that first occur after Lender or its designee has
taken title to the Property. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.
(c)    Except as expressly set forth herein, Borrower covenants and agrees to
pay for or, if Borrower fails to pay, to reimburse Lender for, any reasonable
fees and expenses incurred by any Rating Agency in connection with any Rating
Agency review of the Loan, the

-95-

--------------------------------------------------------------------------------




Loan Documents or any transaction contemplated thereby or any consent, approval,
waiver or confirmation obtained from such Rating Agency pursuant to the terms
and conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.
Section 10.14.    Schedules and Exhibits Incorporated. The Schedules and
Exhibits annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.
Section 10.15.    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.
Section 10.16.    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.
(b)    This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the Obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan (or any disbursement of Reserve
Funds) in the absence of strict compliance with any or all thereof and no other
Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if Lender determines it advisable or desirable to do so.
Section 10.17.    Publicity. All news releases, publicity or advertising by
Borrower or their Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender or to any of its Affiliates, shall be subject to the prior
approval of Lender.
Section 10.18.    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s partners and
others with interests in Borrower, and of the Property, or

-96-

--------------------------------------------------------------------------------




to a sale in inverse order of alienation in the event of foreclosure of the
Mortgage, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Property for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Property in preference to
every other claimant whatsoever.
Section 10.19.    Waiver of Counterclaims. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.
Section 10.20.    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
Section 10.21.    Brokers and Financial Advisors. Borrower hereby represents
that it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrower hereby agrees to indemnify, defend and hold Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind (including Lender’s attorneys’ fees and expenses) in any way relating
to or arising from a claim by any Person that such Person acted on behalf of
Borrower or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.
Section 10.22.    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including the “Application
Letter” dated February 28, 2007, between Maguire Properties, L.P. and Lender,
are superseded by the terms of this Agreement and the other Loan Documents.

-97-

--------------------------------------------------------------------------------




Section 10.23.    Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:
(a)    the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice (which may
be given verbally);
(b)    the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any reasonable times upon reasonable notice
(which may be given verbally);
(c)    the right, in accordance with the terms of this Agreement, including
Section 5.1.11 hereof, to receive monthly, quarterly and year-end financial
reports, including balance sheets, statements of income, shareholder’s equity
and cash flow, a management report and schedules of outstanding Indebtedness;
and
(d)    the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day-to-day operation of the Property).
The rights described above in this Section 10.23 may be exercised by any entity
which owns and Controls, directly or indirectly, substantially all of the
interests in Lender.
ARTICLE 11
MEZZANINE LOAN
Section 11.1.    Mezzanine Loan Notices.
(a)    Promptly after receipt, Borrower will deliver to Lender a true, correct
and complete copy of all material notices, demands, requests or material
correspondence (including electronically transmitted items) received from
Mezzanine Lender by Mezzanine Borrower or any guarantor under the Mezzanine Loan
Documents.
(b)    Unless otherwise delivered to Lender pursuant to the provisions of
Section 5.1.11 hereof, Borrower will deliver (or cause Mezzanine Borrower to
deliver) to Lender all of the financial statements, reports, certificates and
related items delivered or required to be delivered by Mezzanine Borrower to
Mezzanine Lender under the Mezzanine Loan Documents as and when due under the
Mezzanine Loan Documents.
(c)    Borrower acknowledges and agrees that the right of Mezzanine Lender to
amend or modify the Mezzanine Loan Documents shall be limited as provided in the
Intercreditor Agreement. Borrower shall provide Lender with a copy of any
amendment or

-98-

--------------------------------------------------------------------------------




modification to the Mezzanine Loan Documents within five (5) Business Days after
the execution thereof.
Section 11.2.    Mezzanine Loan Estoppels. After written request by Lender,
Borrower shall (or shall cause Mezzanine Borrower to) from time to time, use
reasonable efforts to obtain from Mezzanine Lender such estoppel certificates
with respect to the status of the Mezzanine Loan and compliance by Mezzanine
Borrower with the terms of the Mezzanine Loan Documents as may reasonably be
requested by Lender. In the event or to the extent that Mezzanine Lender is not
legally obligated to deliver such estoppel certificates and is unwilling to
deliver the same, or is legally obligated to deliver such estoppel certificates
but breaches such obligation, then Borrower shall not be in breach of this
provision so long as Borrower furnishes to Lender estoppels executed by Borrower
and Mezzanine Borrower expressly representing to Lender the information
requested by Lender regarding the status of the Mezzanine Loan and the
compliance by Mezzanine Borrower with the terms of the Mezzanine Loan Documents.
Borrower hereby indemnifies Lender from and against all liabilities,
obligations, losses, damages, penalties, assessments, actions, or causes of
action, judgments, suits, claims, demands, costs, expenses (including reasonable
attorneys’ and other professional fees, whether or not suit is brought and
settlement costs) and reasonable disbursements of any kind or nature whatsoever
which may be imposed on, actually incurred by, or asserted against Lender based
in whole or in part upon any fact, event, condition, or circumstances relating
to the Mezzanine Loan which was misrepresented in any material respect by
Borrower in, or which warrants disclosure and was omitted from such estoppel
executed by Borrower and Mezzanine Borrower.
Section 11.3.    Reserve Funds. Borrower and Lender hereby agree and acknowledge
that, notwithstanding anything to the contrary contained herein, if (a) all of
the Obligations have been satisfied, (b) there is any amount remaining in the
Reserve Funds, and (c) the Mezzanine Loan (or any portion thereof) is
outstanding, then Lender will not pay any such remaining amount in the Reserve
Funds to Borrower, but rather shall deliver such amount to Mezzanine Lender to
be held in accordance with the terms of the Mezzanine Loan Documents.
Section 11.4.    Intercreditor Agreement. Borrower hereby acknowledges and
agrees that any intercreditor agreement entered into between Lender and
Mezzanine Lender, will be solely for the benefit of Lender and Mezzanine Lender,
and that neither Borrower nor Mezzanine Borrower shall be intended third-party
beneficiaries of any of the provisions therein, shall have no rights thereunder
and shall not be entitled to rely on any of the provisions contained therein.
Lender and Mezzanine Lender shall have no obligation to disclose to Borrower the
contents of the intercreditor agreement. Borrower’s obligations hereunder are
and will be independent of such intercreditor agreement and shall remain
unmodified by the terms and provisions thereof.


[NO FURTHER TEXT ON THIS PAGE]





-99-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.
 
BORROWER:
 
 
 
NORTH TOWER, LLC,
a Delaware limited liability company
 
 
 
 
By:
NORTH TOWER MEZZANINE, LLC,
a Delaware limited liability company, its
sole member
 
 
 
 
 
 
By:
MAGUIRE PROPERTIES, L.P.,
a Maryland limited partnership,
its sole managing member
 
 
 
 
 
 
 
By:
MAGUIRE PROPERTIES, INC.
a Maryland corporation,
its general partner
 
 
 
 
 
 
 
By:
/s/ PAUL S. RUTTER
 
 
 
 
 
Name:
Paul S. Rutter
 
 
 
 
 
Tile:
Executive Vice President





--------------------------------------------------------------------------------




 
LENDER:
 
 
 
 
LEHMAN ALI INC.,
a Delaware corporation
 
 
 
 
By:
/s/ CHARLENE THOMAS
 
 
Name:
Charlene Thomas
 
 
Title:
Authorized Signatory





--------------------------------------------------------------------------------




 
LENDER:
 
 
 
 
GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC., a Delaware corporation
 
 
 
 
By:
/s/ EDWARD PASCUAL
 
 
Name:
Edward Pascual
 
 
Title:
Vice President







--------------------------------------------------------------------------------






[wftlpage01.jpg]




--------------------------------------------------------------------------------




[wftlpage02.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.
[wftlpage03.jpg]






--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage04.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage05.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage06.jpg]






--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage07.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage08.jpg]






--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.
[wftlpage09.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage10.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage11.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage12.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage13.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage14.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage15.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage16.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage17.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage18.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage19.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage20.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage21.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage22.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage23.jpg]










--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage24.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage25.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage26.jpg]








--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage27.jpg]








--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage28.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


[wftlpage29.jpg]






--------------------------------------------------------------------------------




SCHEDULE II
Intentionally Omitted






--------------------------------------------------------------------------------




SCHEDULE III
(Organizational Structure)








--------------------------------------------------------------------------------




[wftownershipstructure.jpg]






--------------------------------------------------------------------------------




SCHEDULE IV
Unfunded Tent Allowances








--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.
[wftlpage37.jpg]






--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
Page


 
 
ARTICLE 1           DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1


 
Section 1.1.
Definitions
1


 
Section 1.2.
Principles of Construction
21


ARTICLE 2           GENERAL TERMS
21


 
Section 2.1.
Loan Commitment; Disbursement to Borrower
21


 
Section 2.2.
Interest Rate
22


 
Section 2.3.
Loan Payment
22


 
Section 2.4.
Prepayments
23


 
Section 2.5.
Defeasance
26


 
Section 2.6.
Release of Property
29


 
Section 2.7.
Cash Management
29


ARTICLE 3           INTENTIONALLY DELETED
31


ARTICLE 4           REPRESENTATIONS AND WARRANTIES
31


 
Section 4.1.
Borrower Representations
31


 
Section 4.2.
Survival of Representations
39


ARTICLE 5           BORROWER COVENANTS
39


 
Section 5.1.
Affirmative Covenants
39


 
Section 5.2.
Negative Covenants
48


ARTICLE 6           INSURANCE; CASUALTY; CONDEMNATION
55


 
Section 6.1.
Insurance
55


 
Section 6.2.
Casualty
59


 
Section 6.3.
Condemnation
59


 
Section 6.4.
Restoration
59


ARTICLE 7           RESERVE FUNDS
64


 
Section 7.1.
Required Repair Funds
64


 
Section 7.2.
Tax and Insurance Escrow Funds
65


 
Section 7.3.
Intentionally Omitted
66


 
Section 7.4.
Rollover Reserve
67


 
Section 7.5.
Reserve Funds, Generally
68


ARTICLE 8           DEFAULTS
69


 
Section 8.1.
Event of Default
69


 
Section 8.2.
Remedies
71












-6-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
Page


 
 
 
 
ARTICLE 9           SPECIAL PROVISIONS
73


 
Section 9.1.
Sale of Note and Securitization
73


 
Section 9.2.
Securitization Indemnification
75


 
Section 9.3.
Intentionally Omitted
78


 
Section 9.4.
Exculpation
78


 
Section 9.5.
Matters Concerning Manager
81


 
Section 9.6.
Servicer
81


 
Section 9.7.
Restructuring of Loan
81


ARTICLE 10           MISCELLANEOUS
85


 
Section 10.1.
Survival
85


 
Section 10.2.
Lender’s Discretion
85


 
Section 10.3.
Governing Law
86


 
Section 10.4.
Modification, Waiver in Writing
87


 
Section 10.5.
Delay Not a Waiver
87


 
Section 10.6.
Notices
88


 
Section 10.7.
Trial by Jury
89


 
Section 10.8.
Headings
89


 
Section 10.9.
Severability
89


 
Section 10.10.
Preferences
89


 
Section 10.11.
Waiver of Notice
89


 
Section 10.12.
Remedies of Borrower
89


 
Section 10.13.
Expenses; Indemnity
90


 
Section 10.14.
Schedules and Exhibits Incorporated
91


 
Section 10.15.
Offsets, Counterclaims and Defenses
91


 
Section 10.16.
No Joint Venture or Partnership; No Third Party Beneficiaries
91


 
Section 10.17.
Publicity
92


 
Section 10.18.
Waiver of Marshalling of Assets
92


 
Section 10.19.
Waiver of Counterclaims
92


 
Section 10.20.
Conflict; Construction of Documents; Reliance
92


 
Section 10.21.
Brokers and Financial Advisors
92


 
Section 10.22.
Prior Agreements
93


 
Section 10.23.
Certain Additional Rights of Lender (VCOC)
93


ARTICLE 11           MEZZANINE LOAN
93


 
Section 11.1.
Mezzanine Loan Notices
93


 
Section 11.2.
Mezzanine Loan Estoppels
94


 
Section 11.3.
Reserve Funds
94


 
Section 11.4.
Intercreditor Agreement
94






-7-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
Page
 
 
 
 



SCHEDULES


SCHEDULE I    Rent Roll*** 
SCHEDULE II    Intentionally Omitted
SCHEDULE IIII    Organizational Structure
SCHEDULE IV    Unfunded Tenant Allowances*** 
__________
***
Certain portions of this schedule contain confidential material that has been
redacted and filed separately with the SEC.




-8-